 

Exhibit 10.2

 



Execution Version

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 8, 2020,

among

NCL CORPORATION LTD.,
as Company,

 

VOYAGER VESSEL COMPANY, LLC,
as Co-Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent

JPMORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

BRANCH BANKING & TRUST COMPANY

DNB Markets, INC.,

FIFTH THIRD BANK,

HSBC BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

NORDEA BANK ABP, NEW YORK BRANCH,

and

skandinaviska enskilda banken ab (publ)

as Joint Bookrunners and Arrangers

 

and

 

bnp paribas,

CITIBANK, n.a.,

citizens bank, N.A.,

commerzbank AG, NEW YORK BRANCH,

credit agricole CORPORATE AND INVESTMENT BANK,

MufG BANK, ltd.,

PNC BANK, NATIONAL ASSOCIATION,

and

SUNTRUST BANK
as Co-Documentation Agents

 

 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Article I Definitions Section 1.01.   Defined Terms 1 Section 1.02.   Terms
Generally 60 Section 1.03.   Exchange Rates; Currency Equivalents 61
Section 1.04.   Effect of this Agreement on the Original Credit Agreement and
the Other Existing Loan Documents 61 Section 1.05.   Interest Rates; LIBOR
Notification 62 Article II The Credits Section 2.01.   Commitments 63
Section 2.02.   Loans and Borrowings 63 Section 2.03.   Requests for Borrowings
64 Section 2.04.   [Reserved] 65 Section 2.05.   Letters of Credit 65
Section 2.06.   Funding of Borrowings 71 Section 2.07.   Interest Elections 72
Section 2.08.   Termination and Reduction of Commitments 73
Section 2.09.   Repayment of Loans; Evidence of Debt 74
Section 2.10.   Repayment of Term Loans and Revolving Facility Loans 75
Section 2.11.   Prepayment of Loans 77 Section 2.12.   Fees 77
Section 2.13.   Interest 79 Section 2.14.   Alternate Rate of Interest 79
Section 2.15.   Increased Costs 81 Section 2.16.   Break Funding Payments 82
Section 2.17.   Taxes 83 Section 2.18.   Payments Generally; Pro Rata Treatment;
Sharing of Set offs 86 Section 2.19.   Mitigation Obligations; Replacement of
Lenders 88 Section 2.20.   Illegality 89 Section 2.21.   Incremental Commitments
89 Section 2.22.   Defaulting Lender 96 Article III Representations and
Warranties Section 3.01.   Organization; Powers 99

 



 - i - 

 

 

Page

 

Section 3.02.   Authorization 99 Section 3.03.   Enforceability 100
Section 3.04.   Governmental Approvals 100 Section 3.05.   Financial Statements
100 Section 3.06.   No Material Adverse Effect 100 Section 3.07.   Title to
Properties; Possession Under Leases 100 Section 3.08.   Subsidiaries 101
Section 3.09.   Litigation; Compliance with Laws 101 Section 3.10.   Federal
Reserve Regulations 102 Section 3.11.   Investment Company Act 102
Section 3.12.   Use of Proceeds 102 Section 3.13.   Tax Returns 102
Section 3.14.   No Material Misstatements 103 Section 3.15.   Employee Benefit
Plans 103 Section 3.16.   Environmental Matters 104 Section 3.17.   Security
Documents 104 Section 3.18.   Solvency 106 Section 3.19.   Labor Matters 106
Section 3.20.   Insurance 106 Section 3.21.   No Default 106 Section 3.22.   No
Event of Loss 106 Section 3.23.   The Mortgaged Vessels 107
Section 3.24.   Anti-Corruption Laws and Sanctions. 107 Section 3.25.   Affected
Financial Institutions 107 Article IV Conditions of Lending Section 4.01.   All
Credit Events 108 Section 4.02.   Restatement Effective Date 108 Article V
Affirmative Covenants Section 5.01.   Existence; Business and Properties 112
Section 5.02.   Insurance 113 Section 5.03.   Taxes 114
Section 5.04.   Financial Statements, Reports, etc. 114
Section 5.05.   Litigation and Other Notices 116 Section 5.06.   Compliance with
Laws 117 Section 5.07.   Maintaining Records; Access to Properties and
Inspections 117 Section 5.08.   Use of Proceeds 117
Section 5.09.   Environmental Matters 118 Section 5.10.   Further Assurances;
Additional Security and Guarantees 119

 



 - ii - 

 

 

Page

 

Section 5.11.   Rating 122 Section 5.12.   Annual Insurance Report 122
Section 5.13.   Approval and Authorization 122 Section 5.14.   Concerning the
Mortgaged Vessels 123 Section 5.15.   Compliance with Maritime Conventions 123
Section 5.16.   Valuations 123 Article VI Negative Covenants
Section 6.01.   Indebtedness 124 Section 6.02.   Liens 129 Section 6.03.   Sale
and Lease-Back Transactions 131 Section 6.04.   Investments, Loans and Advances
131 Section 6.05.   Mergers, Consolidations, Sales of Assets and Acquisitions
135 Section 6.06.   Dividends and Distributions 138 Section 6.07.   Transactions
with Affiliates 140 Section 6.08.   Business of the Loan Parties and the
Subsidiaries 142 Section 6.09.   Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. 143 Section 6.10.   Swap Agreements 145 Section 6.11.   Fiscal
Year; Accounting 145 Section 6.12.   Loan-to-Value Ratio 145
Section 6.13.   Free Liquidity 146 Section 6.14.   Total Net Funded Debt to
Total Capitalization 146 Section 6.15.   EBITDA to Consolidated Debt Service 146
Section 6.16.   Deferral Period Additional Covenants 146 Article VII [RESERVED]
Article VIII Events of Default Section 8.01.   Events of Default 146
Section 8.02.   Right to Cure 149 Section 8.03.   Application of Proceeds 151
Article IX The Agents Section 9.01.   Appointment 151

 



 - iii - 

 

 

Page

 

Section 9.02.   Delegation of Duties 153 Section 9.03.   Exculpatory Provisions
153 Section 9.04.   Reliance by Administrative Agent 154 Section 9.05.   Notice
of Default 155 Section 9.06.   Non-Reliance on Agents and Other Lenders 155
Section 9.07.   Indemnification 156 Section 9.08.   Agent in Its Individual
Capacity 156 Section 9.09.   Successor Administrative Agent 156
Section 9.10.   Withholding Tax 157 Section 9.11.   Agent and Arrangers 157
Section 9.12.   Ship Mortgage Trust 157 Article X Miscellaneous
Section 10.01.   Notices; Communications 158 Section 10.02.   Survival of
Agreement 159 Section 10.03.   Binding Effect 159 Section 10.04.   Successors
and Assigns 160 Section 10.05.   Expenses; Indemnity 165 Section 10.06.   Right
of Set-off 167 Section 10.07.   Applicable Law 167 Section 10.08.   Waivers;
Amendment 168 Section 10.09.   Entire Agreement 170 Section 10.10.   No
Liability of the Issuing Bank 170 Section 10.11.   WAIVER OF JURY TRIAL. 171
Section 10.12.   Severability 171 Section 10.13.   Counterparts 171
Section 10.14.   Headings 172 Section 10.15.   Jurisdiction; Consent to Service
of Process 172 Section 10.16.   Confidentiality 173 Section 10.17.   Platform;
Borrower Materials 174 Section 10.18.   Release of Liens and Guarantees 174
Section 10.19.   Judgment Currency 175 Section 10.20.   USA PATRIOT Act Notice
175 Section 10.21.   Affiliate Lenders 175 Section 10.22.   No Advisory or
Fiduciary Responsibility 176 Section 10.23.   Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 177 Section 10.24.   Borrower
Representative 178 Section 10.25.   Joint and Several Liability 178
Section 10.26.   Certain ERISA Matters 178 Section 10.27.   Acknowledgement
Regarding Any Supported QFCs 180

 



 - iv - 

 

 



Exhibits and Schedules     Exhibit A Form of Assignment and Acceptance Exhibit B
Form of Administrative Questionnaire Exhibit C Form of Solvency Certificate
Exhibit D-1 Form of Borrowing Request Exhibit E Form of Interest Election
Request Exhibit F [reserved] Exhibit G-1 Form of Deed of Covenants for
Bahamian-Flagged Vessels Exhibit G-2 Form of Ship Mortgage for Marshall
Islands-Flagged Vessels Exhibit H Form of Earnings Assignment Exhibit I Form of
Insurance Assignment Exhibit J [reserved] Exhibit K-1 Form of First Lien
Intercreditor Agreement Exhibit K-2 Form of Second Lien Intercreditor Agreement
Exhibit L Forms of Note Exhibit M Form of Perfection Certificate Exhibit N Form
of Permitted Loan Purchase Assignment and Acceptance Exhibits O-1 to O-4 Forms
of Tax Certificates     Schedule 1.01(a) Immaterial Subsidiaries
Schedule 1.01(b) Specified Target Subsidiaries Schedule 1.01(c) Specified Target
Mortgaged Vessels Schedule 1.01(d) Issuing Bank Sublimits Schedule 2.01
Commitments Schedule 3.01 Organization and Good Standing Schedule 3.04
Governmental Approvals Schedule 3.07(b) Possession under Leases Schedule 3.07(c)
Intellectual Property Schedule 3.08(a) Subsidiaries Schedule 3.08(b)
Subscriptions Schedule 3.17 UCC Filing Jurisdictions Schedule 3.20 Insurance
Schedule 6.01 Indebtedness Schedule 6.02(b) Liens Schedule 6.04 Investments
Schedule 6.07 Transactions with Affiliates Schedule 6.09 Contractual
Encumbrances Schedule 10.01 Notice Information

 



 - v - 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 8, 2020 (this
“Agreement”), among NCL CORPORATION LTD., a Bermuda company (“NCL” or the
“Company”), Voyager Vessel Company, LLC, a Delaware limited liability company
(the “Co-Borrower” and, together with the Company, the “Borrowers”), the
Subsidiary Guarantors party hereto (with respect to Section 1.04 only), the
LENDERS party hereto from time to time, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Company, the Lenders and the Administrative Agent are party to a
credit agreement dated as of May 24, 2013, as amended and restated by the
Amended and Restated Credit Agreement dated as of October 31, 2014, as further
amended and restated by the Second Amended and Restated Credit Agreement dated
as of June 6, 2016, as further amended and restated by the Third Amended and
Restated Credit Agreement dated as of October 10, 2017, and as further amended
and restated by the Fourth Amended and Restated Credit Agreement dated as of
January 2, 2019 (as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Original Credit Agreement”). The parties
hereto have agreed to amend and restate in its entirety the Original Credit
Agreement and replace it in its entirety with this Agreement;

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01.             Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, the Adjusted LIBO Rate for any day shall be based
on the LIBO Rate (after giving effect to any minimum rate set forth therein) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the ABR is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the ABR shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the ABR shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.

 



 

 

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Acquired Company” shall mean the Target, together with its Subsidiaries.

 

“Acquisition” means the acquisition of the Target by Holdings pursuant to the
Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
September 2, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), by and among Prestige Cruises International, Inc., Holdings,
Portland Merger Sub, Inc. and Apollo Management, L.P.

 

“Acquisition Closing Date” means November 19, 2014.

 

“Acquisition Loans” shall mean the Term Loans borrowed on the Acquisition
Closing Date.

 

“Acquisition Transactions” shall mean the Acquisition, the Refinancing, the
issuance of NCL’s 5.25% senior notes due 2019, the borrowing of the Acquisition
Loans, the rollover (or borrowing) of the Prestige Newbuild Debt and the payment
of fees and expenses in connection therewith.

 

“Additional Subsidiary Guarantor” shall mean any Material Subsidiary that the
Company has elected to have become a Subsidiary Guarantor; provided that if such
Material Subsidiary is organized in any jurisdiction where no existing
Subsidiary Guarantor is organized, then such Material Subsidiary shall be
reasonably satisfactory to the Administrative Agent (it being understood that
the Specified Target Subsidiaries are reasonably satisfactory to the
Administrative Agent).

 

“Additional Subsidiary Guarantor Accession Supplement” shall mean a supplement
to the Collateral Agreement substantially in the form attached thereto.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
the applicable Class of Loans in effect for such Interest Period divided by (b)
one minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if
any.

 



 2 

 

 

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement; provided that, with respect to periods
prior to the First Restatement Effective Date (and the activities of the Former
Agent prior to such date), such term shall refer to the Former Agent.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Affiliate Lender” shall have the meaning assigned to such term in
Section 10.21(a).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Mortgage Trustee.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.

 

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent, whether in the form of
interest rate, margin, original issue discount, up-front fees, rate floors or
otherwise; provided that original issue discount and up-front fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
life of such Indebtedness); and provided further that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
for such Indebtedness and customary consent fees for an amendment paid generally
to consenting Lenders.

 

“Amended Tax Agreements” shall have the meaning assigned to such term in Section
6.06(b).

 

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 



 3 

 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee” shall mean the Applicable Commitment Fee as
determined pursuant to the Pricing Grid or, with respect to the Other Revolving
Facility Commitments, Replacement Revolving Facility Commitment, or Incremental
Revolving Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.

 

“Applicable Margin” shall mean for any day (i) with respect to any Term A Loan,
Term A-1 Loan or any Revolving Facility Loan the applicable rate determined
pursuant to the Pricing Grid, (ii) with respect to any Deferred Term A Loan, (x)
in the case of ABR Loans, 1.50% per annum and (y) in the case of Eurocurrency
Loans, 2.50% per annum, (iii) with respect to any Other Incremental Term Loan or
Other Incremental Revolving Loan, the “Applicable Margin” set forth in the
Incremental Assumption Agreement relating thereto and (iv) with respect to any
Refinancing Term Loan or Other Revolving Loan, the “Applicable Margin” set forth
in the Incremental Assumption Agreement relating thereto.

 

“Applicable Ship Percentage” shall mean the fair market value of the applicable
Mortgaged Vessel divided by the fair market value of all the Mortgaged Vessels
(in each case based on the most recent Valuation).

 

“Approved Broker” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; Rocca & Partners S.R.L., Genova; Fearnsale, a division
of Astrup Fearnley AS, Oslo; any affiliate of the foregoing; or any other
independent sale and purchase ship brokerage firm nominated by the Company and
approved by the Administrative Agent (such approval not to be withheld
unreasonably).

 

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).

 

“Approved Insurance Evaluator” shall mean (a) BankAssure, a division of Aon
Corporation, or (b) any other firm of established and reputable independent
marine insurance brokers or other professional advisors on insurance matters
appointed by the Company and approved by the Administrative Agent (such approval
not to be withheld unreasonably), which other firm has not placed or otherwise
acted on behalf of any of the Loan Parties in connection with any of the
insurances to be covered within any insurance report required under
Section 5.12.

 

“Approved Manager” shall mean NCL (Bahamas) Ltd. d/b/a NCL, a company
incorporated in and existing under the laws of Bermuda, or one or more
affiliates of the Company, or any other company approved by the Administrative
Agent (such approval not to be withheld unreasonably) from time to time as the
technical manager of one or more of the Mortgaged Vessels.

 

“Arranger” shall mean, collectively, (i) with respect to Original Credit
Agreement, each entity listed as such on the cover of the Original Credit
Agreement and (ii) with respect to this Agreement, each entity listed as such on
the cover of this Agreement, in each case in its capacity as such.

 



 4 

 

 

“ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and lease-back of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrowers or any Subsidiary Guarantor.

 

“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

 

“Assignment Taxes” shall have the meaning given such term in the definition of
the term “Other Taxes.”

 

“Assignor” shall have the meaning assigned to such term in Section 10.04(b)(i).

 

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Restatement Effective
Date (or, if later, the effective date for such Class of Revolving Facility
Commitments) to but excluding the earlier of the Revolving Facility Maturity
Date for such Class and, in the case of each of the Revolving Facility Loans,
Revolving Facility Borrowings and Letters of Credit, the date of termination of
the Revolving Facility Commitments of such Class.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.

 

“Bahamas” shall mean the Commonwealth of The Bahamas.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



 5 

 

 

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership of a Borrower as required by the Beneficial Ownership
Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17.

 

“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $3,000,000.

 

“Borrowing Multiple” shall mean $1,000,000.

 

“Borrowing Request” shall mean a request by the Company, in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Oslo and Frankfurt are authorized or
required by law to remain closed; provided, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in the London interbank
market.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
obligations of the Company or its Subsidiaries, or of a special purpose or other
entity not consolidated with the Company and its Subsidiaries, either existing
on December 31, 2018 or created thereafter that (a) initially were not included
on the consolidated balance sheet of the Company as capital or finance lease
obligations and were subsequently recharacterized as capital or finance lease
obligations or, in the case of such a special purpose or other entity becoming
consolidated with the Company and its Subsidiaries were required to be
characterized as capital or finance lease obligations upon such consolidation,
in either case, due to a change in accounting treatment or otherwise, or (b) did
not exist on December 31, 2018 and were required to be characterized as finance
lease obligations but would not have been required to be treated as finance
lease obligations on December 31, 2018 had they existed at that time, shall for
all purposes not be treated as Capital Lease Obligations or Indebtedness;
provided further, for clarification purposes, operating leases recorded as
liabilities on the balance sheet due to a change in accounting treatment, or
otherwise, shall for all purposes not be treated as Indebtedness or Capital
Lease Obligations.

 



 6 

 

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Collateral Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

 

“Cash Interest Expense” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Company or any
Subsidiary, including such fees paid in connection with the Transactions, (c)
the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Company and the Subsidiaries for
such period; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions, or any
amendment of this Agreement.

 

A “Change in Control” shall be deemed to occur if:

 

(a)       (i) a majority of the seats (other than vacant seats) on the board of
directors of the Company shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of the Company or a Permitted
Holder, (B) appointed or approved by directors so nominated nor (C) appointed by
a Permitted Holder or (ii) a “change of control” (or similar event) shall occur
under any Permitted Ratio Debt, a Senior Unsecured Notes Indenture or any
Permitted Refinancing Indebtedness in respect of any of the foregoing or any
Disqualified Stock;

 

(b)       any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than any
combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in the Company’s Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in the Company’s Equity
Interests; or

 



 7 

 

 

(c)       a “Change of Control” occurs, as such term is defined under the Senior
Unsecured Notes Indentures.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 10.08.

 

“Class” shall mean (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term A Loans, Term A-1
Loans, Deferred Term A Loans, Refinancing Term Loans, Other Incremental Term
Loans, Revolving Facility Loans, Other Revolving Loans or Other Incremental
Revolving Loans and (b) when used in respect of any Commitment, whether such
Commitment is a Term A Loan Commitment, a Term A-1 Loan Commitment, a Deferred
Term A Loan Commitment, a Revolving Facility Commitment, a Replacement Revolving
Facility Commitment, an Other Revolving Facility Commitment, an Other
Incremental Revolving Loan Commitment, or an Incremental Term Loan Commitment.

 

“Classification Society” shall mean, in respect of any Mortgaged Vessel, Bureau
Veritas, the American Bureau of Shipping, Lloyd’s Register of Shipping, Det
norske Veritas, or such other classification society that is a member of the
International Association of Classification Societies (IACS) as selected by the
Company that is reasonably acceptable to the Administrative Agent.

 

“Closing Date” shall mean May 24, 2013.

 

“Co-Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Co-Documentation Agents” shall mean, collectively, (i) with respect to Original
Credit Agreement, each entity listed as such on the cover of the Original Credit
Agreement and (ii) with respect to this Agreement, each entity listed as such on
the cover of this Agreement, in each case in its capacity as such.

 



 8 

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Vessels and all other property that is
subject or purported to be subject to any Lien in favor of the Administrative
Agent, the Collateral Agent or any Subagent for the benefit of the Secured
Parties pursuant to any Security Documents.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

 

“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.12(c).

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, dated
as of the Closing Date, as amended, restated, supplemented or otherwise modified
from time to time, among the Subsidiary Guarantors and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)       (i) on the Closing Date, the Collateral Agent shall have received a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
each of the Subsidiary Guarantors and the Perfection Certificate duly executed
and delivered on behalf of each Loan Party, (ii) on the Acquisition Closing
Date, the Collateral Agent shall have received a counterpart of an Additional
Subsidiary Guarantor Accession Supplement duly executed and delivered on behalf
of each of the Specified Target Subsidiaries and a Perfection Certificate duly
executed and delivered on behalf of each Specified Target Subsidiary and (iii)
on the Third Restatement Effective Date, the Collateral Agent shall have
received a counterpart of an Additional Subsidiary Guarantor Accession
Supplement duly executed and delivered on behalf of the Specified Additional
Subsidiary Guarantor and a Perfection Certificate duly executed and delivered on
behalf of the Specified Additional Subsidiary Guarantor;

 

(b)       (i) on the Closing Date, the Collateral Agent shall have received (x)
each Subsidiary Guarantor Pledge Agreement duly executed and delivered by each
holder of Equity Interests of the applicable Subsidiary Guarantor(s) (and, if
required under the applicable governing law, the applicable Subsidiary
Guarantor(s)), effecting pledges of all the issued and outstanding Equity
Interests of the Subsidiary Guarantors, together with (y) all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer (if applicable under the
applicable governing law) with respect thereto endorsed in blank, (ii) on the
Acquisition Closing Date, the Collateral Agent shall have received (x) each
Subsidiary Guarantor Pledge Agreement duly executed and delivered by each holder
of Equity Interests of the applicable Specified Target Subsidiary (and, if
required under the applicable governing law, the applicable Specified Target
Subsidiary), effecting pledges of all the issued and outstanding Equity
Interests of the Specified Target Subsidiaries, together with (y) all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer (if applicable under
the applicable governing law) with respect thereto endorsed in blank and (iii)
on the Third Restatement Effective Date, the Collateral Agent shall have
received (x) the Subsidiary Guarantor Pledge Agreement duly executed and
delivered by the holder of Equity Interests of the Specified Additional
Subsidiary Guarantor (and, if required under the applicable governing law, the
Specified Additional Subsidiary Guarantor), effecting pledges of all the issued
and outstanding Equity Interests of the Specified Additional Subsidiary
Guarantor, together with (y) all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer (if applicable under the applicable governing law) with
respect thereto endorsed in blank;

 



 9 

 

 

(c)       (i) on the Closing Date, the Collateral Agent shall have received all
Instruments (as defined in the Collateral Agreement) that are held by a Loan
Party and required to be pledged pursuant to the applicable Security Document,
together with instruments of transfer with respect thereto endorsed in blank,
and (ii) on the Third Restatement Effective Date, the Collateral Agent shall
have received all Instruments (as defined in the Collateral Agreement) that are
held by the Specified Additional Subsidiary Guarantor and required to be pledged
pursuant to the applicable Security Document, together with instruments of
transfer with respect thereto endorsed in blank;

 

(d)       on the Closing Date, except as otherwise contemplated by any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, filings with the United States Patent and Trademark Office
and United States Copyright Office and similar filings, instruments and
registrations in any applicable jurisdiction, and all other actions required by
law or reasonably requested by the Collateral Agent to be taken, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been taken, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(e)       except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii) the performance of its obligations thereunder;

 

(f)       (i) on the Closing Date, the Collateral Agent shall have received (x)
counterparts of each Vessel Mortgage and Deed of Covenants to be entered into
with respect to each Mortgaged Vessel duly executed and delivered by the
registered owner of such Mortgaged Vessel and suitable for registration,
recording or filing and (y) such other documents, including any consents,
agreements and confirmations of third parties, as may be required under such
Vessel Mortgage, Deed of Covenants or otherwise as the Collateral Agent may
reasonably request with respect to any such Vessel Mortgage, Deed of Covenants
or Mortgaged Vessel, (ii) on the Acquisition Closing Date, the Collateral Agent
shall have received (x) counterparts of each Vessel Mortgage and Deed of
Covenants to be entered into with respect to each Specified Target Mortgaged
Vessel duly executed and delivered by the registered owner of such Specified
Target Mortgaged Vessel and suitable for registration, recording or filing and
(y) such other documents, including any consents, agreements and confirmations
of third parties, as may be required under such Vessel Mortgage, Deed of
Covenants or otherwise as the Collateral Agent may reasonably request with
respect to any such Vessel Mortgage, Deed of Covenants or Specified Target
Mortgaged Vessel and (iii) on the Third Restatement Effective Date (or, to the
extent the Collateral Agent shall be reasonably satisfied that it will receive
such documents promptly after the funding of Loans on the Third Restatement
Effective Date, promptly after the Third Restatement Effective Date), the
Collateral Agent shall have received (x) counterparts of each Vessel Mortgage
and Deed of Covenants to be entered into with respect to the Specified
Additional Vessel duly executed and delivered by the registered owner of such
Specified Additional Vessel and suitable for registration, recording or filing
and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Vessel Mortgage,
Deed of Covenants or otherwise as the Collateral Agent may reasonably request
with respect to any such Vessel Mortgage, Deed of Covenants or Specified
Additional Vessel;

 



 10 

 

 

(g)       (i) on the Closing Date, the Collateral Agent shall have received (x)
counterparts of each Earnings Assignment to be entered into with respect to each
Mortgaged Vessel duly executed and delivered by the applicable Subsidiary
Guarantor and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Earnings
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Earnings Assignment, (ii) on the Acquisition Closing Date,
the Collateral Agent shall have received (x) counterparts of each Earnings
Assignment to be entered into with respect to each Specified Target Mortgaged
Vessel duly executed and delivered by the applicable Specified Target Subsidiary
and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Earnings
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Earnings Assignment and (iii) on the Third Restatement
Effective Date (or, to the extent the Collateral Agent shall be reasonably
satisfied that it will receive such documents promptly after the funding of
Loans on the Third Restatement Effective Date, promptly after the Third
Restatement Effective Date), the Collateral Agent shall have received (x)
counterparts of the Earnings Assignment to be entered into with respect to the
Specified Additional Vessel duly executed and delivered by the Specified
Additional Subsidiary Guarantor and (y) such other documents, including any
consents, agreements and confirmations of third parties, as may be required
under such Earnings Assignment or otherwise as the Collateral Agent may
reasonably request with respect to such Earnings Assignment;

 

(h)       (i) on the Closing Date, the Collateral Agent shall have received (x)
counterparts of (A) each Insurance Assignment to be entered into with respect to
each Mortgaged Vessel duly executed and delivered by the applicable Subsidiary
Guarantor and (B) the Insurance Assignment to be entered into with respect to
all of the Mortgaged Vessels duly executed and delivered by the Company and (y)
such other documents, including any consents, agreements and confirmations of
third parties, as may be required under such Insurance Assignment or otherwise
as the Collateral Agent may reasonably request with respect to any such
Insurance Assignment, (ii) on the Acquisition Closing Date, the Collateral Agent
shall have received (x) counterparts of (A) each Insurance Assignment to be
entered into with respect to each Specified Target Mortgaged Vessel duly
executed and delivered by the applicable Specified Target Subsidiary and (B)
each Insurance Assignment to be entered into with respect to all of the
Specified Target Mortgaged Vessels duly executed and delivered by the policy
holder thereof and (y) such other documents, including any consents, agreements
and confirmations of third parties, as may be required under such Insurance
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Insurance Assignment and (iii) on the Third Restatement
Effective Date (or, to the extent the Collateral Agent shall be reasonably
satisfied that it will receive such documents promptly after the funding of
Loans on the Third Restatement Effective Date, promptly after the Third
Restatement Effective Date), the Collateral Agent shall have received (x)
counterparts of (A) the Insurance Assignment to be entered into with respect to
the Specified Additional Vessel duly executed and delivered by the Specified
Additional Subsidiary Guarantor and (B) the Insurance Assignment to be entered
into with respect to the Specified Additional Vessel duly executed and delivered
by the policy holder thereof and (y) such other documents, including any
consents, agreements and confirmations of third parties, as may be required
under such Insurance Assignment or otherwise as the Collateral Agent may
reasonably request with respect to such Insurance Assignment;

 



 11 

 

 

(i)       in the case of any person that becomes an Additional Subsidiary
Guarantor after the Closing Date (other than the Specified Target Subsidiaries
and the Specified Additional Subsidiary Guarantor, which are addressed in
clauses (a) and (b) above), (i) the Administrative Agent and the Collateral
Agent shall have received an Additional Subsidiary Guarantor Accession
Supplement duly executed on behalf of such Additional Subsidiary Guarantor and
the Company and the other documents required by Section 5.10(c), and (ii) all
the issued and outstanding Equity Interests of such Additional Subsidiary
Guarantor shall have been pledged pursuant to the Collateral Agreement, an
existing Subsidiary Guarantor Pledge Agreement or an additional Subsidiary
Guarantor Pledge Agreement, as applicable, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer (if
applicable under the applicable governing law) with respect thereto endorsed in
blank;

 

(j)       after the Closing Date (or the Acquisition Closing Date in the case of
the Specified Target Subsidiaries or the Third Restatement Effective Date in the
case of the Specified Additional Subsidiary Guarantor), (i) all the Equity
Interests of each Subsidiary Guarantor issued after the Closing Date (or the
Acquisition Closing Date in the case of the Specified Target Subsidiaries or the
Third Restatement Effective Date in the case of the Specified Additional
Subsidiary Guarantor) shall have been pledged pursuant to the applicable
Subsidiary Guarantor Pledge Agreement, and (ii) all other Equity Interests of
any other Subsidiary that are acquired by a Subsidiary Guarantor after the
Closing Date (or the Acquisition Closing Date in the case of the Specified
Target Subsidiaries or the Third Restatement Effective Date in the case of the
Specified Additional Subsidiary Guarantor) shall have been pledged pursuant to
the Collateral Agreement, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer (if applicable under
the applicable governing law) with respect thereto endorsed in blank; and

 

(k)       after the Closing Date (or the Acquisition Closing Date in the case of
the Specified Target Subsidiaries or the Third Restatement Effective Date in the
case of the Specified Additional Subsidiary Guarantor), the Administrative Agent
or the Collateral Agent (as applicable) shall have received (i) such other
Security Documents as may be required to be delivered pursuant to Section 5.10,
and (ii) upon reasonable request by the Administrative Agent or the Collateral
Agent (as applicable), evidence of compliance with any other requirements of
Section 5.10.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 



 12 

 

 

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment,
Replacement Revolving Facility Commitment, and Other Revolving Facility
Commitment), Term A Loan Commitment, Term A-1 Loan Commitment, Deferred Term A
Loan Commitment or Incremental Term Loan Commitment.

 

“Company” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 10.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender, unless the grant of the Loan to such Conduit
Lender is made with the Company’s prior written consent (not to be unreasonably
withheld or delayed) or (b) be deemed to have any Commitment.

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, Indebtedness for borrowed money and Disqualified
Stock of the Company and the Subsidiaries determined on a consolidated basis on
such date in accordance with GAAP.

 

“Consolidated Debt Service” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period (it being understood that scheduled principal amortization does not
include balloon payments (for purposes of this definition, “balloon payments”
shall not include any scheduled repayment installment of such Indebtedness for
borrowed money which forms part of the balloon) or any prepayments).

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

 

(a)       any net after tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without limitation, any severance, relocation or other
restructuring expenses, and fees, expenses or charges related to any offering of
Equity Interests, any Investment, acquisition (including the Acquisition) or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses or charges related to the
Transactions, in each case, shall be excluded,

 



 13 

 

 

(b)       any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(c)       any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the board of directors of the Company) shall be excluded,

 

(d)       any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(e)       (i) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary or that is accounted
for by the equity method of accounting, shall be included only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the referent person or a subsidiary thereof
in respect of such period and (ii) the Net Income for such period shall include
any ordinary course dividend, distribution or other payment in cash received
from any person in excess of the amounts included in clause (i),

 

(f)       Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(g)       any increase in amortization or depreciation or any non-cash charges
or increases or reductions in Net Income resulting from purchase accounting in
connection with the Transactions or any acquisition (including the Acquisition)
that is consummated on or after the Closing Date shall be excluded,

 

(h)       any non-cash impairment charges resulting from the application of ASC
350 and ASC 360, and the amortization of intangibles and other fair value
adjustments arising pursuant to ASC 805, shall be excluded,

 

(i)       any non-cash expenses realized or resulting from employee benefit
plans or post-employment benefit plans, grants of stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such person or any of its subsidiaries shall be
excluded,

 

(j)       accruals and reserves that are established within twelve months after
the Closing Date and that are so required to be established in accordance with
GAAP shall be excluded; provided that to the extent (i) any such accrual or
reserve is later reduced or eliminated or (ii) any cash expenditure is later
incurred with respect to such accrual or reserve, then in each case a
corresponding amount shall be included in Consolidated Net Income in the same
period,

 

(k)       non-cash gains, losses, income and expenses resulting from fair value
accounting required by ASC 815 shall be excluded,

 

(l)       any gain, loss, income, expense or charge resulting from the
application of last in first out accounting shall be excluded,

 



 14 

 

 

(m)       currency translation gains and losses related to currency
re-measurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

 

(n)       to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded; provided that any
proceeds of such reimbursement when received shall be excluded from the
calculation of Consolidated Net Income to the extent the expense reimbursed was
previously excluded pursuant to this clause (n), and

 

(o)       non-cash charges for deferred tax asset valuation allowances shall be
excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Company as of
such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” shall have the meaning assigned to such term in Section 10.27.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)       $[*], plus:

 

(b)       an amount (which amount shall not be less than zero) equal to [*]% of
the Consolidated Net Income of the Company for the period (taken as one
accounting period) from June 30, 2009 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
such date, plus

 



 15 

 

 

(c)       the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof except for the operation of clause (x) or (y) of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

 

(d)       the cumulative amount of proceeds (including cash and the fair market
value of property other than cash) from the sale of Equity Interests of a Parent
Entity after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Company and common Equity Interests of the Company
issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated to the Obligations) of the Company or any Subsidiary
owed to a person other than the Company or a Subsidiary not previously applied
for a purpose other than use in the Cumulative Credit; provided, that this
clause (d) shall exclude Permitted Cure Securities and the proceeds thereof,
sales of Equity Interests financed as contemplated by Section 6.04(d) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 6.09(b), plus

 

(e)       [*]% of the aggregate amount of contributions to the common capital of
the Company received in cash (and the fair market value of property other than
cash) after the Closing Date (subject to the same exclusions as are applicable
to clause (d) above); plus

 

(f)       the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Company or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in any Parent Entity, plus

 

(g)       [*]% of the aggregate amount received by the Company or any Subsidiary
in cash (and the fair market value of property other than cash received by the
Company or any Subsidiary) after the Closing Date from:

 

(A)       the sale (other than to the Company or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

 

(B)       any dividend or other distribution by an Unrestricted Subsidiary, plus

 

(h)       in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Company or any
Subsidiary, the fair market value of the Investments of the Company or any
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus

 

(i)       an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(i), minus

 



 16 

 

 

(j)       any amounts thereof used to make Investments pursuant to Section
6.04(a)(y) after the Closing Date prior to such time, minus

 

(k)       any amounts thereof used to make Investments pursuant to
Section 6.04(i)(2) after the Closing Date prior to such time, minus

 

(l)       the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e) after the Closing Date prior to such time, minus

 

(m)       payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (other than payments made with proceeds from the issuance of
Equity Interests that were excluded from the calculation of the Cumulative
Credit pursuant to clause (d) above);

 

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

 

“Cure Amount” shall have the meaning assigned to such term in Section 8.02(c).

 

“Cure Collateral Fair Market Value” shall mean, when determining the value to be
ascribed to any property added as Collateral pursuant to Section 8.02(a), (a)
for any cash or Permitted Investments added as Collateral pursuant to Section
8.02(a), the Dollar Equivalent thereof as of any date of determination or (b)
for any other property added as Collateral pursuant to Section 8.02(a), the
Administrative Agent’s determination (in its reasonable judgment) of the price
at which a willing buyer would purchase, were it to purchase, such other
property in an arm’s-length transaction for all cash consideration on the date
such property is added as Collateral pursuant to Section 8.02(a).

 

“Cure Right” shall have the meaning assigned to such term in Section 8.02(c).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(ii).

 

“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(ii).

 

“Deed of Covenants” shall mean each deed of covenants collateral to a Vessel
Mortgage, each substantially in the form of Exhibit G-1 or Exhibit G-2 or
otherwise reasonably satisfactory to the Administrative Agent.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 17 

 

 

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Company, the Administrative Agent or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) becomes the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Company, each Issuing Bank, and each Lender promptly following such
determination.

 

“Deferral Period” shall mean the period from and including the Restatement
Effective Date to and including the first anniversary of the Restatement
Effective Date.

 

“Deferred Term A Borrowing” shall mean a Borrowing comprised of Deferred Term A
Loans.

 

“Deferred Term A Facility” shall mean the Deferred Term A Loan Commitments and
any Deferred Term A Loans made thereunder.

 



 18 

 

 

“Deferred Term A Lender” shall mean a Lender with a Deferred Term A Loan
Commitment and/or an outstanding Deferred Term A Loan.

 

“Deferred Term A Loan Commitment” shall mean with respect to each Deferred Term
A Lender, the commitment of such Deferred Term A Lender to make Deferred Term A
Loans in Dollars on the Restatement Effective Date as set forth in Section
2.01(c). The initial amount of each Deferred Term A Lender’s Deferred Term A
Loan Commitment is set forth on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Deferred Term A Lender shall have assumed its
Deferred Term A Loan Commitment, as applicable. The aggregate amount of the
Deferred Term A Loan Commitments on the Restatement Effective Date is
$71,500,000.

 

“Deferred Term A Loans” shall mean any term loans made by the Deferred Term A
Lenders to the Borrowers on the Restatement Effective Date pursuant to
Section 2.01(c).

 

“Delaware Divided LLC” shall mean any limited liability company which has been
formed upon the consummation of a Delaware LLC Division.

 

“Delaware LLC Division” shall mean the statutory division of any limited
liability company into two or more limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or a comparable
provision of any other Requirement of Law.

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Company) of non-cash consideration received by
the Company or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Company, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity Interest
of such person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interest is issued to any employee or to any plan for the benefit of employees
of the Company or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Company or any Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further, however, that,
with respect to clause (d) above, Equity Interests constituting Qualified Equity
Interests when issued shall not cease to constitute Qualified Equity Interests
as a result of the subsequent extension of the Latest Maturity Date.

 



 19 

 

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Earnings Assignments” shall mean, collectively, each of the first priority
collateral assignments of earnings entered into by each Subsidiary Guarantor in
favor of the Collateral Agent in respect of a Mortgaged Vessel, each in
substantially the form of Exhibit H or otherwise reasonably satisfactory to the
Administrative Agent.

 

“EBITDA” shall mean, with respect to Company and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)       provision for Taxes (including without duplication, Tax distributions)
based on income, profits or capital of the Company and the Subsidiaries for such
period, including, without limitation, state, franchise and similar taxes,

 

(ii)       Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Company and the
Subsidiaries for such period (net of interest income of the Company and the
Subsidiaries for such period),

 

(iii)       depreciation and amortization expenses of the Company and the
Subsidiaries for such period,

 

(iv)       business optimization expenses and other restructuring charges
(which, for the avoidance of doubt, shall include, without limitation, the
effect of optimization programs, facility closures, retention, severance,
systems establishment costs and excess pension charges); provided that with
respect to each business optimization expense or other restructuring charge, the
Company shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge,

 



 20 

 

 

(v)       any other non-cash charges; provided that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,

 

(vi)       the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to any Affiliate (or any accruals
related to such fees and related expenses) during such period not in
contravention of this Agreement, and

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Company and the Subsidiaries for such
period (but excluding any such items (i) in respect of which cash was received
in a prior period or will be received in a future period or (ii) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Claim” shall mean any and all actions, suits, orders, demands,
directives, claims, liens, request for information, investigations, proceedings
or notices of noncompliance or violation by or from any person alleging
liability of whatever kind or nature arising out of, based on or resulting from
(i) the presence or Release of, or exposure to, any Hazardous Materials at any
location; or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law (including any matters related to compliance
with OPA 90).

 

“Environmental Law” shall mean any applicable law, regulation, rule or
ordinance, order, decree, judgment, injunction, or other legally binding
requirement or agreement issued, promulgated or entered into by any Governmental
Authority, relating to pollution or protection of the environment, or health and
safety, including laws relating to Releases or threatened Releases of Hazardous
Materials into the environment or otherwise relating to Hazardous Materials.

 



 21 

 

 

“Environmental Liability” shall mean any loss or liability (including any
liability for damages, costs of remediation, fines, penalties or indemnities),
of any Loan Party directly or indirectly resulting from or based on: (a) any
actual or alleged violation of any Environmental Law; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; (c) exposure to any Hazardous Material; (d) any actual or alleged
Release or threatened Release of any Hazardous Material; or (e) any
Environmental Claim that relates to or is based upon the operation of any
Mortgaged Vessel, including Environmental Claims based on indemnities or other
contractual undertakings.

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Company, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Company, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Company, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by the Company, a Subsidiary or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (h) the conditions for imposition of a lien under ERISA
shall have been met with respect to any Plan; (i) with respect to a Plan, the
provision of security pursuant to Section 206(g) of ERISA; (j) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (k) the
withdrawal of the Company, any Subsidiary or any ERISA Affiliate from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA.

 



 22 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“European Union” shall mean the political and economic community of twenty-seven
member states as of January 1, 2007 (and all additional member states that
accede thereto thereafter in accordance with applicable laws of the European
Union) with supranational and intergovernmental features, located in Europe.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Event of Loss” shall mean any of the following events: (a) the actual or
constructive total loss or the arranged or compromised total loss of a Mortgaged
Vessel or (b) the capture, condemnation, confiscation, requisition, purchase,
sale, seizure or forfeiture of, or any taking of title to, a Mortgaged Vessel.
An Event of Loss shall be deemed to have occurred (i) in the event of an actual
loss of a Mortgaged Vessel, at noon Greenwich Mean Time on the date of such
loss, or if that is not known, on the date which such Mortgaged Vessel was last
heard from, (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of a Mortgaged Vessel, at noon Greenwich Mean
Time on the date of the event giving rise to such damage, or (iii) in the case
of an event referred to in clause (b) above, at noon Greenwich Mean Time on the
date on which such event is expressed to take effect by the person making the
same.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(z)).

 



 23 

 

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its overall net income or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (b) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Company under Section 2.19) pursuant to
laws in force at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments from
any Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(c) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(e), or (d) any U.S. federal
withholding Tax imposed under FATCA.

 

“Existing Loans” means all outstanding “Term A Loans” under and as defined in
the Original Credit Agreement immediately prior to the Restatement Effective
Date.

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

“Facility” shall mean the respective facility and commitments utilized in making
any Class of Loans and Extensions thereunder.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to current Section 1471(b)(1)
of the Code (or any amended or successor version described above) or any
intergovernmental agreement (and any related laws or legislation) implementing
the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate.

 



 24 

 

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees and the Collateral Agent Fees.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
between the Administrative Agent, the Collateral Agent and the authorized
representative named therein for the Senior Secured Notes, substantially in the
form of Exhibit K-2, with such changes that are reasonably satisfactory to the
Administrative Agent.

 

“First Restatement Effective Date” shall mean November 6, 2014.

 

“First Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Fiscal Year” shall mean the fiscal year of the Company and the Subsidiaries
ending on December 31st of each calendar year or such other calendar date as
notified by the Company to the Administrative Agent.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any person for any
period, the ratio of EBITDA of such person for such period to the Fixed Charges
(other than Fixed Charges in respect of Indebtedness that is non-recourse to the
Loan Parties) of such person for such period.

 

“Fixed Charges” shall mean, with respect to any person for any period, the sum,
without duplication, of:

 

(a)       Interest Expense of such person for such period, and

 

(b)       all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock of such person and its
Subsidiaries.

 

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Former Agent” shall mean Deutsche Bank Trust Company Americas, in its capacity
as administrative agent and collateral agent under the Original Credit Agreement
prior to the First Restatement Effective Date.

 



 25 

 

 

“Fourth Restatement Effective Date” shall mean January 2, 2019.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate amount
of Unrestricted Cash and any Available Unused Commitments or other amounts
available for drawing under other revolving or other credit facilities of the
Company, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
mandatorily repayable within six months.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.04, 5.07 and 6.02(e) to any Subsidiary
that is incorporated or organized under the laws of any jurisdiction other than
the United States, any state thereof or the District of Columbia (but not as a
consolidated Subsidiary of the Company) shall mean generally accepted accounting
principles in effect from time to time in the jurisdiction of organization of
such non-U.S. Subsidiary.

 

“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

 



 26 

 

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum by-products or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls or radon
gas, biological waste, toxic mold, infectious materials, potentially infectious
materials or disinfecting agents, of any nature subject to regulation or which
can give rise to liability under any Environmental Law.

 

“Holdings” shall mean Norwegian Cruise Line Holdings Ltd., an exempted company
incorporated in Bermuda.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Company most recently ended, have assets
with a value in excess of 5% of the Consolidated Total Assets or revenues
representing in excess of 5% of total revenues of the Company and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Company most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary shall be set forth in Schedule 1.01(a), and the
Company shall update such Schedule from time to time after the Closing Date as
necessary to reflect all Immaterial Subsidiaries at such time (the selection of
Subsidiaries to be added to or removed from such Schedule to be made as the
Company may determine). Notwithstanding the foregoing, no New Vessel Subsidiary,
Subsidiary Guarantor or the Co-Borrower shall be an Immaterial Subsidiary.

 

“Impacted Interest Period” shall have the meaning assigned to it in the
definition of “LIBO Rate.”

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a)(ii).

 

“Incremental Amount” shall mean, at any time, (i) the excess, if any, of (a)
$[*], over (b) the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Facility Commitments, in each case,
established after the Restatement Effective Date and prior to such time pursuant
to Section 2.21 (other than any Incremental Term Loan Commitments and
Incremental Revolving Facility Commitments in respect of Refinancing Term Loans,
Extended Term Loans, Extended Revolving Facility Commitments or Replacement
Revolving Facility Commitments) and (y) the aggregate principal amount of
Indebtedness incurred pursuant to Section 6.01(aa); plus (ii) any additional
amounts so long as after giving effect to the issuance or incurrence of such
Indebtedness the Loan-to-Value Ratio (assuming, when being tested in connection
with any Incremental Revolving Facility Commitments, that such Incremental
Revolving Facility Commitments are fully drawn as of such test date) on a Pro
Forma Basis is equal to or less than [*] to 1.0.

 



 27 

 

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.

 

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

 

“Incremental Revolving Facility Lender” shall mean a Lender (including an
Incremental Revolving Facility Lender) with a Revolving Facility Commitment or
an outstanding Revolving Facility Loan as a result of an Incremental Revolving
Facility Commitment.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments of
any Class and the Incremental Term Loans made thereunder.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrowers.

 

“Incremental Term Loan Installment Date” shall have, with respect to any tranche
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(iv).

 



 28 

 

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(e). Incremental Term Loans may be made in
the form of additional Term A Loans, Term A-1 Loans, Deferred Term A Loans or,
to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Incremental Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and (b)
Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April 18, 2013, as modified or supplemented prior to the Closing Date.

 

“INSIGNIA” shall mean the Vessel Insignia, IMO number 9156462, currently
registered in the name of Insignia Vessel Acquisition, LLC under the laws of the
Republic of the Marshall Islands with the official number 1663.

 



 29 

 

 

“Insurance Assignments” shall mean each of the first priority assignments of
insurance made or to be made by (a) a Subsidiary Guarantor in favor of the
Collateral Agent in respect of a Mortgaged Vessel and (b) the Company in favor
of the Collateral Agent in respect of all of the Mortgaged Vessels, in each case
substantially in the form of Exhibit I or otherwise reasonably satisfactory to
the Administrative Agent.

 

“Interest Election Request” shall mean a request by the Company to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense (including any commitment or utilization fees
in respect of available or undrawn amounts under loan, letter of credit or
similar facilities) of such person for such period on a consolidated basis,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense and
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (b) capitalized interest of such
person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and the Subsidiaries with respect to Swap Agreements.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last day of each calendar quarter, or if
any such day is not a Business Day, on the next succeeding Business Day.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months or a period shorter than one month, if at the
time of the relevant Borrowing, all Lenders make interest periods of such length
available), as the Company may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Sections 2.09, 2.10 or 2.11; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. Notwithstanding the
foregoing, the Interest Period for the Term A Loans, Term A-1 Loans and Deferred
Term A Loans on the Restatement Effective Date shall be equal to the unexpired
portion of the Interest Period for the “Term A Loans” under the Original Credit
Agreement immediately prior to the Restatement Effective Date and the LIBO Rate
for such Interest Period for the Term A Loans, Term A-1 Loans and Deferred Term
A Loans shall be the LIBO Rate in effect for such Interest Period for the “Term
A Loans” under the Original Credit Agreement for such Interest Period.

 



 30 

 

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“ISM Code” shall mean the International Management Code for the Safe Operation
of Ships and for Pollution Prevention adopted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the
International Convention for the Safety of Life at Sea 1974 (SOLAS), and shall
include any amendments or extensions thereto and any regulation issued pursuant
thereto.

 

“ISM Code Documentation” in relation to any Mortgaged Vessel includes: (a) the
document of compliance (“DOC”) and safety management certificate (“SMC”) issued
pursuant to the ISM Code in relation to such Mortgaged Vessel within the periods
specified by the ISM Code, (b) all other documents and data which are relevant
to the ISM Safety Management Systems and its implementation and verification
which the Administrative Agent may reasonably require and (c) any other
documents which are prepared or which are otherwise relevant to establish and
maintain such Mortgaged Vessel’s or the relevant Subsidiary Guarantor’s
compliance with the ISM Code which the Administrative Agent may reasonably
require.

 

“ISM Safety Management Systems” shall mean the Safety Management System referred
to in Clause 1.4 (or any other relevant provision) of the ISM Code.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“ISPS Code” shall mean the International Ship and Port Facility Security Code
incorporated into the International Convention for the Safety of Life at Sea
1974 (SOLAS), and shall include any amendments or extensions thereto and any
regulation issued pursuant thereto.

 

“Issuing Bank” shall mean each of JPMCB, Bank of America, N.A., Fifth Third
Bank, Mizuho Bank, Ltd., Nordea Bank Abp, New York Branch, HSBC Bank USA,
National Association, Barclays Bank PLC and Branch Banking & Trust Company and
each other Issuing Bank designated pursuant to Section 2.05(k) that agrees in
writing to act as an Issuing Bank, in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i); provided that Barclays Bank PLC shall have no obligation to
issue a Trade Letter of Credit. An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 



 31 

 

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).

 

“Issuing Bank Sublimit” shall mean (i) with respect to any Issuing Bank on the
Restatement Effective Date, the amounts set forth beside such Issuing Bank’s
name on Schedule 1.01(d) hereto and (ii) with respect to any Issuing Bank that
becomes an Issuing Bank following the Restatement Effective Date, such amount as
may be agreed among the Company and such additional Issuing Bank (and notified
to the Administrative Agent) at the time such additional Issuing Bank becomes an
Issuing Bank. The Issuing Bank Sublimit of any Issuing Bank may be increased or
decreased as agreed by such Issuing Bank and the Company (each acting in their
sole discretion) and notified in a writing executed by such Issuing Bank and the
Company.

 

“Joint Bookrunners” shall mean, collectively, (i) with respect to Original
Credit Agreement, each entity listed as such on the cover of the Original Credit
Agreement and (ii) with respect to this Agreement, each entity listed as such on
the cover of this Agreement, in each case in its capacity as such.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

 

“Junior Financing” shall mean (x) any Indebtedness subordinated to the Loans
permitted hereunder to be incurred or any Permitted Refinancing Indebtedness in
respect thereof or any preferred Equity Interests or any Disqualified Stock and
(y) solely during the Deferral Period for purposes of Section 6.16, (1)
unsecured Indebtedness and (2) Indebtedness secured by Liens on the Collateral
ranking junior to the Liens thereon securing the Obligations.

 

“Junior Indebtedness” shall mean Indebtedness of the Company or any of the
Subsidiaries that (a) is expressly subordinated to the prior payment in full in
cash of the Obligations (and any related Guarantees) on terms reasonably
satisfactory to the Administrative Agent, (b) provides that interest in respect
of such Indebtedness shall not be payable in cash, (c) has a final maturity date
that is not earlier than the Latest Maturity Date and has no scheduled payments
of principal thereon (including pursuant to a sinking fund obligation or
mandatory redemption obligations (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets))
prior to such final maturity date and (d) is not subject to covenants, events of
default and remedies that, in the aggregate, are more onerous to the Borrowers,
than the terms of this Agreement; provided that such Indebtedness shall not be
subject to any financial maintenance covenants; provided, further that
Indebtedness constituting Junior Indebtedness when incurred shall not cease to
constitute Junior Indebtedness as a result of the subsequent extension of the
Latest Maturity Date.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 



 32 

 

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date in each case as extended in accordance with the Agreement from
time to time.

 

“Lender” shall mean each Lender under the Original Credit Agreement immediately
prior to the Restatement Effective Date, each financial institution listed on
Schedule 2.01, as well as any person that becomes a “Lender” hereunder pursuant
to Section 10.04 or Section 2.21 (in each case, other than any such person that
has ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 10.04).

 

“Lending Office” shall mean, as to any Lender, the applicable branch(es),
office(s) or Affiliate(s) of such Lender designated by such Lender in its
Administrative Questionnaire or otherwise to make Loans.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Trade Letter of Credit or Standby Letter of Credit.

 

“Letter of Credit Sublimit” shall mean $200,000,000.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“LIBO Screen Rate” shall have the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

 

“Loan Documents” shall mean this Agreement, any Letter of Credit, the Security
Documents, each Incremental Assumption Agreement, any First Lien Intercreditor
Agreement, any Second Lien Intercreditor Agreement, any amendments or other
instruments executed in connection with this Agreement, any Note issued under
Section 2.09(e) and, solely for the purposes of Section 8.01 of this Agreement,
any fee letters entered into between the Agents, the Arrangers, the Joint
Bookrunners and the Borrowers (including the fee letter relating to the
financing commitments for the Acquisition).

 



 33 

 

 

“Loan Parties” shall mean the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the Term Loans, the Incremental Term Loans (if any) and the
Revolving Facility Loans.

 

“Loan-to-Value Ratio” shall mean, as of any date, the ratio of (a) the aggregate
principal amount (the “Loan Component”) of all Term Loans outstanding on such
day, all Pari Passu Senior Secured Notes outstanding on such date and the
aggregate Revolving Facility Credit Exposure on such date to (b) the sum (the
“Value Component”) of (i) the aggregate amount of the most recent Valuations
(determined in accordance with Section 5.16) for each of the Mortgaged Vessels
plus (ii) the Cure Collateral Fair Market Value of all property added as
Collateral pursuant to Section 8.02(a) through such date. Each determination of
the Loan-to-Value Ratio on any day shall be made (A) first, without giving
effect to any cure transaction permitted by Section 8.02(a) or (b) made (or to
be made) on such day and (B) then, to determine compliance, with giving effect
to any such cure transaction made on such day.

 

“Local Time” shall mean New York City time.

 

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of Holdings on the date of the declaration of the relevant Restricted Payment
multiplied by (ii) the arithmetic mean of the closing prices per share of the
common (or common equivalent) Equity Interests for the 30 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Company and any subsidiary of the
Company, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of Company and its subsidiary, as the case may be,
was approved by a vote of a majority of the directors of the Company and the
relevant subsidiary, as the case may be, then still in office who were either
directors on the Closing Date or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of the
Company and any subsidiary of the Company, as the case may be, hired at a time
when the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Company and any subsidiary of the
Company, as the case may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 



 34 

 

 

“MARINER” shall mean the Vessel Seven Seas Mariner, IMO number 9210139,
currently registered in the name of Mariner, LLC under the laws of the
Commonwealth of Bahamas with the official number 8001280.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, operations or condition of the Company and the Subsidiaries
(taken as a whole), (ii) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder or (iii) the value of the Collateral.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding $75,000,000.

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary or an Unrestricted Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.08.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
[*]% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Trustee” shall mean JPMCB acting as mortgage trustee for the Secured
Parties.

 

“Mortgaged Vessel” shall mean (i) each of the NORWEGIAN DAWN, the NORWEGIAN GEM,
the NORWEGIAN PEARL, the NORWEGIAN SPIRIT, the NORWEGIAN STAR, the NORWEGIAN
SUN, and, in each case, all appurtenances thereto, (ii) the Specified Target
Mortgaged Vessels, (iii) the Specified Additional Vessel and (iv) any other
vessel constituting Collateral.

 

“Mortgaged Vessel Operations Agreements” shall mean the Assigned Contracts (as
such term is defined in the Collateral Agreement).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“NAUTICA” shall mean the Vessel Nautica, IMO number 9200938, currently
registered in the name of Nautica Acquisition, LLC under the laws of the
Republic of the Marshall Islands with the official number 1665.

 



 35 

 

 

“NAVIGATOR” shall mean the Vessel Seven Seas Navigator, IMO number 9064126,
currently registered in the name of Navigator Vessel Company, LLC under the laws
of the Commonwealth of Bahamas with the official number 9000380.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean

 

(a)       (x) If the Loan-to-Value Ratio on a Pro Forma Basis will be greater
than [*] to 1.0 or if the relevant Asset Sale does not involve a Vessel, [*]% or
(y) otherwise, the Applicable Ship Percentage, in each case, of the cash
proceeds actually received by any Borrower or any Subsidiary Guarantor
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but only as and when received) from any Asset Sale or Event
of Loss (other than those pursuant to Section 6.05(a), (b), (c), (d), (e), (f)
or (i), excluding any such Asset Sale or Event of Loss of, or related to, a
Mortgaged Vessel), net of, without duplication, (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents and other than debt or obligations secured by Liens ranking
pari passu or junior to the Liens securing the Obligations) on such asset, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) Taxes paid or payable as a result thereof
and (iii) the amount of any reasonable reserve established in accordance with
applicable law or GAAP against any adjustment to the sale price or any
liabilities (other than any Taxes deducted pursuant to clause (i) or (ii) above)
(x) related to any of the applicable assets and (y) retained by the Company or
any Subsidiary including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction)); provided that, if no Default or Event of Default
exists and the Company shall deliver a certificate of a Responsible Officer of
the Company to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Company’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Company and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 18 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 18 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 18-month period but within such
18-month period are contractually committed to be used, then upon the
termination or expiration of such contract, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiration without
giving effect to this proviso); provided, further, that (x) no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $30,000,000 and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $60,000,000; and

 



 36 

 

 

(b)       [*]% (or, to the extent contemplated by the definition of the term
“Senior Secured Notes,” [*]%) of the cash proceeds from the incurrence, issuance
or sale by any Borrower or any Subsidiary Guarantor of any Indebtedness (other
than Excluded Indebtedness), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Affiliate of the Company
shall be disregarded, except for financial advisory fees customary in type and
amount paid to any Affiliate not prohibited from being paid hereunder.

 

“New Vessel Financing” shall mean any financing arrangement entered into by any
New Vessel Subsidiary in connection with any acquisition of one or more Vessels.

 

“New Vessel Subsidiary” shall mean any Wholly Owned Subsidiary of the Company
that is formed for the purpose of acquiring one or more Vessels.

 

“New York Courts” shall have the meaning assigned to such term in Section
10.15(a).

 

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“NORWEGIAN DAWN” shall mean the Vessel Norwegian Dawn, IMO number 9195169,
currently registered in the name of Norwegian Dawn Limited under the laws of the
Commonwealth of The Bahamas with the official number 9000046.

 

“NORWEGIAN GEM” shall mean the Vessel Norwegian Gem, IMO number 9355733,
currently registered in the name of Norwegian Gem, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 8001151.

 

“NORWEGIAN PEARL” shall mean the Vessel Norwegian Pearl, IMO number 9342281,
currently registered in the name of Norwegian Pearl, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 8001150.

 

“NORWEGIAN SKY” shall mean the Vessel Norwegian Sky, IMO number 9128532,
currently registered in the name of Norwegian Sky, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 731038.

 



 37 

 

 

“NORWEGIAN SPIRIT” shall mean the Vessel Norwegian Spirit, IMO number 9141065,
currently registered in the name of Norwegian Spirit, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 8000814.

 

“NORWEGIAN STAR” shall mean the Vessel Norwegian Star, IMO number 9195157,
currently registered in the name of Norwegian Star Limited under the laws of the
Commonwealth of The Bahamas with the official number 8000359.

 

“NORWEGIAN SUN” shall mean the Vessel Norwegian Sun, IMO number 9218131,
currently registered in the name of Norwegian Sun Limited under the laws of the
Commonwealth of The Bahamas with the official number 8000245.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement and shall include, for the avoidance of doubt, the “Obligations” and
“Loan Document Obligations” (each as defined therein) of each Borrower under the
Collateral Agreement as supplemented by Section 1.04.

 

“Offering Memorandum” shall mean the confidential Offering Memorandum, dated
February 1, 2013, amended or modified from time to time, in respect of the 5.0%
Notes.

 

“OPA 90” shall mean the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Other Incremental Revolving Loans” shall have the meaning assigned to such term
in Section 2.21(a).

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Other Revolving Facility Commitments” shall mean one or more Classes of
revolving credit commitments that result from a modification of the Revolving
Facility Commitments pursuant to an Incremental Assumption Agreement.

 



 38 

 

 

“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Facility Commitment.

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including related reasonable out-of-pocket expenses with regard
thereto) arising from any payment made hereunder or made under any other Loan
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Loan Document; provided that such term shall not include any of the
foregoing Taxes (i) that result from an assignment, grant of a participation
pursuant to Section 10.04(d) or transfer or assignment to or designation of a
new lending office or other office for receiving payments under any Loan
Document (“Assignment Taxes”) to the extent such Assignment Taxes are imposed as
a result of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Loan Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Company, or (ii) Excluded Taxes.

 

“Other Term Loan Installment Date” shall have the meaning assigned to such term
in Section 2.10(a)(v).

 

“Overdraft Line” shall have the meaning assigned to such term in Section
6.01(x).

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“parent” shall have the meaning given such term in the definition of the term
“subsidiary.”

 

“Parent Entity” shall mean any direct or indirect parent of the Company.

 

“Pari Passu Senior Secured Notes” shall mean Senior Secured Notes that are
intended to be secured by the Collateral pari passu with the Obligations under
the Loan Documents.

 

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time.

 



 39 

 

 

“Permitted Additional Debt” shall mean any Indebtedness for borrowed money (a)
for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Class of Term Loans then outstanding with the greatest remaining weighted
average life to maturity and (b) that does not have a stated maturity prior to
the date that is 91 days after the Latest Maturity Date; provided that
Indebtedness constituting Permitted Additional Debt when incurred shall not
cease to constitute Permitted Additional Debt as a result of the subsequent
extension of the Latest Maturity Date.

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all of the assets of, or all or a majority of the common Equity
Interests in, a person or division or line of business of a person (or any
subsequent investment made in a person, division or line of business previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto: (i) no Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with cash consideration in excess of $[*], the Company
and the Subsidiaries shall be in Pro Forma Compliance after giving effect to
such acquisition or investment and any related transactions; (iv) any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by a Borrower
or a Subsidiary Guarantor, shall be merged into a Borrower or a Subsidiary
Guarantor or become upon consummation of such acquisition a Subsidiary
Guarantor; and (vi) unless immediately after giving effect to such acquisition
the Company is in Ratio Compliance, the aggregate cash consideration in respect
of such acquisitions and investments in assets that are not owned by the
Borrowers or a Restricted Subsidiary or in Equity Interests in persons that do
not become Restricted Subsidiaries upon consummation of such acquisition shall
not exceed the greater of (x)[*]% of Consolidated Total Assets and (y) $[*]. For
the avoidance of doubt, the Acquisition shall constitute a “Permitted Business
Acquisition” for all purposes hereunder and shall not be subject to the
foregoing criteria.

 

“Permitted Cure Securities” shall mean any Equity Interests of the Company other
than Disqualified Stock, and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Latest Maturity Date, be payable solely in
additional shares of such Equity Interests; provided that Equity Interests
constituting Permitted Cure Securities when issued shall not cease to constitute
Permitted Cure Securities as a result of the subsequent extension of the Latest
Maturity Date.

 

“Permitted Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
the Bahamas, Panama, Bermuda, the Republic of Cyprus, Isle of Man, Liberia, the
United Kingdom, the United States of America, or any other jurisdiction approved
by the Administrative Agent (such approval not to be withheld unreasonably).

 

“Permitted Holder” shall mean, at any time, each of (i) the Sponsors, (ii) the
Management Group, (iii) any person that has no material assets other than the
Equity Interests of the Company and, directly or indirectly, holds or acquires
100% of the total voting power of the Equity Interests of the Company, and of
which no other person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any of the other Permitted Holders specified in clauses (i) and (ii) above and
(iv) below, holds more than 50% of the total voting power of the Equity
Interests thereof and (iv) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (i) and (ii)
above and that, directly or indirectly, hold or acquire beneficial ownership of
the Equity Interests of the Company (a “Permitted Holder Group”), so long as (1)
each member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by such member and (2) no
person or other “group” (other than the Permitted Holders specified in clauses
(i) and (ii) above) beneficially owns more than 50% on a fully diluted basis of
the Equity Interests held by the Permitted Holder Group.

 



 40 

 

 

“Permitted Investments” shall mean:

 

(a)       direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

(b)       time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$500,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (registered
under Section 15E of the Exchange Act);

 

(c)       repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)       commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than the Company or an Affiliate of
the Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P;

 

(e)       securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)       shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;

 

(g)       money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $500,000,000;

 



 41 

 

 

(h)       time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Company and the Subsidiaries, on a consolidated basis, as of the end of
the Company’s most recently completed fiscal year; and

 

(i)       instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by the Company or any
Subsidiary organized in such jurisdiction.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Company as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit N or
such other form as shall be approved by the Administrative Agent and the Company
(such approval not to be unreasonably withheld or delayed).

 

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 10.04(i).

 

“Permitted Loan Purchases Amount” shall mean [*]% of the sum of (x) the
aggregate principal amount of the Term Loans on the Restatement Effective Date
plus (y) the aggregate principal amount of any Incremental Term Loans incurred
since the Restatement Effective Date.

 

“Permitted Ratio Debt” shall mean secured or unsecured debt issued by the
Company or its Subsidiaries, (i) if secured by the Collateral, the Liens with
respect to which are subordinated to the Liens securing the Obligations pursuant
to an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, (ii) the terms of which do not provide for a stated
maturity date prior to the date that is 91 days after the Latest Maturity Date
and (iii) the covenants, events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, either (x) are not more restrictive to the Company and its Subsidiaries
than the terms of the Senior Unsecured Notes Documents, or (y) if more
restrictive, the Loan Documents are amended to contain such more restrictive
terms (which amendments shall automatically occur); provided that Indebtedness
constituting Permitted Ratio Debt when incurred shall not cease to constitute
Permitted Ratio Debt as a result of the subsequent extension of the Latest
Maturity Date.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b)(i) the final maturity date of
such Permitted Refinancing Indebtedness is on or after the earlier of (x) the
final maturity date of the Indebtedness being Refinanced and (y) 91 days after
the Latest Maturity Date and (ii) the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and (ii)
the weighted average life to maturity of the Class of Term Loans then
outstanding with the greatest remaining weighted average life to maturity, (c)
if the Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not obligated with respect to the Indebtedness so
Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Subsidiaries
that are not Subsidiary Guarantors otherwise permitted under this Agreement
only, any collateral pursuant to after-acquired property clauses to the extent
any such collateral secured the Indebtedness being Refinanced) on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced; provided further, that with respect
to a Refinancing of (x) Permitted Additional Debt that is subordinated, such
Permitted Refinancing Indebtedness shall (i) be subordinated to the guarantee by
the Subsidiary Guarantors of the Facilities, and (ii) be otherwise on terms
(other than interest rate and redemption premiums), taken as a whole, not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being refinanced, and (y) Permitted
Additional Debt, such Permitted Refinancing Indebtedness shall meet the
requirements of the definition of “Permitted Additional Debt”; provided further,
that Indebtedness constituting Permitted Refinancing Indebtedness shall not
cease to constitute Permitted Refinancing Indebtedness as a result of the
subsequent extension of the Latest Maturity Date.

 



 42 

 

 

“Permitted Vessel Transfer” shall have the meaning assigned to such term in
Section 5.10(g).

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained or contributed
to (at the time of determination or at any time within the five years prior
thereto) by any Loan Party or ERISA Affiliate, and (iii) in respect of which the
Loan Party or ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 10.17.

 

“Pledged Collateral” shall have the meaning assigned to such term or any
equivalent term in any Subsidiary Guarantor Pledge Agreement or in the
Collateral Agreement.

 



 43 

 

 

“Prestige Newbuild Debt” shall mean Indebtedness under each of (A) that certain
Loan Agreement, dated as of July 31, 2013, by and among inter alios Explorer New
Build, LLC, a Delaware limited liability company, and Credit Agricole Corporate
and Investment Bank as agent, (B) that certain Loan Agreement, dated as of July
18, 2008, by and among inter alios Marina New Build, LLC, a limited liability
company formed in the Marshall Islands, and Credit Agricole Corporate and
Investment Bank (formerly known as Calyon) as agent and (C) that certain Loan
Agreement, dated as of July 18, 2008, by and among inter alios Riviera New
Build, LLC, a limited liability company formed in the Marshall Islands, and
Credit Agricole Corporate and Investment Bank (formerly known as Calyon) as
agent, in each case as amended, restated, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time.

 

“Pricing Grid” shall mean:

 

(a)       for purposes of the definition of “Applicable Margin” the table set
forth below:

 

Pricing Level

Total Leverage Ratio

Applicable Margin for ABR Term A Loans, Term A-1 Loans and Revolving Facility
Loans

Applicable Margin for Eurocurrency Term A Loans, Term A-1 Loans and Revolving
Facility Loans

I Greater than or equal to [*] to 1.00 0.75% 1.75% II Greater than or equal to
[*] to 1.00, but less than [*] to 1.00 0.50% 1.50% III Greater than or equal to
[*] to 1.00, but less than [*] to 1.00 0.25% 1.25% IV Less than [*] to 1.00
0.00% 1.00%

 

and

 

(b)       for purposes of the definition of “Applicable Commitment Fee” the
table set forth below:

 

 

 

Pricing Level

 

Total Leverage Ratio

Applicable Commitment Fee

I Greater than or equal to [*] to 1.00 0.30% II Greater than or equal to [*] to
1.00, but less than [*] to 1.00 0.25%

 



 44 

 

 

 

 

Pricing Level

 

Total Leverage Ratio

Applicable Commitment Fee

III Greater than or equal to [*] to 1.00, but less than [*] to 1.00 0.20% IV
Less than [*] to 1.00 0.15%

  

For the purposes of the foregoing, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Total Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 5.04 and shall remain in effect until the next
change to be effected pursuant to this paragraph; provided that, notwithstanding
the foregoing, Pricing Level II shall, in the case of the Applicable Margin and
the Applicable Commitment Fee, apply until the financial statements are
delivered for the fiscal quarter ended June 30, 2019. If any financial
statements referred to above are not delivered within the time periods specified
in Section 5.04, then, at the option of the Administrative Agent or the Required
Lenders, until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level that is one pricing level
higher than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 



 45 

 

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
(x) effect shall be given to any Asset Sale, any acquisition, Investment,
improvement (or any similar transaction or transactions not otherwise permitted
under Section 6.04 or 6.05 that require a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation and any restructurings
of the business of the Company or any Subsidiary that are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated, and (y) on or following the delivery date
of any new Vessel and for so long as such Reference Period includes such
delivery date, in the event that the Company or any Subsidiary took delivery of
any new Vessel during such Reference Period, EBITDA shall include the projected
EBITDA (based on reasonable assumptions) for such Vessel as if such Vessel had
been in operation on the first day of such Reference Period (as set forth in
reasonable detail on an officer’s certificate prepared in good faith by a
Responsible Officer of the Company), and (ii) in making any determination on a
Pro Forma Basis, all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term, “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period except
that any Indebtedness incurred in connection with the financing of a new Vessel
shall be deemed to have not been incurred until the relevant delivery date for
such Vessel, and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively. Pro
forma calculations made pursuant to the definition of the term “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the Company and
may include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
relevant pro forma event and (2) all adjustments of the nature used in
connection with the calculation of Adjusted EBITDA as set forth in footnote 4 to
the “Summary Consolidated Financial Data” in the Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable to such
Reference Period. The Company shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Company setting forth such
demonstrable or additional operating expense reductions, other operating
improvements or synergies and adjustments pursuant to clause (2), and
information and calculations supporting them in reasonable detail.

 



 46 

 

 

“Pro Forma Compliance” shall mean, at any date of determination, that, on a Pro
Forma Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
the Company would not violate the financial covenants set forth in Sections
6.12, 6.13, 6.14 and 6.15, after recomputing the ratios and amounts measured
thereunder as of the last day of the most recently ended fiscal quarter of the
Company for which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information.

 

“Pro Rata Extension Offer” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Process Agent” shall have the meaning assigned to such term in
Section 10.15(c).

 

“Projections” shall mean the projections of the Company and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Company or any Subsidiary prior to the Closing Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 10.17.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” shall have the meaning assigned to such term in Section
10.27.

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Ratio Compliance” shall mean, at any date of determination, that (A) the
Loan-to-Value Ratio on a Pro Forma Basis is equal to or less than [*] to 1.0, or
(B) the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least [*] to 1.0.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 



 47 

 

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

 

“Refinancing” shall mean the payment in full, satisfaction or discharge, as
applicable, of all Indebtedness (and termination of all related commitments)
under each of (i) that certain Credit Agreement, dated as of July 2, 2013, by
and among, inter alios Oceania Cruises, Inc., a corporation organized under the
Laws of the Republic of Panama, and OCI Finance Corp., a Delaware corporation,
as borrowers, the lenders from time to time party thereto and Deutsche Bank AG
New York Branch, as administrative agent and mortgage trustee (as amended,
restated, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified from time to time), (ii) that certain Credit Agreement, dated
as of August 21, 2012, by and among, inter alios Classic Cruises, LLC, a
Delaware limited liability company and Classic Cruises II, LLC, a Delaware
limited liability company, collectively as Holdings, Regent and SSC Finance
Corp., a Delaware corporation, as borrowers, the lenders from time to time party
thereto and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent (as amended, restated, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time) and
(iii) the outstanding aggregate principal amount of 9.125% Second-Priority
Senior Secured Notes due 2019 issued by Seven Seas Cruises S. DE R.L., as
issuer, pursuant to an indenture, dated as of May 19, 2011, among Seven Seas
Cruises S. DE R.L., the guarantors party thereto and Wilmington Trust FSB, as
trustee and collateral agent.

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

 

“REGATTA” shall mean the Vessel Regatta, IMO number 9156474, currently
registered in the name of Regatta Acquisition, LLC under the laws of the
Republic of the Marshall Islands with the official number 1664.

 

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment or
into or out of any property of Hazardous Materials.

 



 48 

 

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

“Required Deferring Lenders” shall mean, at any time, Lenders having (a) Term
A-1 Loans and Deferred Term A Loans outstanding and (b) Term A-1 Loan
Commitments and Deferred Term A Loan Commitments, that taken together, represent
more than 50% of the sum of (i) all Term A-1 Loans and Deferred Term A Loans
outstanding and (ii) the total Term A-1 Loan Commitments and Deferred Term A
Loan Commitments at such time. The Term A-1 Loans, Deferred Term A Loans, Term
A-1 Loan Commitments and Deferred Term A Loan Commitments of any Defaulting
Lender shall be disregarded in determining Required Deferring Lenders at any
time.

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) Revolving L/C Exposure and (c) Term A Loan Commitments, Term
A-1 Loan Commitments, Deferred Term A Loan Commitments and Available Unused
Commitments, that taken together, represent more than 50% of the sum of (i) all
Loans outstanding, (ii) Revolving L/C Exposure and (iii) the total Term A Loan
Commitments, Term A-1 Loan Commitments, Deferred Term A Loan Commitments and
Available Unused Commitments at such time. The Loans, Revolving L/C Exposure,
Term A Loan Commitments, Term A-1 Loan Commitments, Deferred Term A Loan
Commitments and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Revolving Facility Lenders” shall mean, at any date, Revolving
Facility Lenders having Revolving Facility Exposure that, taken together,
represents more than 50% of the aggregate Revolving Facility Exposure at such
time. The Revolving Facility Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Facility Lenders at any time.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 



 49 

 

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restatement” shall mean the amendment and restatement of the Original Credit
Agreement pursuant to this Agreement.

 

“Restatement Effective Date” shall mean the date on which each of the conditions
set forth in Section 4.02 has been satisfied.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 10.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(d), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04, and (c) increased as provided under Section 2.21. The amount of
each Lender’s Revolving Facility Commitment on the Restatement Effective Date is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its
Revolving Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
is $875,000,000 on the Restatement Effective Date. After the Restatement
Effective Date additional Classes of Revolving Facility Commitments may be added
or created pursuant to Incremental Assumption Agreements.

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
and (b) the Revolving L/C Exposure applicable to such Class at such time minus,
for the purpose of Sections 6.12, 6.13, 6.15 and 8.02, the amount of Letters of
Credit that have been Cash Collateralized in an amount equal to the Minimum
Collateral Amount at such time. The Revolving Facility Credit Exposure of any
Revolving Facility Lender at any time shall be the product of (x) such Revolving
Facility Lender’s Revolving Facility Percentage of the applicable Class and (y)
the aggregate Revolving Facility Credit Exposure of such Class of all Revolving
Facility Lenders, collectively, at such time.

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Credit Exposure.

 



 50 

 

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(d). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

 

“Revolving Facility Maturity Date” shall mean, as the context may require, (a)
with respect to the Revolving Facility in effect on the Restatement Effective
Date, January 2, 2024 and (b) with respect to any other Classes of Revolving
Facility Commitments, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 10.04.

 

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time and (b) the aggregate principal amount of all L/C
Disbursements applicable to such Class that have not yet been reimbursed at such
time. The Revolving L/C Exposure of any Class of any Revolving Facility Lender
at any time shall mean its applicable Revolving Facility Percentage of the
aggregate Revolving L/C Exposure applicable to such Class at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, any person with whom dealings are
prohibited under Sanctions, including (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
Norway, (b) any person organized or resident in a Sanctioned Country or (c) any
person owned or controlled by any such person or persons described in the
foregoing clauses (a) or (b).

 



 51 

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or Norway.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
between the Administrative Agent and the authorized representative named therein
for the Senior Secured Notes, substantially in the form of Exhibit K-3, with
such changes that are reasonably satisfactory to the Administrative Agent.

 

“Second Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Vessel Mortgages, the Deeds of Covenants,
the Collateral Agreement, the Subsidiary Guarantor Pledge Agreements, the
Earnings Assignments, the Insurance Assignments and each of the security
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.10.

 

“Senior Secured Note Obligations” shall mean all obligations defined as “Senior
Secured Note Obligations” in the Collateral Agreement and the other Security
Documents.

 

“Senior Secured Notes” shall mean secured or unsecured notes or other debt of
the Company issued after the Closing Date, and the Indebtedness represented
thereby; provided that (a) the terms of which do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Latest
Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration right after an
event of default), (b) (i) [*]% of the Net Proceeds of all Pari Passu Senior
Secured Notes and (ii) [*]% of the Net Proceeds of all other Senior Secured
Notes shall be applied, on the date of the incurrence thereof, to prepay Term
Loans and accrued but unpaid interest, premiums and fees and expenses associated
with such prepayment, (c) in respect of any Senior Secured Notes secured by
Collateral, no Affiliate of the Company (other than a Loan Party or a temporary
escrow issuer) shall be an obligor (including pursuant to a Guarantee) in
respect thereof, (d) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to the Company and its Subsidiaries
than those in this Agreement (or, if more restrictive, the Loan Documents are
amended to contain such more restrictive terms (which amendments shall
automatically occur)), (e) in respect of any Senior Secured Notes secured by
Collateral, the obligations in respect thereof shall not be secured by any Lien
on any asset of the Company, any Subsidiary or any other Affiliate (other than a
transitory escrow issuer) of the Company, other than any asset constituting
Collateral, (f) if such Senior Secured Notes are intended to be secured by the
Collateral on a pari passu basis with the Obligations, then all security
therefor shall be granted pursuant to the Security Documents, and the secured
parties thereunder, or a trustee or collateral agent on their behalf, shall have
become a party to a First Lien Intercreditor Agreement and shall have executed
and delivered to the Collateral Agent a joinder agreement to the applicable
Security Documents in substantially the form attached thereto or otherwise in
form and substance reasonably acceptable to the Collateral Agent, and (g) if
such Senior Secured Notes are intended to be secured by the Collateral on a
junior basis to the Obligations, then all security therefor shall be granted
pursuant to separate security documents in substantially the same form and
substance as the Security Documents, and the secured parties thereunder, or a
trustee or collateral agent on their behalf, shall have become a party to a
Second Lien Intercreditor Agreement; provided further that, with respect to
clause (a) above, Indebtedness constituting Senior Secured Notes when issued
shall not cease to constitute Senior Secured Notes as a result of the subsequent
extension of the Latest Maturity Date.

 



 52 

 

 

“Senior Secured Notes Indenture” shall mean any indenture under which any Senior
Secured Notes are issued, as the same may be amended, restated, supplemented,
substituted, replaced, refinanced, supplemented or otherwise modified from time
to time in accordance with ‎Section 6.01(z).

 

“Senior Unsecured Notes” shall mean NCL’s 4.750% senior notes due 2021 (the
“4.75% Notes”), pursuant to an indenture, dated as of December 14, 2016, between
NCL and U.S. Bank National Association, as trustee (the “4.75% Notes
Indenture”), and/or any notes issued by NCL in exchange for, and as contemplated
by, the 4.75% Notes and the related registration rights agreement with
substantially identical terms as the 4.75% Notes, in each case as in effect on
the Fourth Restatement Effective Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

 

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indentures.

 

“Senior Unsecured Notes Indentures” shall mean the 4.75% Notes Indenture, as in
effect on the Restatement Effective Date and as amended, restated, supplemented
or otherwise modified from time to time in accordance with the requirements
thereof and of this Agreement.

 

“Similar Business” shall mean a business, the majority of whose revenues are
derived from the activities of the Company and its Subsidiaries as of the
Restatement Effective Date or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.

 

“Specified Additional Subsidiary Guarantor” shall mean Norwegian Sky, Ltd.

 

“Specified Additional Vessel” shall mean “NORWEGIAN SKY”.

 

“Specified Target Mortgaged Vessels” shall mean each of the Vessels identified
on Schedule 1.01(c).

 



 53 

 

 

“Specified Target Subsidiaries” shall mean each of the persons identified on
Schedule 1.01(b).

 

“Sponsors” shall mean (i) Apollo Management, L.P. and any of its respective
Affiliates other than any portfolio companies not primarily engaged in the
cruise business (collectively, the “Apollo Sponsors”), (ii) TPG Global, LLC, TPG
Capital and any of their respective Affiliates other than any portfolio
companies (collectively, the “TPG Sponsors”), (iii) Genting Hong Kong Limited,
and any of its respective Affiliates (collectively, the “Genting Sponsors”), and
(iv) any person that forms a group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) with any
Apollo Sponsors, TPG Sponsors and/or Genting Sponsors; provided that the Apollo
Sponsors, TPG Sponsors and/or Genting Sponsors (x) owns a majority of the voting
power and (y) controls a majority of the board of directors of such group.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Bank, as applicable, to be the rate quoted by the person acting in
such capacity as the spot rate for the purchase by such person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Bank if the
person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States, the United Kingdom or the European Union or of the
jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.

 

“Subagent” shall have the meaning assigned to such term in Section 9.02.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Company. Notwithstanding the foregoing (and except for purposes of Sections
3.08, ‎3.09, ‎3.13, ‎3.15, ‎3.16, ‎5.03, ‎5.09 and ‎8.01(k), and the definition
of “Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of the Company or any of its Subsidiaries for
purposes of this Agreement.

 



 54 

 

 

“Subsidiary Guarantor” shall mean (i) each direct and indirect Subsidiary of the
Company which directly owns a Mortgaged Vessel (other than the Co-Borrower) and
(ii) each Additional Subsidiary Guarantor.

 

“Subsidiary Guarantor Pledge Agreement” shall mean each of (a) the Bermuda law
Share Charge Agreement dated as of the Closing Date between NCL International,
Ltd. and the Collateral Agent in respect of the equity of each Subsidiary
Guarantor named therein and incorporated in and existing under the laws of
Bermuda, (b) the Isle of Man law Pledge Agreement dated as of the Closing Date
between NCL International, Ltd. and the Collateral Agent in respect of the
equity of each Subsidiary Guarantor incorporated in and existing under the laws
of the Isle of Man, (c) the New York law Pledge Agreement dated as of the
Acquisition Closing Date between the Oceania Cruises, Inc. and the Collateral
Agent in respect of the equity of each Subsidiary Guarantor named therein, (d)
the New York law Pledge Agreement dated as of the Acquisition Closing Date
between Seven Seas Cruises s. de r.l. and the Collateral Agent in respect of the
equity of each Subsidiary Guarantor named therein, (e) the Bermuda law Share
Charge Agreement dated as of the Third Restatement Effective Date between NCL
International, Ltd. and the Collateral Agent in respect of the equity of the
Specified Additional Subsidiary Guarantor incorporated in and existing under the
laws of Bermuda and (f) any additional pledge agreement relating to the Equity
Interests of any Subsidiary Guarantor.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary.”

 

“Supported QFC” shall have the meaning assigned to such term in Section 10.27.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of the Subsidiaries shall be a Swap Agreement.

 

“Target” shall mean Prestige Cruises International, Inc., a corporation
organized under the Laws of the Republic of Panama.

 

“Tax Agreements” shall have the meaning assigned to such term in Section
6.06(b).

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term A Borrowing” shall mean a Borrowing comprised of Term A Loans.

 



 55 

 

 

“Term A Facility” shall mean the Term A Loan Commitments and any Term A Loans
made hereunder.

 

“Term A Lender” shall mean a Lender with a Term A Loan Commitment and/or an
outstanding Term A Loan.

 

“Term A Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term A Loans in Dollars on the Fourth Restatement
Effective Date. The aggregate amount of the Term A Loan Commitments on the
Fourth Restatement Effective Date was $1,633,000,000. The Term A Loan
Commitments terminated on the Fourth Restatement Effective Date.

 

“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

“Term A Loan Maturity Date” shall mean January 2, 2024.

 

“Term A Loans” shall mean (a) any term loans made by the Term A Lenders to the
Borrowers that are deemed to be Term A Loans pursuant to Section 2.01(a) and (b)
any Incremental Term Loans in the form of Term A Loans made by the Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(e). The aggregate
principal amount of the Term A Loans on the Restatement Effective Date is
$192,850,000.

 

“Term A-1 Borrowing” shall mean a Borrowing comprised of Term A-1 Loans.

 

“Term A-1 Facility” shall mean the Term A-1 Loan Commitments and any Term A-1
Loans made hereunder.

 

“Term A-1 Lender” shall mean a Lender with a Term A-1 Loan Commitment and/or an
outstanding Term A-1 Loan.

 

“Term A-1 Loan Commitment” shall mean with respect to each Term A-1 Lender, the
commitment of such Term A-1 Lender to make Term A-1 Loans in Dollars on the
Restatement Effective Date as set forth in Section 2.01(b). The initial amount
of each Term A-1 Lender’s Term A-1 Loan Commitment is set forth on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Term A-1 Lender shall
have assumed its Term A-1 Loan Commitment, as applicable. The aggregate amount
of the Term A-1 Loan Commitments on the Restatement Effective Date is
$1,287,000,000.

 

“Term A-1 Loans” shall mean (a) any term loans made by the Lenders to the
Borrowers on the Restatement Effective Date pursuant to Section 2.01(b) and (b)
any Incremental Term Loans in the form of Term A Loans made by the Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(e).

 

“Term Borrowing” shall mean any Term A Borrowing, any Term A-1 Borrowing, any
Deferred Term A Borrowing, any Incremental Term Borrowing or any other Term
Borrowing.

 



 56 

 

 

“Term Facility” shall mean the Term A Facility, the Term A-1 Facility, the
Deferred Term A Facility and/or any or all of the Incremental Term Facilities
and/or any or all of the Refinancing Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term A Facility, the Term A-1 Facility and the Deferred Term A
Facility in effect on the Restatement Effective Date, the Term A Loan Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement.

 

“Term Loan Installment Date” shall mean any Term A Loan Installment Date, any
Incremental Term Loan Installment Date or any Other Term Loan Installment Date.

 

“Term Loans” shall mean the Term A Loans, the Term A-1 Loans, the Deferred Term
A Loans and/or the Incremental Term Loans and/or the Refinancing Term Loans.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).

 

“Third Restatement Effective Date” shall mean October 10, 2017.

 

“Third Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the Company and its
Subsidiaries at such date determined in accordance with GAAP and derived from
the then latest unaudited and consolidated financial statements of the Company
and its Subsidiaries delivered to the Administrative Agent in the case of the
first three quarters of each fiscal year and the then latest audited and
consolidated financial statements delivered to the Administrative Agent in the
case of each fiscal year; provided it is understood that the effect of any
impairment of intangible assets shall be added back to stockholders’ equity and
provided further, that Total Capitalization shall be determined on a Pro Forma
Basis.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Company and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, the Unrestricted Cash and
Permitted Investments of the Company and its Subsidiaries as of the last day of
such Test Period, to (b) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Total Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)       Indebtedness for borrowed money of the Company and its Subsidiaries;
and

 

(ii)       the amount of any Indebtedness for borrowed money of any person other
than the Company or its Subsidiaries but which is guaranteed by the Company or
any of its Subsidiaries as at such date:

 



 57 

 

 

less an amount equal to any Unrestricted Cash as at such date; provided that any
unused Commitments and other amounts available for drawing under other revolving
or other credit facilities of the Company and its Subsidiaries which remain
undrawn shall not be counted as cash or indebtedness for the purposes of Total
Net Funded Debt and provided further, that Total Net Funded Debt shall be
determined on a Pro Forma Basis.

 

“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a)(i).

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrowers, the making of the Borrowings hereunder, and
(b) the payment of related fees and expenses.

 

“Trust Property” shall mean (a) the security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Mortgage Trustee under or pursuant to the Vessel Mortgages (including the
benefits of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to the Mortgage Trustee in the Vessel
Mortgages), (b) all moneys, property and other assets paid or transferred to or
vested in the Mortgage Trustee, or any agent of the Mortgage Trustee whether
from any Loan Party or any other person, and (c) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Mortgage Trustee or any agent of the Mortgage Trustee in
respect of the same (or any part thereof).

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unfunded Pension Liability” shall mean the excess of a Plan’s “accumulated
benefit obligations” as defined under Statement of Financial Accounting
Standards No. 87, over the current fair market value of that Plan’s assets.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United Kingdom” and “U.K.” shall mean the United Kingdom of Great Britain and
Northern Ireland.

 



 58 

 

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Company or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Company that is
acquired or created after the Restatement Effective Date and designated by the
Company as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Company shall only be permitted to so
designate a new Unrestricted Subsidiary after the Restatement Effective Date so
long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation
(as well as all other such designations theretofore consummated after the first
day of such Reference Period), the Company shall be in Pro Forma Compliance, (c)
such Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
the Company or any of its Subsidiaries) through Investments as permitted by, and
in compliance with, ‎Section 6.04, (d) [reserved]; (e) such Subsidiary shall
have been designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants and defaults) under the Senior Unsecured Notes Indentures, all
Permitted Additional Debt and all Permitted Refinancing Indebtedness in respect
of any of the foregoing and all Disqualified Stock; provided, further, that at
the time of the initial Investment by the Company or any of its Subsidiaries in
such Subsidiary, the Company shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent. The Company may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Company, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Company shall be in Pro Forma Compliance,
(iv) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (v) the Company shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Company, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

 

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 10.27.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 



 59 

 

 

“Valuation” shall mean, in relation to any Mortgaged Vessel, a valuation of such
Mortgaged Vessel made at any relevant time by an Approved Broker with or without
physical inspection of such Mortgaged Vessel, on the basis of a sale for prompt
delivery for cash at arms’ length on customary commercial terms as between a
willing seller and a willing buyer, free of any existing charter or other
contracts of employment. If any Approved Broker shall deliver a Valuation
indicating a range of values for a Mortgaged Vessel, the Valuation for such
Mortgaged Vessel shall be the arithmetic mean of the two endpoints of such
range. Further, if any Approved Broker shall deliver a Valuation indicating a
value for a Mortgaged Vessel in any currency other than Dollars, the Valuation
for such Mortgaged Vessel shall be the Dollar Equivalent thereof. It is agreed
that as of the Restatement Effective Date and until a Valuation shall have been
obtained pursuant to Section 5.16 for any Mortgaged Vessel, the Valuation for
such Mortgaged Vessel shall be as follows: (i) $[*] for the NORWEGIAN SUN, (ii)
$[*] for the NORWEGIAN DAWN, (iii) $[*] for the NORWEGIAN STAR, (iv) $[*] for
the NORWEGIAN SPIRIT, (v) $[*] for the NORWEGIAN PEARL, (vi) $[*] for the
NORWEGIAN GEM, (vii) $[*] for the INSIGNIA, (viii) $[*] for the NAUTICA, (ix)
$[*] for the REGATTA, (x) $[*] for the MARINER, (xi) $[*] for the NAVIGATOR,
(xii) $[*] for the VOYAGER and (xiii) $[*] for the NORWEGIAN SKY.

 

“Value Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

 

“Vessel” shall mean a passenger cruise vessel.

 

“Vessel Mortgages” shall mean each first priority statutory ship mortgage or
first preferred ship mortgage (or equivalent) granting a Lien on a Mortgaged
Vessel.

 

“VOYAGER” shall mean the Vessel Seven Seas Voyager, IMO number 9247144,
currently registered in the name of Voyager Vessel Company, LLC under the laws
of the Commonwealth of Bahamas with the official number 8000610.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Loan Parties, the Administrative Agent or any
other applicable withholding agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



 60 

 

 

Section 1.02.             Terms Generally. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)               The definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented, replaced or
otherwise modified from time to time. All references to a person shall include
that person’s permitted successors and assigns (subject to any restrictions on
assignment set forth herein). With respect to any Default or Event of Default,
the words “exist,” “existence,” “occurred” or “continuing” shall be deemed to
refer to a Default or Event of Default that has not been waived in accordance
with Section 10.08 or, to the extent applicable, cured in accordance with
Section 8.02 or otherwise. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that, if the Company notifies
the Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including,” the words
“to” and “until” each mean “to but excluding,” and the word “through” means “to
and including.”

 

Section 1.03.             Exchange Rates; Currency Equivalents. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or Issuing Bank, as applicable. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or paragraph (f) or (j) of Section 8.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

 



 61 

 

 

Section 1.04.             Effect of this Agreement on the Original Credit
Agreement and the Other Existing Loan Documents. On the Restatement Effective
Date, the “Term A Loans” (as defined in the Original Credit Agreement) of each
Term A-1 Lender and each Deferred Term A Lender shall be repaid with proceeds of
the Term A-1 Loans and Deferred Term A Loans borrowed on the Restatement
Effective Date. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Section 4.02, this Agreement shall
be binding on the Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders and the other parties hereto and the Original Credit Agreement and the
provisions thereof shall be replaced in their entirety by this Agreement and the
provisions hereof; provided that for the avoidance of doubt, each Borrower and
each other Loan Party hereby reaffirms that (a) the Obligations (as defined in
the Original Credit Agreement) of the Borrowers and the other Loan Parties under
the Original Credit Agreement and the other Loan Documents that remain unpaid
and outstanding as of the date of this Agreement shall continue to exist under
and be evidenced by this Agreement and the other Loan Documents, (b) all Letters
of Credit under and as defined in the Original Credit Agreement shall continue
as Letters of Credit under this Agreement, (c) the Revolving Facility
Commitments and the Revolving Facility Loans under and as defined in the
Original Credit Agreement shall continue to exist under and be evidenced by this
Agreement and the other Loan Documents, (d) the Term A Loans (under and as
defined in the Original Credit Agreement) of the Term A Lenders (for the
avoidance of doubt, excluding the Term A-1 Lenders and the Deferred Term A
Lenders) shall continue to exist under and be evidenced by this Agreement and
the other Loan Documents and (e) the Collateral and the Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Obligations on
the same terms as prior to the effectiveness hereof. Upon the effectiveness of
this Agreement, each Loan Document (other than the Original Credit Agreement)
that was in effect immediately prior to the date of this Agreement shall
continue to be effective on its terms unless otherwise expressly stated herein.
The parties hereto acknowledge and agree that neither the execution and delivery
of this Agreement nor the consummation of any other transaction contemplated
hereunder is intended to constitute a novation of the Original Credit Agreement
or any other Loan Document.

 

Section 1.05.             Interest Rates; LIBOR Notification. The interest rate
on Eurocurrency Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021,it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14(b) of this
Agreement, such Section 2.14(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Company,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.14(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 



 62 

 

 

Article II

The Credits

 

Section 2.01.             Commitments. Subject to the terms and conditions set
forth herein:

 

(a)               On the Restatement Effective Date, the “Term A Loans” (under
and as defined in the Original Credit Agreement) of each Term A Lender shall
continue hereunder and are deemed to be Term A Loans;

 

(b)               each Lender with a Term A-1 Loan Commitment on the Restatement
Effective Date is deemed to make a Term A-1 Loan denominated in Dollars to the
Borrowers on the Restatement Effective Date in a principal amount equal to its
Term A-1 Loan Commitment;

 

(c)               each Lender with a Deferred Term A Loan Commitment on the
Restatement Effective Date is deemed to make a Deferred Term A Loan denominated
in Dollars to the Borrowers on the Restatement Effective Date in a principal
amount equal to its Deferred Term A Loan Commitment;

 

(d)               each Lender agrees to make Revolving Facility Loans
denominated in Dollars of a Class to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in (i)
such Lender’s Revolving Facility Credit Exposure of such Class exceeding such
Lender’s Revolving Facility Commitment of such Class or (ii) the Revolving
Facility Credit Exposure of such Class exceeding the total Revolving Facility
Commitments of such Class. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
amounts under the Revolving Facility Loans; and

 

(e)               each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans denominated in Dollars to
the Borrowers, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment.

 

Section 2.02.             Loans and Borrowings.

 

(a)               Each Loan shall be made as part of a Borrowing consisting of
Loans under the same Facility and of the same Type made by the Lenders ratably
in accordance with their respective Commitments under the applicable Facility;
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
unless otherwise agreed by all the Lenders, (i) the obligations of a Lender
under the Loan Documents are several, (ii) failure by a Lender to perform its
obligations does not affect the obligations of any other party under the Loan
Documents, (iii) no Lender is responsible for the obligations of any other
Lender under the Loan Documents, (iv) the rights of a Lender under the Loan
Documents are separate and independent rights, (v) a Lender may, except as
otherwise stated in the Loan Documents, separately enforce those rights and (vi)
a debt arising under the Loan Documents to a Lender is a separate and
independent debt.

 



 63 

 

 

(b)               Subject to Section 2.02(c) and Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrowers
may request in accordance herewith. Each Lender at its option may make any ABR
Loan or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided, that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

 

(c)               At the commencement of each Interest Period for any
Eurocurrency Revolving Facility Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided, that an ABR Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided, that there shall not at any time be more than a total of (1) 10
Eurocurrency Borrowings outstanding under the Term Facilities and (2) 10
Eurocurrency Borrowings outstanding under the Revolving Facility.

 

(d)               Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.

 

Section 2.03.             Requests for Borrowings. To request a Revolving
Facility Borrowing and/or a Term Borrowing, the applicable Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing not later than 12:00 noon, Local Time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 



 64 

 

 

(i)               whether such Borrowing is to be a Borrowing of Term A Loans,
Term A-1 Loans, Deferred Term A Loans, Revolving Facility Loans, Other
Incremental Revolving Loans, Other Revolving Loans, Replacement Revolving Loans,
Refinancing Term Loans or Other Incremental Term Loans;

 

(ii)              the aggregate amount of the requested Borrowing;

 

(iii)               the date of such Borrowing, which shall be a Business Day;

 

(iv)               subject to Section 2.02(c), whether such Borrowing is to be
an ABR Borrowing or a Eurocurrency Borrowing;

 

(v)              in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(vi)               the location and number of the applicable Borrower’s account
to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.             [Reserved].

 

Section 2.05.             Letters of Credit.

 

(a)               General.

 

(i) Subject to the terms and conditions set forth herein, the Company may
request the issuance of (w) trade letters of credit in support of trade
obligations of the Loan Parties and their Affiliates incurred in the ordinary
course of business (such letters of credit issued for such purposes, “Trade
Letters of Credit”) and (x) standby letters of credit issued for any other
lawful purposes of the Loan Parties and their Affiliates (such letters of credit
issued for such purposes, “Standby Letters of Credit”), in each case, for its
own account in Dollars and in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the applicable
Availability Period and prior to the date that is five Business Days prior to
the applicable Revolving Facility Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue any Letter of Credit
the proceeds of which would be made available to any person (i) to fund any
activity or business of or with any Sanctioned Person or in any Sanctioned
Country, in violation of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.

 



 65 

 

 

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated hereunder) not in effect with respect to such Issuing Bank on the
Restatement Effective Date, or any unreimbursed loss, cost or expense (including
as a result of Basel III) which was not applicable or in effect with respect to
such Issuing Bank as of the Restatement Effective Date and which such Issuing
Bank reasonably and in good faith deems material to it or if the amount of such
Letter of credit, when aggregated with the amount of all other Letters of Credit
(and L/C Disbursements in respect thereof) issued by such Issuing Bank would
exceed such Issuing Bank’s Issuing Bank Sublimit.

 

(b)               Notice of Issuance, Amendment, Renewal, Extension: Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic extension in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), the Company
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment or extension or such
shorter period as the Administrative Agent and the applicable Issuing Bank in
their sole discretion may agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof, whether such
Letter of Credit constitutes a Standby Letter of Credit or a Trade Letter of
Credit, and such other information as shall be necessary to issue, amend or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Company also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment or
extension (i) the Revolving L/C Exposure shall not exceed the Letter of Credit
Sublimit, (ii) the applicable Revolving Facility Credit Exposure shall not
exceed the applicable Revolving Facility Commitments.

 



 66 

 

 

(c)               Expiration Date. Each Standby Letter of Credit shall expire at
or prior to the close of business on the earlier of (i) the date one year
(unless otherwise agreed upon by the Administrative Agent and the applicable
Issuing Bank in their sole discretion) after the date of the issuance of such
Standby Letter of Credit (or, in the case of any extension thereof, one year
(unless otherwise agreed upon by the Administrative Agent and the applicable
Issuing Bank in their sole discretion) after such renewal or extension) and (ii)
the date that is five Business Days prior to the applicable Revolving Facility
Maturity Date; provided, that any Standby Letter of Credit with a one year tenor
may provide for automatic extension thereof for additional one year periods
(which, in no event, shall extend beyond the date referred to in clause (ii) of
this paragraph (c)) so long as such Standby Letter of Credit permits the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Standby Letter
of Credit) by giving prior notice to the beneficiary thereof within a time
period during such twelve-month period to be agreed upon at the time such
Standby Letter of Credit is issued; provided, further, that if the applicable
Issuing Bank and the Administrative Agent each consent in their sole discretion,
the expiration date on any Standby Letter of Credit may extend beyond the date
referred to in clause (ii) above, provided, that if any such Standby Letter of
Credit is outstanding or is issued under the Revolving Facility Commitments of
any Class after the date that is 30 days prior to such Revolving Facility
Maturity Date for such Class the Borrowers shall provide cash collateral
pursuant to documentation reasonably satisfactory to the Administrative Agent
and the relevant Issuing Bank in an amount equal to [*]% of the face amount of
each such Standby Letter of Credit on such date of issuance. Each Trade Letter
of Credit shall expire on the earlier of (x) 180 days after such Trade Letter of
Credit’s date of issuance or (y) the date five Business Days prior to the
applicable Revolving Facility Maturity Date.

 

(d)               Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) under the
Revolving Facility Commitments of any Class and without any further action on
the part of the applicable Issuing Bank or the Revolving Facility Lenders, such
Issuing Bank hereby grants to each Revolving Facility Lender under such Class,
and each such Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such Revolving Facility
Lender’s applicable Revolving Facility Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Facility Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Revolving Facility Lender’s Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason, in each case, in Dollars. Each Revolving Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments or the fact that, as a result of changes in
currency exchange rates, such Revolving Facility Lender’s Revolving Facility
Credit Exposure at any time might exceed its Revolving Facility Commitment at
such time (in which case Section 2.11(f) would apply), and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. The obligation of the Revolving Facility Lenders to participate in
Letters of Credit shall terminate on the Revolving Facility Maturity Date.

 



 67 

 

 

(e)               Reimbursement. If the applicable Issuing Bank shall make any
L/C Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse
(or cause the applicable Loan Party or Subsidiary to reimburse) such L/C
Disbursement by paying to the Administrative Agent an amount in Dollars equal to
such L/C Disbursement not later than 2:00 p.m., Local Time, on the same day (or
if such day is not a Business Day, the next following Business Day) the Company
receives notice under paragraph (g) of this Section of such L/C Disbursement,
together with accrued interest thereon from the date of such L/C Disbursement at
the rate applicable to ABR Revolving Facility Loans of the applicable Class;
provided, that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Facility Borrowing of the applicable Class, as
applicable, in an equivalent amount and currency and, to the extent so financed,
the Borrowers’ obligations to make such payment shall be discharged and replaced
by the resulting ABR Revolving Facility Borrowing. If the Borrowers fail to
reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other applicable Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
the Borrowers in respect thereof and, in the case of a Revolving Facility
Lender, such Lender’s Revolving Facility Percentage thereof. Promptly following
receipt of such notice, each Revolving Facility Lender with a Revolving Facility
Commitment of the applicable Class shall pay to the Administrative Agent in
Dollars, its Revolving Facility Percentage (as specified by the Administrative
Agent to such Revolving Facility Lender at the time) of the payment then due
from the Borrowers in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders in Dollars and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan as contemplated above) shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
L/C Disbursement.

 

(f)                Obligations Absolute. The obligation of the Borrowers to
reimburse L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided, that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are determined by a court of competent jurisdiction to have been caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 



 68 

 

 

(g)               Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make a L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligations to reimburse such Issuing Bank and
the Revolving Facility Lenders with respect to any such L/C Disbursement.

 

(h)               Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrowers shall reimburse such L/C Disbursement
in full on the date such L/C Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Borrowers reimburse such
L/C Disbursement, at the rate per annum then applicable to ABR Revolving Loans
of the applicable Class; provided, that, if such L/C Disbursement is not
reimbursed by the Borrowers when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Facility Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Facility Lender to the extent of such
payment.

 

(i)                 Replacement of an Issuing Bank. An Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12. From and after the effective date of any
such replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 



 69 

 

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, (i) in the case of an Event of Default described in
Section 8.01(h) or (i), on the Business Day or (ii) in the case of any other
Event of Default, on the third Business Day, in each case, following the date on
which the Company receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Revolving Facility Lenders with
Revolving L/C Exposure representing greater than 50% of the total Revolving L/C
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrowers shall deposit in an account with or at the direction of the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in Dollars equal to the Revolving L/C
Exposure as of such date plus any accrued and unpaid interest thereon; provided,
that upon the occurrence of any Event of Default with respect to a Borrower
described in clause (h) or (i) of Section 8.01, the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind.
Each such deposit pursuant to this paragraph shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrowers shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of (i) for so long as an Event of Default shall be
continuing, the Administrative Agent and (ii) at any other time, the Company, in
each case, in Permitted Investments and at the risk and expense of the
Borrowers, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse each Issuing Bank for
L/C Disbursements for which such Issuing Bank has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Revolving L/C Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure), be applied
to satisfy other obligations of the Borrowers under this Agreement. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived or the termination of the Defaulting Lender status, as
applicable.

 



 70 

 

 

(k)               Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent designate up to six Lenders (in addition
to the Issuing Banks as of the Restatement Effective Date) each of which agrees
(in its sole discretion) to act in such capacity and is reasonably satisfactory
to the Administrative Agent as an Issuing Bank. Each such additional Issuing
Bank shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(l)                 Reporting. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall (i) provide to the Administrative Agent copies of
any notice received from the Borrowers pursuant to Section 2.05(b) no later than
the next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
such Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount and currency of such L/C Disbursement and (C) on any
other Business Day, such other information with respect to the outstanding
Letters of Credit issued by such Issuing Bank as the Administrative Agent shall
reasonably request.

 

Section 2.06.             Funding of Borrowings.

 

(a)               Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time (or, if later, two hours after the Borrowing Request has
been delivered pursuant to Section 2.03) on the Business Day specified in the
applicable Borrowing Request, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that each Lender with a Term A-1 Loan Commitment or Deferred Term A Loan
Commitment shall, prior to making any proceeds of its Term A-1 Loans or Deferred
Term A Loans, as applicable, available to the Administrative Agent as provided
above, apply an amount of proceeds from the Term A-1 Loans or Deferred Term A
Loans, as applicable, funded by such Lender that is equal to the principal
amount, if any, of the “Term A Loans” of such Lender under the Original Credit
Agreement immediately prior to the Restatement Effective Date (or, if less, the
entire amount of the proceeds of such Lender’s Term A-1 Loans or Deferred Term A
Loans, as applicable, to be funded on the Restatement Effective Date) to repay a
like principal amount of such Lender’s Existing Loans on the Restatement
Effective Date and shall only remit any positive excess proceeds from such
Lender’s Term A-1 Loans or Deferred Term A Loans, as applicable to the
Administrative Agent as provided above. The Administrative Agent will make such
Loans available to the Borrowers by promptly crediting the amounts so received,
in like funds, to an account of the Borrowers designated by the Company in the
applicable Borrowing Request; provided, that (i) ABR Revolving Loans made to
finance the reimbursement of a L/C Disbursement and reimbursements as provided
in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank and (ii) any proceeds of Term A-1 Loans or Deferred Term
A Loans received by the Administrative Agent on the Restatement Effective Date
shall be applied by the Administrative Agent to prepay the Existing Loans of the
Term A-1 Lenders and the Deferred Term A Lenders that are not otherwise repaid
pursuant to the preceding sentence.

 



 71 

 

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of the
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
NYFRB Rate and (B) a rate as reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans at such
time. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in the Borrowing.

 

Section 2.07.             Interest Elections.

 

(a)               Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in the Borrowing Request.
Thereafter, the Company may elect to convert the Borrowing to a different Type
or to continue the Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Company
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising the Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)               To make an election pursuant to this Section, the Company
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Company
were requesting a Borrowing of the Type and in the applicable currency resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Interest Election Request in the form of Exhibit E and signed by the
Company.

 

(c)               Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 



 72 

 

 

(i)               the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)              the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)               whether the resulting Borrowing is to be an ABR Borrowing or
a Eurocurrency Borrowing; and

 

(iv)               if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)               If the Company fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless the Borrowing is repaid as
provided herein, at the end of such Interest Period the Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.08.             Termination and Reduction of Commitments.

 

(a)               Unless previously terminated, the Revolving Facility
Commitments of each Class shall terminate on the applicable Revolving Facility
Maturity Date for such Class. Unless previously terminated, the Term A-1 Loan
Commitments and the Deferred Term A Loan Commitments shall terminate at
11:59 p.m., Local Time, on the Restatement Effective Date.

 

(b)               The Company may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments of such Class) and (ii) the Company shall not
terminate or reduce the Revolving Facility Commitments of any Class if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure of such
Class would exceed the total Revolving Facility Commitments of such Class.

 



 73 

 

 

(c)               The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments of any Class under paragraph (b)
of this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

(d)               The Borrowers shall repay (including as contemplated by
Section 2.06(a)) all outstanding Existing Loans of the Term A-1 Lenders and the
Deferred Term A Lenders and all accrued interest and fees under the Original
Credit Agreement to but excluding the Restatement Effective Date on the
Restatement Effective Date.

 

Section 2.09.             Repayment of Loans; Evidence of Debt.

 

(a)               Each Borrower hereby jointly and severally unconditionally
promises to pay (i) to the Administrative Agent for the account of each
Revolving Facility Lender the then unpaid principal amount of each Revolving
Facility Loan on the Revolving Facility Maturity Date applicable to such
Revolving Facility Loans and (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 



 74 

 

 

(e)               Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”) in the applicable form set out in Exhibit L. In such
event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrowers. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.10.             Repayment of Term Loans and Revolving Facility Loans.

 

(a)               Subject to the other paragraphs of this Section:

 

(i)               the Borrowers shall repay Term A Borrowings on the last day of
each March, June, September and December of each year (commencing June 30, 2020)
and on the Term A Loan Maturity Date or, if any such date is not a Business Day,
on the next succeeding Business Day (each such date being referred to as a “Term
A Loan Installment Date”), in an aggregate principal amount of the Term A Loans
equal to (A) 1.25% of the aggregate principal amount of Existing Loans that were
held by the Term A Lenders set forth on Schedule 2.01 and outstanding
immediately after the Fourth Restatement Effective Date, and (B) in the case of
such payment due on the Term A Loan Maturity Date, an amount equal to the then
unpaid principal amount of the Term A Loans outstanding;

 

(ii)              the Borrowers shall repay Term A-1 Borrowings on each Term A
Loan Installment Date, in an aggregate principal amount of the Term A-1 Loans
equal to (A) for each Term A Loan Installment Date falling during the Deferral
Period, $0, (B) thereafter, 1.25% of the aggregate principal amount of Existing
Loans that were held by the Term A-1 Lenders set forth on Schedule 2.01 and
outstanding immediately after the Fourth Restatement Effective Date, and (C) in
the case of such payment due on the Term A Loan Maturity Date, an amount equal
to the then unpaid principal amount of the Term A-1 Loans outstanding;

 

(iii)               the Borrowers shall repay Deferred Term A Borrowings on each
Term A Loan Installment Date, in an aggregate principal amount of the Deferred
Term A Loans equal to (A) for each Term A Loan Installment Date falling during
the Deferral Period, $0, (B) thereafter, 6.25% of the aggregate principal amount
of the Deferred Term A Loans outstanding immediately after the Restatement
Effective Date, and (C) in the case of such payment due on the Term A Loan
Maturity Date, an amount equal to the then unpaid principal amount of the
Deferred Term A Loans outstanding;

 

(iv)               in the event that any Incremental Term Loans are made on an
Increased Amount Date, the Borrowers shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

 



 75 

 

 

(v)              in the event that any Refinancing Term Loans are made pursuant
to Section 2.21(j), the applicable Borrower (or the relevant obligor) shall
repay such Refinancing Term Loans on the dates and in the amounts set forth in
the related Incremental Assumption Agreement (each such date being referred to
as an “Other Term Loan Installment Date”); and

 

(vi)               to the extent not previously paid, outstanding Term Loans
shall be due and payable on the applicable Term Facility Maturity Date.

 

(b)               To the extent not previously paid, outstanding Revolving
Facility Loans of each Class shall be due and payable on the applicable
Revolving Facility Maturity Date.

 

(c)               Prepayment of the Loans from:

 

(i)               any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the remaining installments of the Term Loans
under the applicable Class or Classes as the Company may direct; and

 

(ii)              all Net Proceeds pursuant to Section 2.11(b) shall be
allocated among the Term Facilities, with the application thereof (A) to reduce
in direct order amounts due on the next twelve succeeding Term Loan Installment
Dates under the applicable Term Facilities as provided in paragraph (d) below,
and (B) thereafter, to reduce on a pro rata basis (based on the amount of such
amortization payments) the remaining scheduled amortization payments under the
applicable Term Facilities; provided, that any Lender, at its option, may elect
to decline any such prepayment (such declined amounts, the “Declined Proceeds”)
of any Term Loan held by it if it shall give written notice to the
Administrative Agent thereof by 11:00 A.M. Local Time at least three Business
Days prior to the date of such prepayment (any such Lender, a “Declining
Lender”). Any Declined Proceeds shall be offered to the Lenders not so declining
such repayment on a pro rata basis; provided, that any such non-Declining
Lender, at its option, may elect to decline any such prepayment with Declined
Proceeds at the time and in the manner specified by the Administrative Agent. To
the extent such non-declining Lenders elect to decline their pro rata share of
such Declined Proceeds, any Declined Proceeds remaining thereafter on the date
of any such prepayment shall instead be retained by the Borrowers for
application for any purpose not prohibited by this Agreement.

 

(d)               Any mandatory prepayment of Term Loans pursuant to
Section 2.11(b) shall be applied so that the aggregate amount of such prepayment
is allocated among the Term A Loans, Term A-1 Loans, Deferred Term A Loans, the
Other Incremental Term Loans and the Refinancing Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term A Loans, Term A-1
Loans, Deferred Term A Loans, Other Incremental Term Loans and Refinancing Term
Loans, if any (unless, with respect to Other Incremental Term Loans or
Refinancing Term Loans or the Incremental Assumption Agreement relating thereto
does not so require). Prior to any repayment of any Loan under any Facility
hereunder, the Company shall select the Borrowing or Borrowings under the
applicable Facility to be repaid and shall notify the Administrative Agent by
telephone (confirmed by electronic means) of such selection not later than 2:00
p.m., Local Time, (i) in the case of an ABR Borrowing, one Business Day before
the scheduled date of such repayment and (ii) in the case of a Eurocurrency
Borrowing, three Business Days before the scheduled date of such repayment,
which notice shall be irrevocable except to the extent conditioned on a
refinancing or other event. Each repayment of a Borrowing (x) in the case of the
Revolving Facility of any Class, shall be applied to the Revolving Facility
Loans included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposure of the Revolving Facility Lenders of such
Class at the time of such repayment) and (y) in all other cases, shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Loans (other than repayments of ABR Revolving Facility Borrowings that are not
made in connection with the termination or permanent reduction of the applicable
Revolving Facility Commitment) shall be accompanied by accrued interest on the
amount repaid.

 



 76 

 

 

Section 2.11.             Prepayment of Loans.

 

(a)               Except as otherwise provided in any Incremental Assumption
Agreement with respect to Incremental Term Loans, the Borrowers shall have the
right at any time and from time to time to prepay any Loan in whole or in part,
without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with Section 2.10(d).

 

(b)               The Borrowers shall apply all Net Proceeds promptly upon
receipt thereof to prepay Term Loans in accordance with paragraphs (c) and (d)
of Section 2.10. Notwithstanding the foregoing, the Borrowers may use a portion
of such Net Proceeds pursuant to clause ‎(a) of the definition thereof to prepay
or repurchase Pari Passu Senior Secured Notes to the extent any applicable
Senior Secured Notes Indenture requires the Borrowers to prepay or make an offer
to purchase such Pari Passu Senior Secured Notes with the proceeds of such Asset
Sale, in each case in an amount not to exceed the product of (x) the amount of
such Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Pari Passu Senior Secured Notes and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Pari Passu Senior Secured Notes and the outstanding principal
amount of Term Loans.

 

(c)               [Reserved].

 

(d)               In the event and on such occasion that the total Revolving
Facility Credit Exposure of any Class exceeds the total Revolving Facility
Commitments of such Class, the Borrowers shall prepay Revolving Facility
Borrowings of such Class (or, if no such Borrowings are outstanding, deposit
cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

 

(e)               In the event and on such occasion as the Revolving L/C
Exposure exceeds the Letter of Credit Sublimit, the Borrowers shall deposit cash
collateral in an account with the Administrative Agent pursuant to ‎Section
2.05(j) in an amount equal to such excess.

 



 77 

 

 

Section 2.12.             Fees.

 

(a)               The Borrowers jointly and severally agree to pay to each
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the date that is 10 Business Days after the last day of March, June,
September and December in each year (commencing June 2013), and on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending with the
date on which the last of the Commitments of such Lender shall be terminated) at
a rate equal to the Applicable Commitment Fee. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

 

(b)               The Borrowers jointly and severally from time to time agree to
pay (i) to each Revolving Facility Lender of each Class (other than any
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December of each year (commencing June 2013) and
on the Revolving Facility Maturity Date (or such other date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein), a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) of such Class,
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the applicable Revolving Facility Maturity Date or the date on
which the Revolving Facility Commitments of such Class shall be terminated) at
the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such Class effective for each day in such period, and
(ii) to each Issuing Bank, for its own account (x) on the last Business Day of
March, June, September and December of each year (commencing June 2013) and on
the Revolving Facility Maturity Date (or such other date on which the Revolving
Facility Commitments of all the Lenders shall be terminated), a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 0.125% per
annum of the daily average stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

(c)               The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the accounts of the Administrative Agent and the
Collateral Agent, the agency fees set forth in any fee letters entered into
between the Agents and any Borrower relating to such fees as such letters may be
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the fees payable to the Administrative Agent being the
“Administrative Agent Fees,” and the fees payable to the Collateral Agent being
the “Collateral Agent Fees”) (it being understood that this Agreement shall
constitute the “Credit Agreement” for purposes of the Administrative Agent Fee
Letter dated as of November 6, 2014, by and between the Company and the
Administrative Agent, notwithstanding the occurrence of the transactions
occurring on the Restatement Effective Date).

 



 78 

 

 

(d)               [Reserved].

 

(e)               [Reserved].

 

(f)                All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that Issuing Bank Fees shall be paid
directly to the applicable Issuing Banks. Once paid, none of the Fees shall be
refundable under any circumstances.

 

Section 2.13.             Interest.

 

(a)               The Loans comprising each ABR Borrowing shall bear interest at
the ABR plus the Applicable Margin.

 

(b)               The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any Fees or other amount payable by the Borrowers hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 10.08.

 

(d)               Accrued interest on each Loan shall be payable in arrears (i)
on each Interest Payment Date for such Loan, (ii) in the case of Revolving
Facility Loans, upon termination of the applicable Revolving Facility
Commitments and (iii) in the case of the Term Loans, on the applicable Term
Facility Maturity Date; provided, that (A) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)               All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the ABR at times
when the ABR is based on the Prime Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable ABR or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 



 79 

 

 

Section 2.14.             Alternate Rate of Interest.

 

(a)               If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)               the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

 

(ii)              the Administrative Agent is advised by the Required Lenders or
the Majority Lenders under the Revolving Facility of any Class that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (B) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

(b)               If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be published or used for determining interest rates for
loans, then (A) if the Administrative Agent and the Borrowers reasonably
determine that there exists a then prevailing market convention for determining
a reference rate of interest for syndicated loans in the United States as the
successor to interest rates based on the LIBO Screen Rate, the Administrative
Agent and the Borrowers shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin), or (B) if the
Administrative Agent and the Borrowers are unable to reasonably determine that a
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States as the successor to interest rates based
on the LIBO Rate does exist, the Administrative Agent and the Borrowers shall
enter into an amendment to this Agreement to reflect an alternate rate of
interest and such other related changes to this Agreement as may be applicable,
in each case that are acceptable to the Borrowers and the Administrative Agent
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 10.08, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date such amendment is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders (acting reasonably) object
to such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 2.14(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 



 80 

 

 

Section 2.15.             Increased Costs.

 

(a)               If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or Issuing Bank; or

 

(ii)              impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein; or

 

(iii)               subject any Lender or Issuing Bank to any Tax with respect
to any Loan Document or any Eurocurrency Loan or Letter of Credit thereunder
(other than (i) Taxes indemnifiable under Section 2.17, or (ii) Excluded Taxes),

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 



 81 

 

 

(b)               If any Lender or Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrowers shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)               A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)               Promptly after any Lender or any Issuing Bank has determined
that it will make a request for increased compensation pursuant to this
Section 2.15, such Lender or Issuing Bank shall notify the Borrowers thereof.
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as
applicable, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.16.             Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the Eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 



 82 

 

 

Section 2.17.             Taxes.

 

(a)               Any and all payments made by or on behalf of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided that
if an applicable Withholding Agent shall be required by law to deduct or
withhold any Taxes from such payments, then (i) the applicable Withholding Agent
shall make such deductions or withholdings as are reasonably determined by the
applicable Withholding Agent to be required by any applicable law, (ii) the
applicable Withholding Agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable law, and (iii) to the extent withholding or deduction
is required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Party shall be increased as necessary so that after all
required deductions and withholdings have been made (including deductions or
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

 

(b)               In addition, the Loan Parties shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)               Each Loan Party shall indemnify and hold harmless the
Administrative Agent and each Lender, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrowers by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)               As soon as practicable after any payment of Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 



 83 

 

 

(e)               Each Lender shall deliver to the Borrowers and the
Administrative Agent, at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law and such other reasonably requested
information as will permit the Borrowers or the Administrative Agent, as the
case may be, to determine (i) whether or not any payments made hereunder or
under any other Loan Document are subject to Taxes, (ii) if applicable, the
required rate of withholding or deduction, and (iii) such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

Without limiting the generality of Section 2.17(e), each Foreign Lender with
respect to any Loan made to the Borrowers shall, to the extent it is legally
eligible to do so:

 

(1)       deliver to the Borrowers and the Administrative Agent, prior to the
date on which the first payment to the Foreign Lender is due hereunder, two
copies of (A) in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) (together with a
certificate substantially in the form of Exhibit O-1 - Exhibit O-4 as
appropriate (a “Non-Bank Tax Certificate”)), (B) Internal Revenue Service Form
W-8BEN, W-8BEN-E, or Form W-8ECI (or any applicable successor form), in each
case properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrowers under this Agreement, (C) Internal Revenue Service
Form W-8IMY (or any applicable successor form) and all necessary attachments
(including the forms described in clauses (A) and (B) above; provided that if
the Foreign Lender is a partnership and not a participating Lender, and one or
more of the partners is claiming portfolio interest treatment, the Non-Bank Tax
Certificate may be provided by such Foreign Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or Withholding Agent to determine the
withholding or deduction required to be made; and

 

(2)       deliver to the Borrowers and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrowers and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrowers or the Administrative Agent.

 



 84 

 

 

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrowers and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their FATCA obligations, to determine
whether such Lender has or has not complied with such Lender’s FATCA obligations
and, if necessary, to determine the amount to deduct and withhold from such
payment.

 

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that in the case of a Participant such
Participant shall furnish all such required forms and statements to the person
from which the related participation shall have been purchased.

 

In addition, to the extent it is legally eligible to do so, each Administrative
Agent shall deliver to the Borrowers (x)(I) prior to the date on which the first
payment by the Borrowers is due hereunder or (II) prior to the first date on or
after the date on which such Agent becomes a successor Agent pursuant to
Section 9.09 on which payment by the Borrowers is due hereunder, as applicable,
two copies of a properly completed and executed an IRS Form W-9 certifying its
exemption from U.S. Federal backup withholding or a properly completed and
executed applicable IRS Form W-8 certifying its non-U.S. status and its
entitlement to any applicable treaty benefits, and (y) on or before the date on
which any such previously delivered documentation expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
documentation previously delivered by it to the Borrowers, and from time to time
if reasonably requested by the Borrowers, two further copies of such
documentation.

 

(f)                If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or Lender in good faith and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or
Administrative Agent, as the case may be, shall, at the Loan Party’s request,
provide the Loan Party with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Administrative Agent may delete any
information therein that it deems confidential). A Lender or Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim. This Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems, in good faith and in its
sole discretion, to be confidential) to the Loan Parties or any other person.

 



 85 

 

 

(g)               If the Borrowers determine that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts as indemnification payments, each affected Lender or
Administrative Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrowers as the Borrowers may reasonably request in
challenging such Tax. The Borrowers shall jointly and severally indemnify and
hold each Lender and Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrowers pursuant to this Section 2.17(g). Nothing in this Section 2.17(g)
shall obligate any Lender or Administrative Agent to take any action that such
person, in its sole judgment, determines may result in a material detriment to
such person.

 

(h)               For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank.

 

(i)       Solely for purposes of determining withholding Tax imposed under
FATCA, from and after the Restatement Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans (including any Loans already
outstanding) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 2.18.             Payments Generally; Pro Rata Treatment; Sharing of Set
offs.

 

(a)               Unless otherwise specified, each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or,
fees or reimbursement of L/C Disbursements, or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrowers by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16 or 2.17 and 10.05 shall be made
directly to the persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments made under the Loan Documents shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 



 86 

 

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent from the Borrowers to pay fully all
amounts of principal, unreimbursed L/C Disbursements, interest and fees then due
from the Borrowers hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrowers hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of unreimbursed
L/C Disbursements then due from the Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrowers hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.

 

(c)               If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans, Revolving Facility Loans or participations in
L/C Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in L/C Disbursements; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements to any assignee or participant, other than
to the Company or any Subsidiary thereof (as to which the provisions of this
paragraph (c) shall apply unless the assignment is pursuant to a Permitted Loan
Purchase). Each Borrower consents to the foregoing and agrees, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)               Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 



 87 

 

 

(e)               If any Lender shall fail to make any payment required to be
made by it pursuant to 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.19.             Mitigation Obligations; Replacement of Lenders.

 

(a)               If any Lender requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)               If any Lender requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice from the Borrowers to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan
and the Issuing Banks), which consent, in each case, shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.19 shall be deemed to prejudice any rights
that the Borrowers may have against any Lender that is a Defaulting Lender.

 



 88 

 

 

(c)               If any Lender (such Lender, a “Non-Consenting Lender”) has
failed to consent to a proposed amendment, waiver, discharge or termination
which pursuant to the terms of Section 10.08 requires the consent of all of the
Lenders affected and with respect to which the Required Lenders shall have
granted their consent, then the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) at its sole expense (including with
respect to the processing and recordation fee referred to in
Section 10.04(b)(ii)(B)), to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrowers’ request) assign its Loans and its Commitments (or, at
the Borrowers’ option, the Loans and Commitments under the Facility that is the
subject of the proposed amendment, waiver, discharge or termination) hereunder
to one or more assignees (except as expressly set forth in the proviso below, in
accordance with and subject to the restrictions contained in Section 10.04)
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Issuing Banks; provided that: (a) all Obligations
of the Borrowers owing to such Non-Consenting Lender being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment,
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and (c) the replacement Lender shall grant its
consent with respect to the applicable proposed amendment, waiver, discharge or
termination. In connection with any such assignment the Borrowers,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04; provided, that if such Non−Consenting
Lender does not comply with Section 10.04 within three Business Days after
Borrowers’ request, compliance with Section 10.04 shall not be required to
effect such assignment.

 

Section 2.20.             Illegality. If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either prepay or convert all Eurocurrency Borrowings
of such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

Section 2.21.             Incremental Commitments.

 

(a)               The Borrowers may, by written notice to the Administrative
Agent from time to time after the Restatement Effective Date, request
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, in an amount not to exceed the Incremental Amount
from one or more Incremental Term Lenders and/or Incremental Revolving Facility
Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Commitments, as the
case may be, in their own discretion; provided, that each Incremental Revolving
Facility Lender shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) unless such Incremental
Revolving Facility Lender is a Lender, an Affiliate of a Lender or an Approved
Fund. Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments being requested
(which shall be in minimum increments of $5,000,000 and a minimum amount of
$25,000,000 or equal to the remaining Incremental Amount), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”), (iii) in the case of Incremental Revolving Facility Commitments, whether
such Incremental Revolving Facility Commitments are to be commitments to make
revolving loans with pricing and amortization terms identical to an existing
Class of Revolving Facility Loans (which may be part of such existing Class) or
commitments to make revolving loans with pricing and/or amortization terms
different from all existing Classes of Revolving Facility Loans (“Other
Incremental Revolving Loans”), and (iv) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be
commitments to make term loans with pricing (other than upfront fees or original
issue discount) and amortization terms identical to the Term A Loans or Term A-1
Loans (which may be part of the applicable existing Class) or commitments to
make term loans with pricing and amortization terms different from the Term A
Loans or Term A-1 Loans (“Other Incremental Term Loans”).

 



 89 

 

 

(b)               The Borrowers and each Incremental Term Lender and/or
Incremental Revolving Facility Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender. Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that (i) the Other Incremental Term Loans shall rank pari
passu or junior in right of payment and of security with each existing Class of
Loans, (ii) the final maturity date of any Other Incremental Term Loans shall be
no earlier than the date specified in clause (a) of the definition of Term
Facility Maturity Date and, except as to pricing, amortization, call premiums,
call protection and final maturity date, shall have (x) the same terms as the
applicable Class of then outstanding Term Loans; provided that, with the consent
of the Borrowers, the Incremental Assumption Agreement with respect to any Other
Incremental Term Loans constituting Acquisition Loans may provide for additional
mandatory prepayment requirements so long as any such additional mandatory
prepayment requirement applies on at least a pro rata basis to all then
outstanding Classes of Term Loans or (y) such other terms (including as to
guarantees and collateral) as shall be reasonably satisfactory to the
Administrative Agent, (iii) the weighted average life to maturity of any Other
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Term A Loans, (iv) the Other Incremental Revolving Loans
shall rank pari passu in right of payment and of security with the Revolving
Facility Loans, (v) the final maturity date of any Other Incremental Revolving
Loans shall be no earlier than the Revolving Facility Maturity Date and, except
as to pricing, amortization and final maturity date and the matters addressed by
clause (iv) above, shall have (x) the same terms as the Revolving Facility Loans
or (y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent, (vi) the weighted average
life to maturity of any Other Incremental Revolving Loans shall be no shorter
than the remaining weighted average life to maturity of any other Class of
Revolving Facility Loans and (vii) the Other Incremental Revolving Loans and the
Other Incremental Term Loans shall be denominated in Dollars and borrowed by the
Borrowers. Each of the parties hereto hereby agrees that, (i) upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments evidenced thereby as provided for
Section 10.08(e). Any amendment to this Agreement or any other Loan Document
that is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing by the Administrative Agent with the
Borrowers’ consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

 



 90 

 

 

(c)               Notwithstanding the foregoing, no Incremental Term Loan
Commitment or Incremental Revolving Facility Commitment shall become effective
under this Section 2.21 unless (i) on the date of such effectiveness, the
conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Company,
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date and such additional customary documents and filings (including
amendments to the Vessel Mortgages and other Security Documents) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Term Lenders and/or the applicable
Incremental Revolving Facility Lenders in the applicable Incremental Assumption
Agreement, junior to) one or more Classes of then-existing Term Loans and
Revolving Facility Loans and (iii) the Company shall be in Pro Forma Compliance
after giving effect to such Incremental Term Loan Commitment and/or Incremental
Revolving Facility Commitments and the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date
(provided that, to the extent such Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment is established to finance any
Permitted Business Acquisition or any other acquisition that is permitted by
this Agreement, at the Company's election, the date of determination of Pro
Forma Compliance shall be deemed to be the date the definitive agreements for
such Permitted Business Acquisition or such other acquisition that is permitted
by this Agreement are entered into).

 

(d)               Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that (i) all Incremental Term Loans (other than Other Incremental Term
Loans), when originally made, are included in each outstanding Borrowing of the
applicable Class of Term Loans on a pro rata basis, and (ii) all Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments (other
than Other Incremental Revolving Loans), when originally made, are included in
each outstanding Borrowing of the applicable Class of Revolving Facility Loans
on a pro rata basis. The Borrowers agree that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

 



 91 

 

 

(e)               Notwithstanding anything to the contrary in Section 2.18(c)
(which provisions shall not be applicable to clauses (e) through (i) of this
Section 2.21), pursuant to one or more offers made from time to time by the
Borrowers to all Lenders of any Class of Term Loans and/or Revolving Facility
Commitments, on a pro rata basis (based, in the case of an offer to the Lenders
under any Class of Term Loans, on the aggregate outstanding Term Loans of such
Class and, in the case of an offer to the Lenders under any Revolving Facility,
on the aggregate outstanding Revolving Facility Commitments under such Revolving
Facility, as applicable) and on the same terms (“Pro Rata Extension Offers”),
the Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender’s Loans
and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including without limitation increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). Any such extension (an “Extension”) agreed to between the
Borrowers and any such Lender (an “Extending Lender”) will be established under
this Agreement by implementing an Incremental Term Loan for such Lender (if such
Lender is extending an existing Term Loan (such extended Term Loan, an “Extended
Term Loan”)) or an Incremental Revolving Facility Commitment for such Lender (if
such Lender is extending an existing Revolving Facility Commitment (such
extended Revolving Facility Commitment, an “Extended Revolving Facility
Commitment”)).

 

(f)                The Borrowers and each Extending Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extended Term Loans and/or Extended Revolving Facility Commitments
of such Extending Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Extended Term Loans and/or Extended Revolving
Facility Commitments; provided that (i) except as to interest rates, fees,
amortization, call premiums, call protection, final maturity date and
participation in prepayments (which shall, subject to clauses (ii) through (v)
of this proviso, be determined by the Borrowers and set forth in the Pro Rata
Extension Offer), the Extended Term Loans shall have (x) the same terms as the
Term A Loans, Term A-1 Loans or Deferred Term A Loans, or (y) such other terms
as shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the latest
Term Facility Maturity Date in effect on the date of incurrence, (iii) other
than in the case of the Deferred Term A Loans, the weighted average life to
maturity of any Extended Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees and final maturity and the
matters addressed by Section 2.21(b)(iv) (which shall be determined by the
Borrowers and set forth in the Pro Rata Extension Offer), any Extended Revolving
Facility Commitment shall have (x) the same terms as the existing Revolving
Facility Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, and (v) any Extended Term Loans and/or
Extended Revolving Facility Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 10.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrowers’ consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Incremental Assumption Agreement
with respect to any Extended Revolving Facility Commitments, and with the
consent of each Issuing Bank, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitment.

 



 92 

 

 

(g)               Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Facility Commitment will be
automatically designated an Extended Revolving Facility Commitment. For purposes
of this Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

 

(h)               Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of the
Incremental Amount, (ii) no Extended Term Loan or Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) any Extending Lender may extend all or any portion of its Term Loans
and/or Revolving Facility Commitments pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan and/or Extended Revolving
Facility Commitment), (iv) there shall be no condition to any Extension of any
Loan or Commitment at any time or from time to time other than compliance with
Section 2.21(e) through (i) and notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Facility
Commitment implemented thereby, (v) all Extended Term Loans, Extended Revolving
Facility Commitments and all obligations in respect thereof shall be Obligations
of the relevant Loan Parties under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents and (vi) no Issuing Bank shall be obligated to issue Letters of Credit
under such Extended Revolving Facility Commitments unless it shall have
consented thereto.

 

(i)                 Each Extension shall be consummated pursuant to procedures
set forth in the associated Pro Rata Extension Offer; provided that the
Borrowers shall cooperate with the Administrative Agent prior to making any Pro
Rata Extension Offer to establish reasonable procedures with respect to
mechanical provisions relating to such Extension, including, without limitation,
timing, rounding and other adjustments.

 



 93 

 

 

(j)                 Notwithstanding anything to the contrary in Section 2.18(c)
(which provisions shall not be applicable to clause (j) through (o) of this
Section 2.21), the Borrowers may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(“Refinancing Term Loans”), the Net Proceeds of which are used to repay Term
Loans of the same Class. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that: (i) before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.01 shall be satisfied; (ii) the
weighted average life to maturity of such Refinancing Term Loans shall be no
shorter than the then-remaining weighted average life to maturity of the
refinanced Term Loans; (iii) the aggregate principal amount of the Refinancing
Term Loans shall not exceed the outstanding principal amount of the refinanced
Term Loans plus amounts used to pay fees and expenses; and (iv) all other terms
applicable to such Refinancing Term Loans (other than provisions relating to
original issue discount, upfront fees, interest rates and final maturity which
shall be as agreed between the Borrowers and the Lenders providing such
Refinancing Term Loans) shall be substantially similar to, or less favorable to
the Lenders providing such Refinancing Term Loans than, those applicable to the
refinanced Term Loans except to the extent such covenants and other terms apply
solely to any period after the date specified in clause (a) of the definition of
the Term Facility Maturity Date. In addition, notwithstanding the foregoing, the
Borrowers may establish Refinancing Term Loans to refinance and/or replace all
or any portion of a Revolving Facility Commitment (regardless of whether
Revolving Facility Loans are outstanding under such Revolving Facility
Commitments at the time of incurrence of such Refinancing Term Loans), so long
as (i) the aggregate amount of such Refinancing Term Loans does not exceed the
aggregate amount of Revolving Facility Commitments terminated at the time of
incurrence thereof, (ii) if the Revolving Facility Credit Exposure outstanding
on the Refinancing Effective Date would exceed the aggregate amount of Revolving
Facility Commitments outstanding in each case after giving effect to the
termination of such Revolving Facility Commitments, the Borrowers shall take one
or more actions such that such Revolving Facility Credit Exposure does not
exceed such aggregate amount of Revolving Facility Commitments in effect on the
Refinancing Effective Date after giving effect to the termination of such
Revolving Facility Commitments (it being understood that such (x) Refinancing
Term Loans may be provided by the Lenders holding the Revolving Facility
Commitments being terminated and/or by any other person that would be a
permitted Assignee hereunder and (y) the proceeds of such Refinancing Term Loans
shall not constitute Net Proceeds hereunder), (iii) before and after giving
effect to the borrowing of such Refinancing Term Loans on the Refinancing
Effective Date, each of the conditions set forth in Section 4.01 shall be
satisfied, (iv) the weighted average life to maturity of the Refinancing Term
Loans shall be no shorter than the remaining life to termination of the
terminated Revolving Facility Commitments, (v) the final maturity of the
Refinancing Term Loans shall be no earlier than the termination date of the
terminated Revolving Facility Commitments and (vi) the other terms applicable to
such Refinancing Term Loans (other than provisions relating to upfront fees and
interest rates, which shall be as agreed between the Borrowers and the Lenders
providing such Refinancing Term Loans), shall be substantially similar to, or
less favorable to the Lenders providing such Refinancing Term Loans than, those
applicable to the terminated Revolving Facility Commitments except to the extent
such covenants and other terms apply solely to any period after the date
specified in clause (a) of the definition of Term Facility Maturity Date.

 



 94 

 

 

(k)               The Borrowers may approach any Lender or any other person that
would be a permitted Assignee pursuant to Section 10.04 to provide all or a
portion of the Refinancing Term Loans; provided that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Term Loans made to the Borrowers.

 

(l)                 Notwithstanding anything to the contrary in Section 2.18(c)
(which provisions shall not be applicable to clause (l) through (o) of this
Section 2.21), the Borrowers may by written notice to the Administrative Agent
establish one or more additional Facilities providing for revolving commitments
(“Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Revolving Facility Commitments under this Agreement. Each such notice shall
specify the date (each, a “Replacement Revolving Facility Effective Date”) on
which the Borrowers propose that the Replacement Revolving Facility Commitments
shall become effective, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) all
other terms applicable to such Replacement Revolving Facility Commitments (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the Borrowers and the Lenders providing such Replacement Revolving
Facility Commitments and (y) the amount of any Letter of Credit Sublimit under
such Replacement Revolving Facility Commitments which shall be as agreed between
the Borrowers, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement Issuing Bank, if any,
under such Replacement Revolving Facility Commitments) shall be substantially
similar to, or less favorable to the Lenders providing such Replacement
Revolving Facility Commitments than, those applicable to the then-outstanding
Revolving Facility, except to the extent such covenants and other terms apply
solely to any period after the date specified in clause (a) of the definition of
the Term Facility Maturity Date. In addition, the Borrowers may establish
Replacement Revolving Facility Commitments to refinance and/or replace all or
any portion of a Term Loan hereunder (regardless of whether such Term Loan is
repaid with the proceeds of Replacement Revolving Loans or otherwise), so long
as the aggregate amount of such Revolving Facility Commitments does not exceed
the aggregate amount of Term Loans repaid at the time of establishment thereof
(it being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
person that would be a permitted Assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied, (ii) the weighted
average life to termination of such Replacement Revolving Facility Commitments
shall be not shorter than the weighted average life to maturity then applicable
to the refinanced Term Loans, (iii) the final termination date of the
Replacement Revolving Facility Commitments shall be no earlier than the
refinanced Term Loans and (iv) the condition in clause (iv) of the preceding
sentence has been satisfied.

 



 95 

 

 

(m)             The Borrowers may approach any Lender or any other person that
would be a permitted Assignee of a Revolving Facility Commitment pursuant to
Section 10.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment.
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

 

(n)               On any Replacement Revolving Facility Effective Date, subject
to the satisfaction of the foregoing terms and conditions, each of the Lenders
with Replacement Revolving Facility Commitments of such Class shall purchase
from each of the other Lenders with Replacement Revolving Facility Commitments
of such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

 

(o)               For purposes of this Agreement and the other Loan Documents,
(i) if a Lender is providing a Refinancing Term Loan, such Lender will be deemed
to have an Incremental Term Loan having the terms of such Refinancing Term Loan
and (ii) if a Lender is providing a Replacement Revolving Facility Commitment,
such Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

 



 96 

 

 

Section 2.22.             Defaulting Lender.

 

(a)               Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)               Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)              Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent hereunder
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, following an Event of Default or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank
hereunder, third, to cash collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.05(j),
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 



 97 

 

 

(iii)               Certain Fees.

 

(A)             No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender.

 

(B)              Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its pro rata share of the stated amount
of Letters of Credit for which it has provided Cash Collateral.

 

(C)              With respect to any Commitment Fee or L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)               Reallocation of Participations to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in Letters of Credit
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective pro rata Commitments (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. Subject to
Section 10.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)              Cash Collateral. If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

 

(b)               Defaulting Lender Cure. If the Company, the Administrative
Agent and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Facility Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with their Revolving
Facility Commitments (without giving effect to Section 2.22(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 



 98 

 

 

(c)               New Letters of Credit. So long as any Lender is a Defaulting
Lender, the Issuing Banks shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

Article III

Representations and Warranties

 

On the date of each Credit Event as provided in Section 4.01, each Borrower
represents and warrants to each of the Lenders that:

 

Section 3.01.             Organization; Powers. Except as set forth on
Schedule 3.01, the Company and each Material Subsidiary (a) is a partnership,
limited liability company or corporation duly organized (or incorporated),
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization or incorporation, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted, (c)
is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrowers, to borrow and otherwise
obtain credit hereunder.

 

Section 3.02.             Authorization. The execution, delivery and performance
by the Borrowers and each of the Subsidiary Guarantors of each of the Loan
Documents to which they are a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (and the borrowing of the
Acquisition Loans) (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Loan Party and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of such Loan Party, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or (C)
any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which such Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clauses (i)(A), (i)(B), (i)(C) or
(ii) of this Section 3.02(b), would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by the Borrowers or any such Subsidiary Guarantor,
other than the Liens created by the Loan Documents and Permitted Liens.

 



 99 

 

 

Section 3.03.             Enforceability. This Agreement has been duly executed
and delivered by the Borrowers and constitutes, and each other Loan Document
when executed and delivered by each Loan Party that is party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against each such Loan Party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

 

Section 3.04.             Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions (or the
borrowing of the Acquisition Loans), the creation, perfection or maintenance of
the Liens created under the Security Documents or the exercise by any Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral, except for (a) the filing of Uniform Commercial Code financing
statements or other similar filing or instruments under the laws of any
applicable jurisdiction, (b) registration of the Vessel Mortgages, (c) such as
have been made or obtained and are in full force and effect, (d) such actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (e) filings or
other actions listed on Schedule 3.04.

 

Section 3.05.             Financial Statements. The audited consolidated balance
sheets of the Company and its consolidated subsidiaries as of December 31, 2010,
2011 and 2012, and the audited consolidated statements of income, stockholders’
or other equity holders’ equity and cash flows for such fiscal years, reported
on by and accompanied by a report from PricewaterhouseCoopers LLP, copies of
which have heretofore been made available to each Lender, present fairly in all
material respects the consolidated financial position of the Company as of such
date and the consolidated results of operations, shareholders’ or other equity
holders’ equity and cash flows of the Company for the years then ended.

 

Section 3.06.             No Material Adverse Effect. Since December 31, 2012,
there has been no event or circumstance that, individually or in the aggregate
with other events or circumstances, has or would reasonably be expected to have
a Material Adverse Effect.

 

Section 3.07.             Title to Properties; Possession Under Leases.

 

(a)               Each of the Borrowers, each other Loan Party and each other
Material Subsidiary has good record and insurable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties and has good and marketable title to its personal
property and assets (including any Mortgaged Vessel owned by such person), in
each case, except for Permitted Liens and except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 



 100 

 

 

(b)               Each Loan Party and each other Material Subsidiary has
complied with all material obligations under all leases to which it is a party,
except where the failure to comply would not reasonably be expected to have
Material Adverse Effect, and all such leases are in full force and effect,
except leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 3.07(b), each Loan Party and Material Subsidiary enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)               Each Loan Party and each other Material Subsidiary owns or
possesses, or is licensed to use, all patents, trademarks, service marks, trade
names and copyrights, all applications for any of the foregoing and all licenses
and rights with respect to the foregoing necessary for the present conduct of
its business, without any conflict (of which the Company has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Company and each Material Subsidiary, as the case may
be, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).

 

Section 3.08.             Subsidiaries.

 

(a)               Schedule 3.08(a) sets forth as of the Restatement Effective
Date, the name and jurisdiction of incorporation, formation or organization of
the Company and each direct and indirect Subsidiary and, in each case, the
percentage of each class of Equity Interests owned by the Company or by any such
Subsidiary.

 

(b)               As of the Restatement Effective Date, after giving effect to
the Transactions, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors (or entities controlled by directors) and
shares held by directors (or entities controlled by directors)) relating to any
Equity Interests of any Loan Party or Material Subsidiary, except as set forth
on Schedule 3.08(b).

 

Section 3.09.             Litigation; Compliance with Laws.

 

(a)               There are no actions, suits or proceedings at law or in equity
or in admiralty by or on behalf of any Governmental Authority or third party now
pending or in arbitration now pending, or, to the knowledge of any Loan Party,
threatened in writing against or affecting such Loan Party or any Material
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



 101 

 

 

(b)               No Loan Party, Material Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including the USA PATRIOT Act and any zoning, building,
ordinance, code or approval or any building permit, including, as to the
Mortgaged Vessels, the ISM Code, the ISPS Code and ICPPS Annex VI and any rule
or order of the United States Coast Guard, the Bahamas, the Marshall Islands or
any port state control authority, but excluding any Environmental Laws, which
are the subject of Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Vessel, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(c)               No part of the proceeds of the Loans or any Letter of Credit
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

Section 3.10.             Federal Reserve Regulations.

 

(a)               Neither the Company nor any Material Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)               No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

Section 3.11.             Investment Company Act. None of the Company or any
Material Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.12.             Use of Proceeds.

 

(a)               The Borrowers will use the proceeds of the Acquisition Loans
to finance a portion of the Acquisition and the Refinancing and to pay fees and
expenses related to any of the foregoing.

 

(b)               The Borrowers will use the proceeds of Revolving Facility
Loans borrowed from time to time after the occurrence of the Restatement
Effective Date and the Letters of Credit issued from time to time for general
corporate or other entity purposes (including without limitation, (i) permitted
acquisitions and (ii) to pay fees and expenses related to the transactions to
occur on the Restatement Effective Date).

 

(c)               The Borrowers will use the proceeds of the Term A-1 Loans and
Deferred Term A Loans borrowed on the Restatement Effective Date to refinance
the Existing Loans of the Term A-1 Lenders and the Deferred Term A Lenders and
to pay fees and expenses related to the transactions to occur on the Restatement
Effective Date.

 



 102 

 

 

Section 3.13.             Tax Returns. Except where the failure of which would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (a) each Loan Party and each Material Subsidiary has filed all
federal income Tax returns and all other Tax returns, domestic and foreign,
required to be filed by it (including in its capacity as a withholding agent)
and has paid all Taxes payable by it that have become due, other than those (i)
not yet delinquent or (ii) being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided to the extent
required by and in accordance with GAAP (or in the case of a Foreign Subsidiary,
the comparable accounting principles in the relevant jurisdiction) and (b) each
Loan Party and each Material Subsidiary have provided adequate reserves in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) for all Taxes of each Loan
Party and each Material Subsidiary not yet due and payable.

 

Section 3.14.             No Material Misstatements.

 

(a)               All written information (other than the Projections, estimates
and information of a general economic nature) (the “Information”) concerning the
Loan Parties, the Material Subsidiaries, the Transactions and the Acquisition
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions and the Acquisition Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and/or the Administrative Agent and as of the Closing Date (or,
with respect to the Acquisition Transactions, solely as of the date such
Information was furnished to the Lenders and/or the Administrative Agent) and
did not, taken as a whole, contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

 

(b)               The Projections, estimates and information of a general
economic nature prepared by or on behalf of the Company or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions and the Acquisition
Transactions or the other transactions contemplated hereby have been prepared in
good faith based upon assumptions believed by the Company to be reasonable as of
the date thereof (it being understood that actual results may vary materially
from the Projections), as of the date such Projections and estimates were
furnished to the Lenders and/or the Administrative Agent and as of the Closing
Date (or, with respect to the Acquisition Transactions, solely as of the date
such Projections and estimates were furnished to the Lenders and/or the
Administrative Agent).

 

(c)               As of the Restatement Effective Date, to the best knowledge of
the Borrowers, the information included in the Beneficial Ownership
Certification provided on or prior to the Restatement Effective Date to any
Lender in connection with this Agreement is true and correct in all respects.

 



 103 

 

 

Section 3.15.             Employee Benefit Plans.

 

(a)               Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which any Loan Party, Material
Subsidiary or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) no Plan has any Unfunded Pension
Liability in excess of $[*]; (iv) no ERISA Event has occurred or is reasonably
expected to occur; and (v) no Loan Party, Material Subsidiary or ERISA Affiliate
(A) has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan.

 

(b)               Each Loan Party and Subsidiary is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.16.             Environmental Matters. Except as to matters that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no Environmental Claim has been received by any Loan Party
or Material Subsidiary, and there are no Environmental Claims pending or, to any
Loan Party’s knowledge, threatened, in each case relating to any Loan Party or
Material Subsidiary or their respective properties or the Mortgaged Vessels, (b)
each Loan Party and Material Subsidiary is in compliance with Environmental
Laws, (c) each Loan Party and Material Subsidiary has all permits, licenses and
other approvals required under Environmental Laws for its operations as
currently conducted (“Environmental Permits”) and is in compliance with the
terms of such Environmental Permits, (d) no Hazardous Material is located at, on
or under any property currently or, to any Loan Party’s knowledge, formerly
owned, operated or leased by any Loan Party or Material Subsidiary or their
predecessors that would reasonably be expected to give rise to any Environmental
Liability, and no Hazardous Material has been generated, used, treated, stored,
handled, controlled, transported to or Released at, on, from, to or under any
location or any Mortgaged Vessel in a manner that would reasonably be expected
to give rise to any Environmental Liability, (e) there are no agreements in
which any Loan Party or Material Subsidiary has expressly assumed or undertaken
responsibility for any known or reasonably likely Environmental Liability of any
other person, and (f) there has been no written environmental assessment or
audit conducted since January 1, 2013 (other than customary assessments not
revealing anything that would reasonably be expected to result in a Material
Adverse Effect), by or on behalf of any Loan Party or Material Subsidiary of any
of the Mortgaged Vessels or properties currently or, to any Loan Party’s
knowledge, formerly owned or leased by any Loan Party or Material Subsidiary
that has not been made available to the Administrative Agent prior to the
Restatement Effective Date.

 



 104 

 

 

Section 3.17.             Security Documents.

 

(a)               Each Vessel Mortgage in favor of the Collateral Agent executed
and delivered on the Closing Date, the Acquisition Closing Date or the Third
Restatement Effective Date, as applicable, for the benefit of the Secured
Parties, is effective to create a legal, valid and enforceable Lien on all the
applicable Loan Party’s right, title and interest in and to the whole of the
Mortgaged Vessel covered thereby and the proceeds thereof, and when the Vessel
Mortgages are registered in accordance with (i) the laws of the Bahamas, each
Vessel Mortgage shall constitute (x) a first priority “statutory mortgage” on
the Mortgaged Vessels covered thereby in favor of the Collateral Agent for the
benefit of the Secured Parties in accordance with the Merchant Shipping Act,
Chapter 268 of the Statute Laws of The Bahamas and (y) a “preferred mortgage”
within the meaning of Title 46 United States Code, Section 31301(6)(B) or (ii)
the laws of the Republic of the Marshall Islands, each Vessel Mortgage shall
constitute (x) a first “preferred mortgage” on the Mortgaged Vessels covered
thereby in favor of Collateral Agent for the ratable benefit of the Secured
Parties in accordance with the Chapter 3 of the Marshall Islands Maritime Act,
1990, as amended, and (y) a “preferred mortgage” within the meaning of Title 46
of the United States Code, Section 31301(6)(B).

 

(b)               The Collateral Agreement, each Subsidiary Guarantor Pledge
Agreement and each other Security Document specifically listed in the definition
of such term is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable security interest
in the Collateral described therein. In the case of any Pledged Collateral, when
certificates or instruments, as applicable, representing such Pledged Collateral
are delivered to the Collateral Agent (together with stock powers or other
instruments of transfer duly executed in blank), and, in the case of the other
Collateral described in such Security Documents (other than registered copyright
and copyright applications), when Uniform Commercial Code financing statements,
other filings or instruments, notices and consents required under the laws of
any applicable jurisdiction and described in Schedule 3.17 (as amended from time
to time) are filed, delivered or otherwise registered or recorded in the proper
offices specified in Schedule 3.17, registries or government agencies (and,
specifically (i) in the case of Collateral consisting of rights under
insurances, when the applicable underwriters shall have provided consent to the
security interests therein created under the Security Documents, and (ii) in the
case of Collateral consisting of rights under any management agreement or
charter, when the applicable parties thereto (other than any Loan Parties) have
provided consent to the Liens thereon created under the applicable Security
Documents), the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations to the extent security interests in such Collateral
can be perfected by delivery of such certificates or notes, as applicable,
representing the Pledged Collateral, or the filing of the Uniform Commercial
Code financing statements and other filings and instruments required under the
laws of the applicable jurisdiction, in each case prior and superior in right to
any other person (except, in the case of Collateral other than Pledged
Collateral, Permitted Liens and Liens having priority by operation of law).

 

(c)               When the Collateral Agreement or a short form thereof is filed
in the United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by the Collateral Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents (as defined in the Collateral Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in such Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Permitted Liens.

 



 105 

 

 

Section 3.18.             Solvency.

 

(a)               Immediately after giving effect to the transactions to occur
on the Restatement Effective Date, (i) the fair value of the assets of the
Company and the Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Company and its Subsidiaries on a consolidated basis, respectively; (ii)
the present fair saleable value of the property of the Company and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Company and its Subsidiaries on
a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Company and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Restatement Effective
Date.

 

(b)               the Company does not intend to, and does not believe that it
or any of its Material Subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it or any such subsidiary and the timing and amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

 

Section 3.19.             Labor Matters. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or threatened against
the Company or any Material Subsidiary and (b) all payments due from the Company
or any Material Subsidiary or for which any claim may be made against the
Company or any Material Subsidiary, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Company or such Material Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
the Company or any Material Subsidiary (or any predecessor) is a party or by
which the Company or any Material Subsidiary (or any predecessor) is bound.

 

Section 3.20.             Insurance. Schedule 3.20 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
each Loan Party and the Material Subsidiaries or otherwise in respect of any
Mortgaged Vessel as of the Restatement Effective Date. As of such date, such
insurance is in full force and effect in all material respects.

 



 106 

 

 

Section 3.21.             No Default. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

Section 3.22.             No Event of Loss. No Loan Party has received any
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any Event of Loss except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.23.             The Mortgaged Vessels.

 

(a)               Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, each Mortgaged Vessel,
on the Restatement Effective Date, is in such condition as is required by the
applicable Vessel Mortgage and Deed of Covenants and complies with all of the
requirements of both such Security Documents.

 

(b)               Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the Co-Borrower and
each Subsidiary Guarantor will comply with and satisfy all of the provisions of
the Merchant Shipping Act, Chapter 268 of the Statute Laws of The Bahamas or
Chapter 3 of the Maritime Act, 1990, of the Republic of the Marshall Islands,
being Title 47 of the Marshall Islands Revised Code, as at any time amended, as
applicable, in order to establish and maintain the Vessel Mortgages as first
priority statutory ship mortgages or first preferred ship mortgages, as
applicable, thereunder on each of the Mortgaged Vessels and on all renewals,
improvements and replacements made in or to the same.

 

Section 3.24.             Anti-Corruption Laws and Sanctions.

 

The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers and, to the knowledge of the Company
or such Subsidiary, any or their respective employees, agents and Affiliates,
are in compliance with Anti-Corruption Laws, AML Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in either of the Borrowers being
designated as a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Laws, AML Laws or will result in a violation of any applicable
Sanctions by any party hereto. The representations and warranties in this
Section shall not be made by the Borrowers to any Lender which is incorporated
in the Federal Republic of Germany (and which has so notified the Administrative
Agent) to the extent that the enforcement of such provision by a Lender would
(a) violate, conflict with or incur liability under EU Regulation (EC) 2271/96
or (b) violate or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) in connection with section 4 paragraph (1)(a)(3) of
the Foreign Trade Law (Außenwirtschaftsgesetz) or any similar anti-boycott
statute in force in the Federal Republic of Germany.

 



 107 

 

 

Section 3.25.             Affected Financial Institutions. No Loan Party is an
Affected Financial Institution.

 

Article IV

Conditions of Lending

 

Section 4.01.             All Credit Events. The obligations of (a) the Lenders
to make Loans and (b) any Issuing Bank to issue Letters of Credit or increase
the stated amounts of Letters of Credit hereunder (each, a “Credit Event”) are
subject to the satisfaction of the following conditions:

 

(a)               The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).

 

(b)               The representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects as of such date
(other than an automatic extension of a Letter of Credit as permitted under
Section 2.05(c)), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

 

(c)               At the time of and immediately after the Borrowing or
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing.

 

(d)               Each Borrowing and each issuance, amendment, extension or
renewal of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrowers on the date of the Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.

 

Section 4.02.             Restatement Effective Date. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions:

 

(a)               The Administrative Agent (or its counsel) shall have received
from each Term A-1 Lender and each Deferred Term A Lender, in each case, set
forth on Schedule 2.01, the Required Lenders, each Borrower, and the
Administrative Agent, either (i) a counterpart of (or, in the case of the
Lenders, a consent to) this Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include by
electronic means transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of (or, in the case of the Lenders, a
consent to) this Agreement. Each Term A-1 Lender and each Deferred Term A
Lender, by submitting a consent to the Pro Rata Extension Offer, dated April 15,
2020, has consented to this Agreement.

 



 108 

 

 

(b)               The Administrative Agent shall have received such copies of
amendments to the Loan Documents as may be requested by the Administrative Agent
in connection with the transactions contemplated by the Restatement to ensure
the continued validity, enforceability and priority of the Loan Documents after
giving effect to the Restatement as may have been reasonably requested by the
Administrative Agent together with such opinions of counsel, certificates, and
other documents as the Administrative Agent may have reasonably requested in
connection therewith.

 

(c)               All accrued interest and fees payable hereunder through the
Restatement Effective Date shall have been paid.

 

(d)               The Administrative Agent shall have received from the Company
an upfront fee payable for the account of each Term A-1 Lender and each Deferred
Term A Lender, in each case, set forth on Schedule 2.01 equal to 0.25% of the
aggregate principal amount of such Lender’s Existing Loans outstanding
immediately prior to the Restatement Effective Date.

 

(e)               The Administrative Agent shall have received (or be reasonably
satisfied that it will receive promptly after the funding of Loans on the
Restatement Effective Date), on behalf of itself, the Lenders and each Issuing
Bank, a favorable written opinion of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, special counsel for the Loan Parties, (ii) Walkers (Bermuda)
Limited, Bermuda counsel for the Loan Parties, (iii) Mayer Brown JSM, Marshall
Islands counsel for the Loan Parties and (iv) Mayer Brown, maritime counsel for
the Loan Parties, in each case (A) dated the Restatement Effective Date, (B)
addressed to each Issuing Bank, the Administrative Agent, the Collateral Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

 

(f)                The Administrative Agent shall have received a certificate of
the Secretary or Assistant Secretary or similar officer of each Loan Party dated
the Restatement Effective Date and certifying:

 

(i)               a copy of the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents, including all amendments thereto, of such
Loan Party, (1) if available from an official in such jurisdiction, certified as
of a recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, or (2) otherwise certified by the Secretary or
Assistant Secretary of such Loan Party or other person duly authorized by the
constituent documents of such Loan Party,

 



 109 

 

 

(ii)              a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official),

 

(iii)               that attached thereto is a true and complete copy of the
by-laws (or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Restatement Effective Date and at all times since a date prior to the
date of the resolutions described in clause (iv) below,

 

(iv)               that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents dated
as of the Restatement Effective Date to which such person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Restatement Effective Date,

 

(v)              as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

 

(vi)               as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party;

 

(g)               The Lenders shall have received a solvency certificate
substantially in the form of Exhibit C and signed by a Financial Officer of the
Company.

 

(h)               JPMorgan Chase Bank, N.A. shall have received all fees payable
thereto or to any Lender on or prior to the Restatement Effective Date and, to
the extent invoiced at least three Business Days prior to the Restatement
Effective Date, all other amounts due and payable pursuant to the Loan Documents
on or prior to the Restatement Effective Date, including, to the extent invoiced
at least three Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable and documented fees, charges and disbursements of Cahill
Gordon & Reindel LLP, Appleby (Bermuda) Limited, Higgs & Johnson and Watson,
Farley & Williams LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

 

(i)                 (i) The Lenders shall have received, at least three Business
Days prior to the Restatement Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act that has been requested by the Administrative Agent in writing at
least ten Business Days prior to the Restatement Effective Date and (ii) to the
extent a Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Restatement Effective
Date, any Lender that has requested, in a written notice to the Company at least
10 Business Days prior to the Restatement Effective Date, a Beneficial Ownership
Certification in relation to each Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

 



 110 

 

 

(j)                 (i) On and as of the Restatement Effective Date, the
representations and warranties of the Borrower and each other Loan Party set
forth in Sections 4.01(b) and 4.01(c) hereof shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties will be true and
correct in all respects) and (ii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying as to the
matters set forth in Sections 4.01(b) and 4.01(c) hereof.

 

(k)               The Company shall have consummated one or more debt or equity
financings (other than debt secured by a Lien on the Collateral secured on an
equal priority basis with the Liens securing the Obligations) not prohibited by
the terms of the Loan Documents, resulting in at least $1.0 billion of aggregate
gross proceeds to the Company and/or its subsidiaries; provided that (i) the
final maturity date or mandatory redemption date of any such debt or equity
shall be no earlier than the Revolving Facility Maturity Date or the Term A Loan
Maturity Date and (ii) in the case of any debt financings, (a) such debt shall
not be subject to covenants, events of default, Subsidiary guarantees and other
terms (other than interest rate and redemption premiums) that, taken as a whole,
are more restrictive to the Company and its Subsidiaries than the terms of the
Senior Unsecured Notes Documents (or if more restrictive, the Loan Documents
shall be amended to contain such more restrictive terms (which amendments shall
automatically occur)), (b) such debt shall not be subject to any financial
maintenance covenants and (c) such debt shall have a weighted average life to
maturity greater than the remaining weighted average life to maturity of the
outstanding Revolving Facility Loans and Term A Loans.

 

(l)                 (i) On the Restatement Effective Date, the Collateral Agent
shall have received (a) counterparts of each Amendment to Vessel Mortgage in
respect of any Marshall Islands flagged Mortgaged Vessel duly executed and
delivered by the registered owner of such Mortgaged Vessel and the Mortgage
Trustee suitable for recordation with the central office of the Maritime
Administrator for the Republic of the Marshall Islands in New York City (the
“Maritime Administrator’s Office”), (b) evidence that each Amendment to Vessel
Mortgage in respect of any Marshall Islands flagged Mortgaged Vessel has been
(or will, promptly following the Restatement Effective Date, be) duly registered
with the Maritime Administrator’s Office in accordance with the laws of the
Republic of the Marshall Islands and such other evidence that the Mortgage
Trustee may deem necessary and that all registration fees in connection
therewith have been duly paid; (ii) On or promptly following the Restatement
Effective Date, a Certificate of Ownership and Encumbrances issued by the
Maritime Administrator’s Office stating that such Marshall Islands flagged
Mortgage Vessel is owned by the Subsidiary Guarantor and showing that there are
of record no other liens or encumbrances on such Marshall Islands flagged
Mortgaged Vessel except the Vessel Mortgage as amended by the Amendment in favor
of the Mortgage Trustee; (iii) Such other documents, including any consents,
agreements or confirmation of third parties as may be required under any
Amendment to the Mortgages in respect of the Marshall Islands flagged Mortgage
Ships or otherwise as the Collateral Agent or the Mortgage Trustee may
reasonably request; and (iv) the Administrative Agent shall have received (or be
reasonably satisfied that it will received promptly after the funding of the
Loans on the Restatement Effective Date) a favorable opinion of Mayer Brown,
Marshall Islands counsel to the Loan Parties.

 



 111 

 

 

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Restatement Effective Date specifying its objection
thereto and such Lender shall not have made available to the Administrative
Agent such Lender’s ratable portion of the initial Borrowing.

 

Article V

Affirmative Covenants

 

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Company will, and will cause each of the Material Subsidiaries to:

 

Section 5.01.             Existence; Business and Properties.

 

(a)               Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except, in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Company or a Wholly Owned Subsidiary of the Company in such
liquidation or dissolution; provided, that Loan Parties may not be liquidated
into Subsidiaries that are not Loan Parties.

 

(b)               Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, do or cause to be done all things
necessary to (i) lawfully obtain, preserve, renew, extend and keep in full force
and effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement), and use the standard of
care typical in the industry in the operation and maintenance of its properties.

 



 112 

 

 

Section 5.02.             Insurance.

 

(a)               With respect to the Mortgaged Vessels, and without limiting
the requirements for insurance required thereon by the Vessel Mortgages or Deeds
of Covenants (which Vessel Mortgage and Deed of Covenants provisions shall be
controlling in the event of a conflict), maintain, with financially sound and
reputable insurance companies, as of any day, customary marine insurances
(including hull, machinery, hull interest/increased value, freight
interest/anticipated earnings, war risk, protection and indemnity, war risk
protection and indemnity and mortgagee’s interest (and such mortgagee’s interest
insurance shall be procured by the Administrative Agent, and any expenses in
connection therewith shall be reimbursed by the Company)) for the higher of the
aggregate amount of the Valuations of all Mortgaged Vessels and [*]% of the
aggregate amount of all Term Loans outstanding on such day and Revolving
Facility Credit Exposure on such day, and maintenance of required surety bonds
(if any).

 

(b)               Except as the Administrative Agent on behalf of the Lenders
may agree in writing, cause all such property and casualty insurance policies
with respect to each Loan Party’s assets located in the United States to be
endorsed or otherwise amended to (i) name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, include a “standard” or
“New York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, which endorsement shall provide that,
from and after the Closing Date, if the insurance carrier shall have received
written notice from the Administrative Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Loan Parties under such policies directly to Administrative Agent and/or
Collateral Agent; cause all such policies to provide that neither the Loan
Parties, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement,”
without any deduction for depreciation, and such other provisions as the
Administrative Agent may reasonably require from time to time to protect their
interests; deliver copies of all such policies or certificates of an insurance
broker with respect to such policies, in each case together with the
endorsements provided for herein; cause each such policy to provide that it
shall not be cancelled or not renewed upon less than 30 days’ prior written
notice thereof by the insurer to the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to or concurrently with the
cancellation or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

 



 113 

 

 

(c)               In connection with the covenants set forth in this
Section 5.02, it is understood and agreed that:

 

(i)               none of the Administrative Agent, the Collateral Agent the
Lenders, the Issuing Banks, the other Secured Parties and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Collateral Agent, the Lenders,
any Issuing Bank, any other Secured Party or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each Loan Party, on behalf of itself and behalf of each of
its Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Banks, the other Secured Parties and their agents and
employees;

 

(ii)              the designation of any form, type or amount of insurance
coverage by the Administrative Agent under this Section 5.02 shall in no event
be deemed a representation, warranty or advice by the Administrative Agent,
Collateral Agent or the Lenders that such insurance is adequate for the purposes
of the business of the Loan Parties and the Subsidiaries or the protection of
their properties; and

 

(iii)               the insurance policies and coverages thereunder maintained
as of the Restatement Effective Date by the Loan Parties and the Material
Subsidiaries and listed on Schedule 3.20 satisfy the requirements of paragraph
(a) of this Section 5.02 as of the Restatement Effective Date.

 

Section 5.03.             Taxes. Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and the Company or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

Section 5.04.             Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)               within 90 days (or, if applicable, such shorter period as the
SEC shall specify for the filing of annual reports on Form 10-K or on any
applicable equivalent form) after the end of each fiscal year a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Company and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such fiscal year and setting forth in comparative form the corresponding
figures for the prior fiscal year, which consolidated balance sheets and related
statements of operations, cash flows and owners’ equity shall be audited by
PricewaterhouseCoopers, LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Company or any Material Subsidiary as a going concern) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Company of annual reports on Form 10-K or
the equivalent of the Company and its consolidated Subsidiaries shall satisfy
the requirements of this (a) to the extent such annual reports include the
information specified herein);

 



 114 

 

 

(b)               within 45 days (or, if applicable, such shorter period as the
SEC shall specify for the filing of quarterly reports on Form 10-Q or on any
applicable equivalent form) after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Company and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Company on behalf of the Company, as fairly
presenting, in all material respects, the financial position and results of
operations of the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Company of
quarterly reports on Form 10-Q of the Company and its consolidated Subsidiaries
shall satisfy the requirements of this (b) to the extent such quarterly reports
include the information specified herein);

 

(c)               (x) concurrently with any delivery of financial statements
under paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Company (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth computations in reasonable detail
demonstrating compliance with the covenants set forth in Sections 6.12, 6.13,
6.14, and 6.15, (iii) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Company shall have used the
Cumulative Credit for any purpose during such fiscal period, and (iv) certifying
a list of names of all Immaterial Subsidiaries, that each Subsidiary set forth
on such list individually qualifies as an Immaterial Subsidiary and that all
such Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (b) of the definition of the term “Immaterial Subsidiary,” and (y)
concurrently with any delivery of financial statements under paragraph (a)
above, if the accounting firm is not restricted from providing such a
certificate by the policies of its applicable office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 



 115 

 

 

(d)               promptly after the same become publicly available, copies of
all periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Company or any Subsidiary with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) or any other clause of this Section 5.04
shall be deemed delivered for purposes of this Agreement when posted to the
website of the Company or the SEC;

 

(e)               within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Company and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Company to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

 

(f)                promptly, from time to time, such other information (i)
regarding the operations, business affairs and financial condition of the
Company or any of the Subsidiaries, (ii) regarding compliance with the terms of
any Loan Document, (iii) regarding such consolidating financial statements or
(iv) required under the USA PATRIOT Act or the Beneficial Ownership Regulation,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);

 

(g)               in the event that (x) any Parent Entity reports on a
consolidated basis then, such consolidated reporting at such Parent Entity’s
level in a manner consistent with that described in paragraphs (a) and (b) of
this Section 5.04 for the Company (together with a reconciliation showing the
adjustments necessary to determine compliance by the Company and its
Subsidiaries with the covenants set forth in Sections 6.12, 6.13, 6.14, and 6.15
and consolidating information that explains in reasonable detail the differences
between the information relating to such direct or indirect parent and its
Subsidiaries, on the one hand, and the information relating to the Company and
its Subsidiaries, on the other hand) will satisfy the requirements of such
paragraphs.

 

Section 5.05.             Litigation and Other Notices. Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of the
Company obtains actual knowledge thereof:

 

(a)               any Event of Default or Default, specifying the nature and
extent thereof and the corrective action (if any) proposed to be taken with
respect thereto;

 

(b)               the filing or commencement of, or any written threat or notice
of intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any Subsidiary as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 



 116 

 

 

(c)               any other development specific to any Loan Party or any
Subsidiary that is not a matter of general public knowledge and that has had, or
would reasonably be expected to have, a Material Adverse Effect;

 

(d)               the development of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect; and

 

(e)               any change in the information provided in the Beneficial
Ownership Certification delivered to such Lender that would result in a change
to the list of beneficial owners identified in such certification.

 

Section 5.06.             Compliance with Laws.

 

(a)               Comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect;

 

(b)               This Section 5.06 shall not apply to Environmental Laws, which
are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03.

 

Section 5.07.             Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of the Company or any Material
Subsidiary at reasonable times, upon reasonable prior notice to the Company, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to the Company to discuss the affairs,
finances and condition of the Company or any Material Subsidiary with the
officers thereof and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).

 

Section 5.08.             Use of Proceeds. Use the proceeds of the Loans and the
Letters of Credit only as contemplated by Section 3.12. The Borrowers will not
request any Borrowing or Letter of Credit, and the Borrowers shall not use, and
shall procure that their Subsidiaries and their or their Subsidiaries’
respective directors, officers, employees, Affiliates and agents shall not use,
directly or indirectly, the proceeds of any Borrowing or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
other Affiliate, joint venture partner or other person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country, in each case except to the
extent permissible for a Person required to comply with Sanctions, or (C) in any
manner that would result in the violation of any Sanctions by any person
(including any person participating in the transactions contemplated hereunder,
whether as underwriter, advisor lender, investor or otherwise). The covenants in
this Section 5.08 shall not be given by the Borrowers to any Lender which is
incorporated in the Federal Republic of Germany (and which has so notified the
Administrative Agent) to the extent that the enforcement of such provision by a
Lender would (a) violate, conflict with or incur liability under EU Regulation
(EC) 2271/96 or (b) violate or conflict with section 7 of the German Foreign
Trade Regulation (Außenwirtschaftsverordnung) in connection with section 4
paragraph (1)(a)(3) of the Foreign Trade Law (Außenwirtschaftsgesetz) or any
similar anti-boycott statute in force in the Federal Republic of Germany.

 



 117 

 

 

Section 5.09.             Environmental Matters.

 

(a)               Comply, and make reasonable efforts to cause any Approved
Manager and all persons employed on board any Mortgaged Vessel or other property
owned or leased by it (and all other persons under contract with any Loan Party
or any Approved Manager) to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material Environmental
Permits required for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

(b)               Implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of any Mortgaged Vessels or any other property owned or leased by
it or to otherwise comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation, scrapping or Release of any Hazardous Material on, at, in,
under, above, to, from or about any Mortgaged Vessel or other property owned,
leased or occupied by it, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect;

 

(c)               Notify the Administrative Agent promptly after it becomes
aware that any violation of Environmental Laws or Environmental Permits or any
Release on, at, in, under, above, to or from any Mortgaged Vessel or any other
property owned, leased or occupied by it, or any other Environmental Claim could
reasonably be expected to result in Environmental Liabilities in excess of $[*]
per instance or $[*] in the aggregate (for all such instances) in any one fiscal
year (for any and all such violations, Releases and Environmental Claims and for
any and all of the Loan Parties and Material Subsidiaries), in each case whether
or not any Governmental Authority has taken or threatened any action in
connection with any such violation, Release, Environmental Claim or other
matter; and

 

(d)               Promptly forward to the Administrative Agent a copy of any
order, notice, request for information or any written communication or report
received by it in connection with any such violation or Release or any other
matter relating to any Environmental Laws or Environmental Permits described in
paragraph (c) of this Section 5.09.

 



 118 

 

 

Section 5.10.             Further Assurances; Additional Security and
Guarantees.

 

(a)               Promptly execute, and use commercially reasonable efforts to
cause the execution of, any and all further documents, financing statements,
agreements and instruments, and take, or use commercially reasonable efforts to
cause the taking of, all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, vessel mortgages,
deeds of covenants and other documents and recordings of Liens in stock, or any
other, registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Borrowers, and provide to the
Collateral Agent from time to time upon reasonable request of the Collateral
Agent, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)               [Reserved].

 

(c)               Within 20 Business Days of the date on which any person
becomes an Additional Subsidiary Guarantor (or such later date as the
Administrative Agent may agree in its sole discretion as a result of delays
despite commercially reasonable efforts), (i) the Company shall, and shall cause
such Additional Subsidiary Guarantor to, execute and deliver an Additional
Subsidiary Guarantor Accession Supplement to the Administrative Agent and the
Collateral Agent together with the documents that such Additional Subsidiary
Guarantor would have been required to deliver pursuant to Section 4.02(f), (h)
(without giving effect to the proviso therein) and (j), mutatis mutandis, had it
been a Loan Party on the Closing Date, in each case certified or otherwise in
the form required thereunder, (ii) cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
the Equity Interests in or Indebtedness of such Subsidiary owned by a Loan Party
and (iii) the Administrative Agent and the Collateral Agent shall have received
favorable written opinions from New York counsel and counsel in the jurisdiction
in which such Additional Subsidiary Guarantor is formed, in each case reasonably
satisfactory to the Administrative Agent and covering such matters relating to
(x) such Additional Subsidiary Guarantor, its Additional Subsidiary Guarantor
Accession Supplement and its accession to the Loan Documents and (y) the pledge
of the Equity Interests in or Indebtedness of such Subsidiary owned by a Loan
Party, as the Administrative Agent shall reasonably request.

 

(d)               [Reserved].

 

(e)               As a condition precedent to the occurrence of any transaction
permitted under this Agreement effecting a change in the holder of any Equity
Interests in a Subsidiary Guarantor, ensure that each resulting new holder of
any Equity Interests in such Subsidiary Guarantor shall have executed and
delivered to the Administrative Agent and the Collateral Agent a replacement
Subsidiary Guarantor Pledge Agreement (or other documentation satisfactory to
the Administrative Agent evidencing such new holder’s pledge of all Equity
Interests in such Subsidiary Guarantor on substantially the same terms as the
existing Subsidiary Guarantor Pledge Agreement with respect to such Subsidiary
Guarantor) prior to or not later than simultaneously with the occurrence of the
relevant transaction, together with (i) to the extent requested by the
Administrative Agent, favorable written opinions of counsel covering such
matters relating to such replacement Subsidiary Guarantor Pledge Agreement as
the Administrative Agent shall reasonably request or other documentation and
such other matters as the Administrative Agent may reasonably request and (ii)
delivery to the Collateral Agent of the certificates or other instruments, if
any, representing all of the Equity Interests of such Subsidiary, together with
stock powers or instruments of transfer executed and delivered in blank.

 



 119 

 

 

(f)                Provide not less than 10 days prior written notice of any
Subsidiary Guarantor’s or the Co-Borrower’s intent to re-register any Mortgaged
Vessel under the laws of a Permitted Flag Jurisdiction other than the
jurisdiction in which such Mortgaged Vessel was registered on the Closing Date,
Acquisition Closing Date or the Third Restatement Effective Date, as applicable
(or any subsequent re-registration permitted by this Agreement); and, as
conditions precedent to any such re-registration, the Subsidiary Guarantor or
the Co-Borrower shall promptly grant to the Collateral Agent a security interest
in and deliver an acceptable vessel mortgage governed by the laws of the new
Permitted Flag Jurisdiction together with any deed of covenants, mortgage
supplement or other customary related supplementary documentation, which vessel
mortgage together with any such supplementary documentation shall constitute a
valid and enforceable perfected first priority Lien subject only to Permitted
Liens. Such vessel mortgage and supplementary documentation shall be duly
registered, filed or recorded, as appropriate, in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to such vessel
mortgage and supplementary documentation and all taxes, fees and other charges
payable in connection therewith shall be paid by the Subsidiary Guarantor or
Co-Borrower in full. Such Subsidiary Guarantor or the Co-Borrower shall
otherwise take such other actions and execute and/or deliver to the Collateral
Agent such other documents as the Collateral Agent shall require in its
reasonable discretion to confirm the validity, perfection and priority of the
Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel acceptable to the Collateral Agent,
which opinion is in form and substance reasonably satisfactory to the Collateral
Agent in respect of such vessel mortgage and any related supplementary
documentation).

 

(g)               Provide not less than 10 days prior written notice of any
Subsidiary Guarantor’s or the Co-Borrower’s intent to transfer any Mortgaged
Vessel to any other Subsidiary Guarantor (a “Permitted Vessel Transfer”); and,
as conditions precedent to any Permitted Vessel Transfer, the Subsidiary
Guarantor or the Co-Borrower shall promptly grant to the Collateral Agent a
security interest in and deliver an acceptable vessel mortgage together with any
deed of covenants, vessel mortgage, earnings assignments, insurance assignments,
and other customary related supplementary documentation, which vessel mortgage
together with any such supplementary documentation shall constitute a valid and
enforceable perfected first priority Lien subject only to Permitted Liens. Such
vessel mortgage and supplementary documentation shall be duly registered, filed
or recorded, as appropriate, in such manner and in such places as are required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to such vessel mortgage and
supplementary documentation and all taxes, fees and other charges payable in
connection therewith shall be paid by the Subsidiary Guarantor or the
Co-Borrower in full. Such Subsidiary Guarantor or the Co-Borrower shall
otherwise take such other actions and execute and/or deliver to the Collateral
Agent such other documents as the Collateral Agent shall require in its
reasonable discretion to confirm the validity, perfection and priority of the
Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel reasonably acceptable to the Collateral
Agent, which opinion is in form and substance reasonably satisfactory to the
Collateral Agent in respect of such vessel mortgage and any related
supplementary documentation).

 



 120 

 

 

(h)               (i) Furnish to the Collateral Agent prompt written notice of
any change (A) in any Loan Party’s or Material Subsidiary’s legal name, (B) in
any Loan Party’s or Material Subsidiary’s identity or organizational structure,
(C) in any Loan Party’s or Material Subsidiary’s organizational identification
number or (D) in any Loan Party’s “location” within the meaning of Section 9-307
of the Uniform Commercial Code; provided that no Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or other
applicable law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties with the
priority intended under the Collateral and Guarantee Requirement and (ii)
promptly notify the Collateral Agent if any material portion of the Collateral
is damaged or destroyed.

 

(i)                 Subject to this Section 5.10, with respect to any property
acquired after the Closing Date by any Loan Party that is intended to be subject
to the Lien created by any of the Security Documents but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof or such
longer period as the Administrative Agent shall agree in its reasonable
discretion) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall reasonably deem necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Permitted Liens, and (ii) use
commercially reasonable efforts to cause such Lien to be duly perfected to the
extent required by such Security Document in accordance with requirements of
applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent. The
Borrowers shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall reasonably require to confirm the validity, perfection and priority
of the Lien of the Security Documents on such after-acquired properties.

 

(j)                 The Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 need not be satisfied with respect to (i) any
Equity Interests owned or acquired after the Closing Date (other than, in the
case of any person which is a Subsidiary of a Subsidiary Guarantor or the
Co-Borrower, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on such Equity Interests and (B) with respect to
contractual obligations, such obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary, (ii)
any assets acquired after the Closing Date, to the extent that, and for so long
as, taking such actions would violate an enforceable contractual obligation
binding on such assets that existed at the time of the acquisition thereof and
was not created or made binding on such assets in contemplation or in connection
with the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) or 6.01(r) (if of the type
permitted by Section 6.01(i)) that is secured by a Permitted Lien); provided,
that, upon the reasonable request of the Collateral Agent, the Company shall,
and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (i) and (ii) above, or (iii) any Subsidiary or asset with
respect to which the Administrative Agent determines in writing in its
reasonable discretion that the cost of the satisfaction of the Collateral and
Guarantee Requirement or the provisions of this Section 5.10 or of any Security
Document with respect thereto is excessive in relation to the value of the
security afforded thereby.

 



 121 

 

 

(k)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, neither the Borrowers nor any of their Subsidiaries
shall be required to enter into any Control Agreement.

 

Section 5.11.             Rating. Exercise commercially reasonable efforts to
maintain ratings on the Term Facilities and public corporate ratings for the
Company or Holdings from each of Moody’s and S&P.

 

Section 5.12.             Annual Insurance Report. On or as of the Acquisition
Closing Date and thereafter on such other dates as the Collateral Agent may
require (but not more than once per fiscal year of the Company), a written
report addressed to the Collateral Agent and the Secured Parties with respect to
the insurances carried and maintained on the Mortgaged Vessels signed by an
Approved Insurance Evaluator; provided that only the reasonable expenses of such
Approved Insurance Evaluator are required to be reimbursed by the Borrowers
hereunder.

 

Section 5.13.             Approval and Authorization.

 

(a)               The Lenders hereby approve the forms of the First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement, each
Subsidiary Guarantor Pledge Agreement and the Collateral Agreement and authorize
the Administrative Agent and the Collateral Agent (i) to enter into the same on
their behalf (in the case of the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, with such changes thereto as may be
reasonably acceptable to the Collateral Agent) and (ii) to perform their duties
and obligations and to exercise their rights and remedies thereunder. The
Lenders acknowledge that the Collateral Agent will be acting as collateral agent
for the holders of the Obligations and the Senior Secured Notes Obligations
under the Security Documents, on the terms provided for therein and in the First
Lien Intercreditor Agreement and/or the Second Lien Intercreditor Agreement.

 

(b)               No later than 90 days following each incurrence of Pari Passu
Senior Secured Notes, the Company shall deliver, or cause to be delivered,
amendments to each Vessel Mortgage to which a Loan Party is then party (except
to the extent the Administrative Agent determines in its sole discretion such
amendment is not required) for purposes of providing the benefit of such
security interest of such Vessel Mortgage for the benefit of the holders of such
Pari Passu Senior Secured Notes on substantially the same basis as is provided
under the applicable Vessel Mortgage (and with such other changes as are
reasonably acceptable to the Collateral Agent and the Company).

 



 122 

 

 

Section 5.14.             Concerning the Mortgaged Vessels.

 

(a)               At all times operate each Mortgaged Vessel in compliance in
all respects with all applicable governmental rules, regulations and
requirements pertaining to such Mortgaged Vessel and in compliance in all
respects with all rules, regulations and requirements of the applicable
Classification Society and in compliance with all requirements of any applicable
Vessel Mortgage and, if applicable, Deed of Covenants, except, in each case with
respect to this Section 5.14(a), to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect. The Company shall
cause each Subsidiary Guarantor and the Co-Borrower to keep each Mortgaged
Vessel registered under the laws of a Permitted Flag Jurisdiction and furnish to
the Administrative Agent copies of all renewals and extensions of such
registration.

 

(b)               Maintain each Mortgaged Vessel classed in the highest
available class with a Classification Society, free of any overdue
recommendations or exceptions of any kind that affect such Mortgaged Vessel’s
classification and rating by such Classification Society, except, in each case
with respect to this ‎Section 5.14(b), to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect. Upon request (it
being understood that the Administrative Agent shall not make more than one such
request during any fiscal year of the Company), the Company shall furnish to the
Administrative Agent and the Lenders a confirmation of class certificate issued
by the respective Classification Society for each of the Mortgaged Vessels.

 

(c)               Maintain a true copy of the relevant Vessel Mortgage, together
with a notice thereof, aboard each of the Mortgaged Vessels.

 

Section 5.15.             Compliance with Maritime Conventions. Obtain and
maintain all necessary ISM Code Documentation in connection with the Mortgaged
Vessels, and be in compliance in all material respects with the ISM Code,
except, in each case with respect to this Section 5.15, to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.16.             Valuations. Ensure that, for each fiscal year
beginning with the fiscal year commencing January 1, 2015, the Company shall
obtain one or (at the request of the Administrative Agent) more Valuations of
each Mortgaged Vessel, in each case at the Company’s sole cost and expense
(except that, with respect to each Mortgaged Vessel, any Valuation in a calendar
year requested by the Administrative Agent, shall be at the Lenders’ expense,
unless an Event of Default has occurred and is continuing) and from one of the
Approved Brokers, as selected by the Company; provided that unless an Event of
Default has occurred and is continuing, no more than two Valuations of any
Mortgaged Vessel shall be so required to be obtained during any fiscal year of
the Company. The Company shall deliver (or cause to be delivered) a copy of any
such Valuation (a “First Valuation”) to the Administrative Agent (for
distribution to the Lenders). Notwithstanding anything to the contrary, the
Company, at its own option and without any instruction from the Administrative
Agent may obtain a First Valuation from time to time and deliver same to the
Administrative Agent (for distribution to the Lenders). In the event the Company
is not satisfied with the results of any First Valuation, then the Company will
have 30 days after the Company’s receipt of such First Valuation during which to
obtain, at its option and at its sole cost and expense, an additional Valuation
(a “Second Valuation”) from one of the Approved Brokers, as selected by the
Company. The Company shall deliver (or cause to be delivered) a copy of any such
Second Valuation to the Administrative Agent (for distribution to the Lenders)
promptly after the Company’s receipt thereof. If any such Second Valuation is
obtained and the results thereof indicate a value for the subject Mortgaged
Vessel of at least 110% of the value indicated in the First Valuation, then the
Company will have 30 days after the receipt of such Second Valuation from the
relevant Approved Broker during which to obtain, at its option and at its sole
cost and expense, a further additional Valuation (a “Third Valuation”) from one
of the Approved Brokers, as selected by the Company. The average value of any
First Valuation, Second Valuation (to the extent obtained as provided above) and
Third Valuation (to the extent obtained as provided above) of any Mortgaged
Vessel shall constitute the Valuation of such Mortgaged Vessel for all purposes
under the Loan Documents until any subsequent Valuation of such Mortgaged Vessel
is obtained in accordance with this Section 5.16.

 



 123 

 

 

Article VI

Negative Covenants

 

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Company will not, and will not permit any of the Material
Subsidiaries to:

 

Section 6.01.             Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:

 

(a)               Indebtedness of the Company or any Subsidiary existing on the
Closing Date (provided that any such Indebtedness in excess of $10,000,000 shall
be set forth on Schedule 6.01) and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany indebtedness
Refinanced with Indebtedness owed to a person not affiliated with the Company or
any Subsidiary);

 

(b)               Indebtedness created hereunder and under the other Loan
Documents and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(c)               Indebtedness of the Company or any Subsidiary pursuant to Swap
Agreements permitted by Section 6.10;

 

(d)               Indebtedness owed to (including obligations in respect of
letters of credit or bank guarantees or similar instruments for the benefit of)
any person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Company or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;

 



 124 

 

 

(e)               Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary; provided that (i)
Indebtedness of any Subsidiary that is not a Subsidiary Guarantor or the
Co-Borrower owing to the Loan Parties shall be subject to Section 6.04(a) and
(ii) Indebtedness of the Company to any Subsidiary and Indebtedness of any
Subsidiary Guarantor or the Co-Borrower to any Subsidiary that is not a
Subsidiary Guarantor or the Co-Borrower shall be made expressly subject to a
note containing subordination provisions reasonably satisfactory to the Company
and the Administrative Agent;

 

(f)                (i) Indebtedness in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and completion guarantees and similar obligations, in
each case provided in the ordinary course of business, including those incurred
to secure health, safety and environmental obligations in the ordinary course of
business and (ii) ordinary course Guarantees and any related credit support or
suretyship arrangements so long as the same do not constitute Indebtedness for
borrowed money or a Guarantee thereof;

 

(g)               Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within ten Business Days
of notification to the obligor by such bank or other financial institution of
its incurrence and (ii) such Indebtedness in respect of credit or purchase cards
is extinguished within 60 days from its incurrence;

 

(h)               (i) Indebtedness of a Subsidiary acquired after the Closing
Date or a person merged into or consolidated with the Company or any Subsidiary
after the Closing Date and Indebtedness assumed or incurred in connection with
such acquisition, merger or consolidation and where such acquisition, merger or
consolidation is permitted by this Agreement provided that the aggregate amount
of such Indebtedness (together with the aggregate amount of Indebtedness
outstanding pursuant to this paragraph (h) and paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under ‎Section 6.03 would not exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable for which financial statements have been
delivered pursuant to Section 5.04 plus (y) an amount of Indebtedness for which,
after giving effect to such issuance, incurrence or assumption, the Company
would be in Ratio Compliance; provided, further (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (B)
immediately after giving effect to such acquisition, merger or consolidation,
the assumption and incurrence of any Indebtedness and any related transactions,
the Company shall be in Pro Forma Compliance and (C) to the extent such
Indebtedness is incurred in contemplation of such acquisition, merger or
consolidation, it shall constitute Permitted Additional Debt; and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness.

 



 125 

 

 

(i)                 Capital Lease Obligations, mortgage financings and purchase
money Indebtedness incurred by the Company or any Subsidiary prior to or within
[*]days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof, of such Indebtedness (together with the aggregate
principal amount of Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03 would not exceed (x) the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to ‎Section 5.04 plus (y) any additional
amounts, so long as after giving effect to the issuance or incurrence of such
Indebtedness the Company is in Ratio Compliance;

 

(j)                 Capital Lease Obligations incurred by the Company or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

 

(k)               other Indebtedness of the Company or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

 

(l)                 Indebtedness of the Company pursuant to (i) the Senior
Unsecured Notes Documents in an aggregate principal amount not in excess of
$[*], and (ii) any Permitted Refinancing Indebtedness incurred to Refinance any
such Indebtedness;

 

(m)             Guarantees (i) by any Subsidiary Guarantor or the Co-Borrower of
the Indebtedness of the Company described in paragraph (l) of this Section 6.01,
(ii) by any Borrower or any Subsidiary Guarantor of any Indebtedness of any
Subsidiary Guarantor or the Co-Borrower permitted to be incurred under this
Agreement, (iii) by any Borrower or any Subsidiary Guarantor of Indebtedness
otherwise permitted hereunder of any Subsidiary that is not a Subsidiary
Guarantor or the Co-Borrower to the extent such Guarantees are permitted by
‎Section 6.04 (other than ‎Section 6.04(v)), (iv) by any Subsidiary that is not
a Subsidiary Guarantor or the Co-Borrower of any Indebtedness of any other
Subsidiary or any Loan Party permitted to be incurred under this Agreement;
provided that Guarantees by any Loan Party or Subsidiary under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations to the same extent as such underlying Indebtedness is subordinated;

 



 126 

 

 

(n)               Indebtedness arising from agreements of the Company or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

(o)               Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of other Indebtedness) in the
ordinary course of business;

 

(p)               Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(q)               Indebtedness consisting of (i) the financing of insurance
premiums, or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(r)                Indebtedness consisting of Permitted Ratio Debt and Permitted
Refinancing Indebtedness in respect thereof so long as (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(ii) (A) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Loan-to-Value Ratio on a Pro Forma Basis is
equal to or less than [*] to 1.0, or (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, the Fixed Charge
Coverage Ratio on a Pro Forma Basis at least [*] to 1.0;

 

(s)                Indebtedness of Subsidiaries that are not Subsidiary
Guarantors or the Co-Borrower in an aggregate amount not to exceed the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

 

(t)                 unsecured Indebtedness in respect of obligations of the
Company or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within 60 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money or any Swap Agreements;

 

(u)               Indebtedness representing deferred compensation to employees
of the Company or any Subsidiary incurred in the ordinary course of business;

 

(v)               Indebtedness consisting of Prestige Newbuild Debt;

 

(w)             Indebtedness of any New Vessel Subsidiary under a New Vessel
Financing (in an initial aggregate principal amount not to exceed [*]% of the
purchase price (as adjusted from time to time to give effect to any change
orders or other modifications) of the purchased Vessel and [*]% of any related
export credit insurance premium) and Guarantees thereof by the Company;

 



 127 

 

 

(x)               Indebtedness of the Company and the Subsidiaries incurred
under lines of credit or overdraft facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Company’s and the
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Overdraft
Line”), which Indebtedness may be secured as, but only to the extent, provided
in Section 6.02(a) and in the Security Documents (it being understood, however,
that for a period of 30 consecutive days during each fiscal year of the Company
the outstanding principal amount of Indebtedness under the Overdraft Line shall
not exceed the greater of $[*] and [*]% of Consolidated Total Assets);

 

(y)               intercompany Indebtedness in connection with any Permitted
Vessel Transfer;

 

(z)               the Senior Secured Notes and Permitted Refinancing
Indebtedness in respect thereof (in the case of such Permitted Refinancing
Indebtedness, so long as all the requirements of the definition of the term
“Senior Secured Notes” other than the requirement in clause (b) thereof are
met);

 

(aa)            Indebtedness in the form of notes meeting all the requirements
of the definition of the term “Senior Secured Notes,” other than clause (b) of
the definition of such term, in an aggregate principal amount not to exceed the
Incremental Amount, and any Permitted Refinancing Indebtedness in respect
thereof;

 

(bb)           Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess of the greater of $[*] and [*]% of
Consolidated Total Assets as of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04;

 

(cc)            all premium (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in paragraphs (a) through (bb) above.

 

For purposes of determining compliance with this Section 6.01, (x) the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect, in the case of
such Indebtedness incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness) on or prior to the Closing Date, on the
Closing Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date that such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness); provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing and (y) (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through (cc)
(including, for the avoidance of doubt, with respect to the clauses set forth in
the definition of “Incremental Amount”) but may be permitted in part under any
combination thereof, (B) in the event that an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (cc) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”), the Company may, in its
sole discretion, divide, classify or reclassify, or later divide, classify or
reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and at
the time of incurrence, division, classification or reclassification will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof); provided, that all Indebtedness under this Agreement that is
outstanding on the Restatement Effective Date shall at all times be deemed to
have been incurred pursuant to clause (b) of this Section 6.01 and (C) in
connection with (1) the incurrence of revolving loan Indebtedness under this
Section 6.01 or (2) any commitment relating to the incurrence of Indebtedness
under this Section 6.01 and the granting of any Lien to secure such
Indebtedness, the Company or applicable Subsidiary may designate the incurrence
of such Indebtedness and the granting of such Lien therefor as having occurred
on the date of first incurrence of such revolving loan Indebtedness or
commitment (such date, the “Deemed Date”), and from and after the Deemed Date
such Indebtedness shall be deemed to be outstanding for purposes of this Section
6.01 and 6.02 so long as the commitments with respect to such Indebtedness
remain in effect and any related subsequent actual incurrence and the granting
of such Lien therefor will be deemed for purposes of this Section 6.01 and
Section 6.02 of this Agreement to have been incurred or granted on such Deemed
Date.

 



 128 

 

 

With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any Increased Amount of such Indebtedness shall
also be permitted hereunder after the date of such incurrence.

 

Section 6.02.             Liens. Create, incur, assume or permit to exist any
Lien upon any Collateral (other than Liens in favor of a Borrower or a
Subsidiary Guarantor), whether now owned or hereafter acquired, except the
following (collectively, “Permitted Liens”):

 

(a)               any Lien created under the Loan Documents or permitted in
respect of any Mortgaged Vessel by the terms of the applicable Vessel Mortgage;

 

(b)               Liens on Collateral existing on the Closing Date and set forth
on Schedule 6.02(b) and any modifications, replacements, renewals or extensions
thereof;

 



 129 

 

 

(c)               Liens ranking junior to the Liens on the Collateral securing
the Obligations; provided that (i) the Loan-to-Value Ratio on a Pro Forma Basis
will be equal to or less than [*] to 1.0 and (ii) at the time of the incurrence
of such Lien and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom;

 

(d)               (1) Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens and Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods; in each
case arising in the ordinary course of business and securing obligations which
do not in the aggregate materially detract from the value of the Collateral and
do not materially impact the use thereof in the operation of the business of the
Company or the applicable Material Subsidiary or that are being contested in
good faith by appropriate proceedings; and with respect to the Mortgaged
Vessels: (i) Liens fully covered (in excess of deductibles required or permitted
by Section 5.02) by valid policies of insurance meeting the requirements of the
Deeds of Covenant, (ii) Liens for master’s and crew’s wages on, if not yet due
and payable, and (iii) other maritime liens arising in the ordinary course of
business in an amount not to exceed the greater of (x) $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and (2) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(e)               (1) Liens for Taxes, assessments or other governmental charges
or levies not yet delinquent or that are being contested in compliance with
Section 5.03; (2) Liens in respect of Indebtedness permitted by (a) Section
6.01(f) (to the extent such obligations are in respect of trade-related letters
of credit and bankers’ acceptances and cover the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof), (b) Section 6.01(i) (provided, that in the case
of any Lien in respect of Section 6.01(i), (x) that such Liens do not apply to
any property or assets other than the property or assets being acquired or
improved or (y) that immediately after giving effect to any such Lien and the
incurrence of any Indebtedness incurred at the time such Lien is created,
incurred or permitted to exist, the Company is in Ratio Compliance and at the
time of the incurrence of such Lien and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom) and (c) Section 6.01(z) (provided, for the avoidance of doubt that
the Net Proceeds of such Indebtedness (other than Permitted Refinancing
Indebtedness), shall be applied to prepay Term Loans as provided in clause (b)
of the definition of “Senior Secured Notes”) and/or Section 6.01‎(aa); (3) Liens
on not more than the greater of (x) $[*] and (y) [*]% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 5.04 of deposits securing Swap Agreements permitted to be incurred under
Section 6.10; and (4) Liens securing judgments that do not constitute an Event
of Default under Section 8.01(j); and

 



 130 

 

 

(f)                (1) deposits and other Liens to secure the performance of
bids, trade contracts (other than for Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations (other than obligations under ERISA),
credit card processing arrangements, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
and (2) leases or subleases, licenses or sublicenses, granted to others in the
ordinary course of business not interfering in any material respect with the
business of the Company and its Subsidiaries, taken as a whole.

 

Section 6.03.             Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided, that a Sale and Lease-Back Transaction shall be
permitted if at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, the Remaining Present
Value of such lease, together with Indebtedness outstanding pursuant to ‎Section
6.01(h) and ‎(i) and the Remaining Present Value of outstanding leases
previously entered into under this ‎Section 6.03, would not exceed the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to ‎Section 5.04.

 

Section 6.04.             Investments, Loans and Advances. Purchase, hold or
acquire (including pursuant to any merger with a person that is not a Wholly
Owned Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to or Guarantees of the obligations of, or make or permit to
exist any investment or any other interest in (each, an “Investment”), any other
person, except:

 

(a)               (i) Investments by the Company or any Subsidiary in the Equity
Interests of the Company or any Subsidiary; (ii) intercompany loans from the
Company or any Subsidiary to the Company or any Subsidiary; and (iii) Guarantees
by any Borrower or any Subsidiary Guarantor of Indebtedness otherwise expressly
permitted hereunder of the Company or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Loan
Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Loan Parties pursuant to clause (ii), plus (C)
Guarantees of Indebtedness after the Closing Date of Subsidiaries that are not
Loan Parties pursuant to clause (iii), shall not exceed an aggregate net amount
equal to (x) the greater of (1) $[*] and (2) [*]% of Consolidated Total Assets
(plus any return of capital actually received by the respective investors in
respect of Investments theretofore made by them pursuant to this paragraph (a);
plus (y) the portion, if any, of the Cumulative Credit on the date of such
election that the Company elects to apply to this Section 6.04(a)(y), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided further, that the limitations in this paragraph shall not
apply to any Investment entered into at a time when the Company is in Ratio
Compliance; provided, still further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Company and the Subsidiaries shall not be included
in calculating the limitation in this paragraph at any time;

 



 131 

 

 

(b)               Permitted Investments and Investments that were Permitted
Investments when made;

 

(c)               Investments arising out of the receipt by the Company or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;

 

(d)               loans and advances to current and former officers, directors,
employees or consultants of the Company or any Subsidiary (i) in the ordinary
course of business not to exceed the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of a Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Company in cash as common equity;

 

(e)               accounts receivable, security deposits and prepayments arising
and trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

 

(f)                Swap Agreements permitted pursuant to Section 6.10;

 

(g)               Investments existing on, or contractually committed as of, the
Closing Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (g) is not increased at any time above the amount of
such Investment existing on the Closing Date;

 

(h)               Investments resulting from pledges and deposits under Section
6.02(f);

 

(i)                 other Investments by the Company or any Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (1) the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 plus (2) the portion, if
any, of the Cumulative Credit on the date of such election that the Company
elects to apply to this Section 6.04(i)(2), such election to be specified in a
written notice of a Responsible Officer of the Company calculating in reasonable
detail the amount of Cumulative Credit immediately prior to such election and
the amount thereof elected to be so applied; provided further, that the
limitations in this paragraph shall not apply to any Investment entered into if,
immediately after giving effect thereto, on a Pro Forma Basis, (i) either (A)
the Loan-to-Value Ratio is equal to or less than [*] to 1.0 or (B) the Fixed
Charge Coverage Ratio is at least [*] to 1.0 and (ii) the Company is in Pro
Forma Compliance;

 



 132 

 

 

(j)                 Investments constituting Permitted Business Acquisitions;

 

(k)               intercompany loans permitted by Section 6.01(e);

 

(l)                 Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Company as a result of a foreclosure
by the Company or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(m)             Investments of a Subsidiary acquired after the Closing Date or
of a person merged into any Loan Party or merged into or consolidated with a
Subsidiary after the Closing Date, in each case, (i) to the extent permitted
under this Section 6.04, (ii) in the case of any acquisition, merger or
consolidation, in accordance with Section 6.05, and (iii) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(n)               acquisitions by the Company or any Subsidiary of obligations
of one or more officers or other employees of any Loan Party or any Subsidiary
in connection with such officer’s or employee’s acquisition of Equity Interests
of the Company or any Parent Entity, so long as no cash is actually advanced by
any Loan Party or any Subsidiary to such officers or employees in connection
with the acquisition of any such obligations;

 

(o)               Guarantees by the Company or any Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Company or any
Subsidiary in the ordinary course of business;

 

(p)               Investments to the extent that payment for such Investments is
made with Equity Interests of any Parent Entity;

 

(q)               Investments in the Equity Interests of one or more newly
formed persons that are received in consideration of the contribution by the
Company or the applicable Subsidiary of assets (including Equity Interests and
cash) to such person or persons; provided, that (i) the fair market value of
such assets, determined on an arm’s-length basis, so contributed pursuant to
this paragraph (q) shall not in the aggregate exceed the greater of (x) $[*] and
(y) and [*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 and (ii) in respect of each such
contribution, a Responsible Officer of the Company shall certify, in a form to
be agreed upon by the Company and the Administrative Agent (x) after giving
effect to such contribution, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (y) the fair market value of the
assets so contributed and (z) that the requirements of clause (i) of this
proviso remain satisfied;

 



 133 

 

 

(r)                Investments consisting of the redemption, purchase,
repurchase or retirement of any Equity Interests permitted under Section 6.06;

 

(s)                Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(t)                 Investments in Subsidiaries that are not Loan Parties not to
exceed the greater of (x) $[*] and (y) [*]% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such Investment
for which financial statements have been delivered pursuant to Section 5.04 in
the aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

 

(u)               Guarantees permitted under Section 6.01 (except to the extent
such Guarantee is expressly subject to this Section 6.04);

 

(v)               advances in the form of a prepayment of expenses, so long as
such expenses are being paid in accordance with customary trade terms of the
Company or such Subsidiary;

 

(w)             Investments by Company and its Subsidiaries, including loans to
any direct or indirect parent of the Company, if the Company or any other
Subsidiary would otherwise be permitted to make a dividend or distribution in
such amount (provided that the amount of any such Investment shall also be
deemed to be a distribution under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

 

(x)               Investments if after giving effect to such Investments, the
Total Leverage Ratio is equal to or less than 3.30 to 1.00;

 

(y)               Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;

 

(z)               Investments consisting of purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of intellectual property in each case in the ordinary course
of business;

 



 134 

 

 

(aa)            Investments received substantially contemporaneously in exchange
for Equity Interests of the Company; provided that such Investments are not
included in any determination of the Cumulative Credit;

 

(bb)           Investments in joint ventures in an aggregate amount not to
exceed the greater of $[*] and [*]% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04;

 

(cc)            Permitted Vessel Transfers;

 

(dd)           Investments in New Vessel Subsidiaries; and

 

(ee)            Investments in a Similar Business in an aggregate amount (valued
at the time of making thereof, and without giving effect to any write downs or
any write offs thereof) not to exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (ee) plus (y) the Cumulative Credit; provided
that if any Investment pursuant to this paragraph (ee) is made in any person
that is not a Subsidiary of the Company at the date of the making of such
Investment and such person becomes a Subsidiary of the Company after such date,
such Investment shall thereafter be deemed to have been made pursuant to
paragraph (a) above and shall cease to have been made pursuant to this paragraph
(ee) for so long as such person continues to be a Subsidiary of the Company;

 

The amount of Investments that may be made at any time pursuant to
Section 6.04(a) or (j) (such Sections, the “Related Sections”) may, at the
election of the Company, be increased by the amount of Investments that could be
made at such time under the other Related Section; provided that the amount of
each such increase in respect of one Related Section shall be treated as having
been used under the other Related Section.

 

Section 6.05.             Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions,
including effected pursuant to a Delaware LLC Division) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Company or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

 

(a)               (i) any disposal by the Company or any Subsidiary of an asset
or other property in the ordinary course of the Company’s or Subsidiary’s
business, (ii) any acquisition (in one or a series of transactions) by any Loan
Party or Subsidiary of all or any substantial part of the assets or other
property of any other person, so long as such acquisition is in the ordinary
course of such Loan Party’s or Subsidiary’s business, or (iii) the sale of
Permitted Investments by any Loan Party or Subsidiary, so long as such sale is
in the ordinary course of such Loan Party’s or Subsidiary’s business;

 



 135 

 

 

(b)               if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger of any Subsidiary (other than the Co-Borrower)
into a Borrower in a transaction in which such Borrower is the survivor, (ii)
the merger or consolidation of any Subsidiary (other than the Co-Borrower) into
or with any Subsidiary Guarantor in a transaction in which the surviving or
resulting entity is a Subsidiary Guarantor, and, in the case of each of
clauses (i) and (ii), no person other than a Borrower or a Subsidiary Guarantor
receives any consideration, (iii) the merger or consolidation of any Subsidiary
(other than the Co-Borrower) that is not a Subsidiary Guarantor into or with any
other Subsidiary that is not a Subsidiary Guarantor, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary (other than a
Borrower) if the Company determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Company and is not
materially disadvantageous to Lenders, (v) any disposition to effect the
formation of any Subsidiary that is a Delaware Divided LLC and would otherwise
not be prohibited hereunder; provided that any disposition or other allocation
of any assets (including any equity interests of such Delaware Divided LLC) in
connection therewith is otherwise permitted hereunder or (vi) any Subsidiary
(other than the Co-Borrower) may merge with any other person in order to effect
an Investment permitted pursuant to Section 6.04 so long as the continuing or
surviving person shall be a Subsidiary, which shall be a Loan Party if the
merging Subsidiary was a Loan Party and which together with each of their
Subsidiaries shall have complied with the requirements of Section 5.10;

 

(c)               sales, transfers, leases or other dispositions to any Loan
Party or by any Subsidiary that is not a Subsidiary Guarantor or the Co-Borrower
to any other Subsidiary, including without limitation, a Permitted Vessel
Transfer;

 

(d)               Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)               Investments permitted by Section 6.04, Permitted Liens, and
dividends, distributions and other payments permitted by Section 6.06;

 

(f)                the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;

 

(g)               sales, transfers, leases or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

 

(h)               Permitted Business Acquisitions (including any merger or
consolidation in order to effect a Permitted Business Acquisition); provided,
that following any such merger or consolidation involving a Borrower, such
Borrower is the surviving corporation;

 



 136 

 

 

(i)                 leases, charters or licenses (on a non-exclusive basis with
respect to intellectual property), or subleases or sublicenses (on a
non-exclusive basis with respect to intellectual property), of any property in
the ordinary course of business;

 

(j)                 sales, leases or other dispositions of inventory of the
Company or any Subsidiary determined by the management of the Company to be no
longer useful or necessary in the operation of the business of any Loan Party or
Subsidiary; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

 

(k)               acquisitions and purchases made with the proceeds of any Asset
Sale pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;

 

(l)                 [reserved];

 

(m)             any exchange of assets for services and/or other assets of
comparable or greater value; provided that (i) at least [*]% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder, (ii) in the event of an
exchange with a fair market value in excess of the greater of (x) $[*] and (y)
[*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such exchange for which financial statements
have been delivered pursuant to Section 5.04, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Company with
respect to such fair market value and (iii) in the event of an exchange with a
fair market value in excess of the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such exchange for which financial statements have been delivered
pursuant to Section 5.04, such exchange shall have been approved by at least a
majority of the board of directors of the Company; provided, further, that (A)
the aggregate gross consideration (including exchange assets, other non-cash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (m) shall not exceed, in any fiscal year of the Company, the
greater of $[*] and [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04, (B) no
Default or Event of Default exists or would result therefrom, (C) with respect
to any such exchange with aggregate gross consideration in excess of the greater
of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such exchange for which
financial statements have been delivered pursuant to Section 5.04, immediately
after giving effect thereto, the Company shall be in Pro Forma Compliance, and
(D) the Net Proceeds, if any, thereof are applied in accordance with Section
2.11(b);

 

(n)               any disposition of any assets owned by any New Vessel
Subsidiary or of any Vessel that is not a Mortgaged Vessel; and

 

(o)               disposals of cash raised or borrowed for the purposes for
which such cash was raised or borrowed.

 



 137 

 

 

Notwithstanding anything to the contrary contained in ‎Section 6.05 above, (i)
no sale, transfer or other disposition of assets shall be permitted by this
‎Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph ‎(c) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph ‎(a) or ‎(d) of this ‎Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets shall be permitted by paragraph ‎(g) of this
‎Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that the provisions of clause (ii) or (iii) shall not apply to any
individual transaction or series of related transactions involving assets with a
fair market value of less than $[*] or to other transactions involving assets
with a fair market value of not more than the greater of $[*] and [*]% of
Consolidated Total Assets in the aggregate for all such transactions during the
term of this Agreement; provided, further, that for purposes of clause (iii),
(a) the amount of any secured Indebtedness of the Company or any Subsidiary or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Company’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash, (b) any notes or other obligations or other securities or assets
received by the Company or such Subsidiary from the transferee that are
converted by the Company or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) shall be deemed to be cash
and (c) any Designated Non-Cash Consideration received by the Company or any of
its Subsidiaries having an aggregate fair market value (as determined in good
faith by the Company), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $[*] million and [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of receipt of such Designated Non-Cash Consideration for which financial
statements have been delivered pursuant to Section 5.04 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) shall be
deemed to be cash.

 

Section 6.06.             Dividends and Distributions. Declare or pay any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests (other than dividends and distributions on Equity
Interests payable solely by the issuance of additional Equity Interests (other
than Disqualified Stock) of the person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any of its Equity
Interests or set aside any amount for any such purpose (other than through the
issuance of additional Equity Interests (other than Disqualified Stock) of the
person redeeming, purchasing, retiring or acquiring such equity); provided,
however, that:

 

(a)               any Subsidiary of the Company may declare and pay dividends
to, repurchase its Equity Interests from or make other distributions to the
Company or to any Wholly Owned Subsidiary of the Company (or, in the case of
non-Wholly Owned Subsidiaries, to the Company or any Subsidiary that is a direct
or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Company or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Company or a Subsidiary is permitted under ‎Section
6.04);

 



 138 

 

 

(b)               the Company may declare and pay dividends or make other
distributions (directly or indirectly) (i) to any Parent Entity in respect of
(A) overhead, legal, accounting, consulting and other professional fees and
expenses of any Parent Entity, (B) fees and expenses related to any public
offering or private placement of Equity Interests of any Parent Entity whether
or not consummated, (C) franchise or similar Taxes and other fees and expenses
in connection with the maintenance of its existence and its direct or indirect
(or any Parent Entity’s direct or indirect) ownership of the Company, (D)
payments permitted by Section 6.07(b) (except to the extent expressly subject to
this Section 6.06), and (E) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any Parent
Entity, in each case in order to permit any Parent Entity to make such payments;
provided that in the case of clauses (A) and (B), the amount of such dividends
and distributions shall not exceed the portion of any amounts referred to in
such clauses (A) and (B) that are allocable to the Company and its Subsidiaries
(which shall be 100% for so long as such Parent Entity, as the case may be,
beneficially owns no assets other than the Equity Interests in the Company);
(ii) with respect to any taxable period for which the Company is or has been a
partnership or disregarded entity for U.S. federal income tax purposes, to any
person that (directly or indirectly) held Equity Interests of the Company during
such taxable period (a) to the extent such tax distributions are permitted under
(I) the Amended and Restated United States Tax Agreement for NCL Corporation
Ltd., dated January 24, 2013 or the Amended and Restated Profits Sharing
Agreement for NCL Corporation Ltd., dated January 22, 2013, each as in effect on
the Closing Date, (collectively, the “Tax Agreements”) or (II) any amended
version of the Tax Agreements to the extent such amendments are not materially
adverse to the Lenders (collectively, the “Amended Tax Agreements”) and (b) to
the extent not otherwise permitted under clause (a), tax distributions in
respect of audit adjustments resulting from audits of the Company and/or its
Subsidiaries commencing after the Closing Date, determined in a manner
consistent with and subject to the limitations set forth in the Tax Agreements
and the Amended Tax Agreements; and (iii) with respect to any taxable period for
which the Company and any Parent Entity files an affiliated, consolidated,
combined or unitary tax return in any relevant jurisdiction, distributions to
such Parent Entity in amount not to exceed the amount of any Taxes in such
jurisdiction that the Company and/or its Subsidiaries, as applicable, would have
paid for such taxable period had the Company and/or its Subsidiaries, as
applicable, been stand-alone taxpayers in such jurisdiction (less any portion of
such amounts directly payable by the Company and/or its Subsidiaries); provided,
that distributions in respect of an Unrestricted Subsidiary shall be permitted
only to the extent that cash distributions were made by such Unrestricted
Subsidiary to Company or any of its Restricted Subsidiaries for such purpose.

 

(c)               the Company may declare and pay dividends or make other
distributions (directly or indirectly) the proceeds of which are used to
purchase or redeem the Equity Interests of any Parent Entity (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of the Company or any of the
Subsidiaries or by any Plan upon such person’s death, disability, retirement or
termination of employment or under the terms of any such Plan or any other
agreement under which such shares of stock or related rights were issued;
provided, that the aggregate amount of such purchases or redemptions under this
paragraph (c) shall not exceed in any fiscal year the greater of $[*] and [*]%
of Consolidated Total Assets (plus the amount of net proceeds contributed to the
Company that were (x) received by any Parent Entity during such calendar year
from sales of Equity Interests of any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, the Company or any Subsidiary in
connection with permitted employee compensation and incentive arrangements and
(y) of any key man life insurance policies received during such calendar year),
which, if not used in any year, may be carried forward to any subsequent
calendar year;

 



 139 

 

 

(d)               any person may make non-cash repurchases of Equity Interests
deemed to occur upon exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options; and

 

(e)               the Company may pay dividends (directly or indirectly) to its
equity holders in an aggregate amount equal to the portion, if any, of the
Cumulative Credit on such date that the Company elects to apply to this (e),
such election to be specified in a written notice of a Responsible Officer of
the Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided, that no Default or Event of Default has occurred and is
continuing or would result therefrom and, after giving effect thereto, that the
Company shall be in Pro Forma Compliance;

 

(f)                the Company may pay dividends or distributions to allow any
Parent Entity to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;

 

(g)               the Company may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount no greater
than [*]% per annum of Market Capitalization;

 

(h)               the Company may declare and pay dividends or make other
distributions (directly or indirectly) to its equity holders if after giving
effect to such dividend or distribution, the Total Leverage Ratio is equal to or
less than 3.30 to 1.00; and

 

(i)                 the Company may declare and pay dividends or make other
distributions (directly or indirectly) to its equity holders in an aggregate
amount not to exceed the greater of $[*] and [*]% of Consolidated Total Assets.

 

Section 6.07.             Transactions with Affiliates.

 

(a)               Sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transaction with, any of its Affiliates, unless such transaction is (i)
otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Company or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.

 



 140 

 

 

(b)               The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement:

 

(i)               any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, equity purchase agreements, stock options and stock
ownership plans approved by the board of directors of the Company,

 

(ii)              loans or advances to employees or consultants of the Company,
any Parent Entity or any of the Subsidiaries in accordance with Section 6.04(d),

 

(iii)               transactions among the Company or any Subsidiary or any
entity that becomes a Subsidiary as a result of such transaction,

 

(iv)               the payment of fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of the Company,
any Parent Entity and the Subsidiaries in the ordinary course of business
(limited, in the case of any Parent Entity, to the portion of such fees and
expenses that are allocable to the Company and its Subsidiaries (which shall be
100% for so long as such Parent Entity beneficially owns no assets other than
the Equity Interests in the Company and assets incidental to the ownership of
the Company and its Subsidiaries)),

 

(v)              subject to the limitations set forth in (xiv), if applicable,
transactions pursuant to the Loan Documents and permitted agreements in
existence on the Closing Date and set forth on Schedule 6.07 or any amendment or
replacement thereto to the extent such amendment or replacement is not adverse
to the Lenders in any material respect,

 

(vi)               (A) any employment agreements entered into by the Company or
any of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

 

(vii)              dividends, redemptions and repurchases permitted under
Section 6.06,

 

(viii)               [reserved],

 

(ix)               [reserved],

 

(x)              payments by the Company or any of the Subsidiaries to any
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the board of directors of the Company, or a majority of
disinterested members of the board of directors of the Company, in good faith,

 



 141 

 

 

(xi)               transactions with Wholly Owned Subsidiaries for the purchase
or sale of goods, products, parts and services entered into in the ordinary
course of business in a manner consistent with past practice,

 

(xii)              any transaction in respect of which the Company delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Company or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,

 

(xiii)               transactions with joint ventures for the purchase or sale
of goods, equipment and services entered into in the ordinary course of
business,

 

(xiv)               any agreement to pay, and the payment of, monitoring,
management, transaction, advisory or similar fees: (A) in an aggregate amount in
any fiscal year of the Company not to exceed the sum of (1) the greater of $[*]
and [*]% of EBITDA, plus reasonable out of pocket costs and expenses in
connection therewith and unpaid amounts accrued for prior periods; plus (2) any
deferred fees (to the extent such fees were within such amount in clause (A)(1)
above originally); and (B) [*]% of the value of transactions with respect to
which any Affiliate provides any transaction, advisory or other services,

 

(xv)                the issuance, sale, transfer of Equity Interests of the
Company and capital contributions to the Company,

 

(xvi)               [reserved];

 

(xvii)              [reserved];

 

(xviii)             [reserved];

 

(xix)                payments or loans (or cancellation of loans) to employees
or consultants that are (i) approved by a majority of the board of directors of
the Company in good faith, (ii) made in compliance with applicable law and (iii)
otherwise permitted under this Agreement;

 

(xx)                 transactions with customers, clients, suppliers, or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Company or the Subsidiaries;

 

(xxi)                transactions between the Company or any of the Subsidiaries
and any person, a director of which is also a director of the Company, provided,
however, that (A) such director abstains from voting as a director of the
Company, on any matter involving such other person and (B) such person is not an
Affiliate of the Company for any reason other than such director’s acting in
such capacity;

 



 142 

 

 

(xxii)              transactions permitted by, and complying with, the
provisions of Section 6.05;

 

(xxiii)               intercompany transactions undertaken in good faith (as
certified by a Responsible Officer of the Company) for the purpose of improving
the consolidated tax efficiency of the Loan Parties and not for the purpose of
circumventing any covenant set forth herein.

 

Section 6.08.             Business of the Loan Parties and the Subsidiaries.
Notwithstanding any other provisions of this Agreement, engage at any time in
any business or business activity other than any business or business activity
conducted by any of them on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 

Section 6.09.             Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

 

(a)               Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of formation or incorporation, by-laws, limited
liability company operating agreement, partnership agreement or other
organizational documents of the Company or any Subsidiary.

 

(b)               (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Junior
Financing, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01(l) or (r), (B) payments of regularly scheduled interest, and, to
the extent this Agreement is then in effect, principal on the scheduled maturity
date for any Junior Financing, (C) payments or distributions in respect of all
or any portion of the Junior Financing with the proceeds contributed to the
Company (directly or indirectly) by any Parent Entity from the issuance, sale or
exchange by any Parent Entity of Equity Interests made within eighteen months
prior thereto, (D) the conversion of any Junior Financing to Equity Interests of
any Parent Entity or (E) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom and after giving effect to such
payment or distribution, the Company would be in Pro Forma Compliance, payments
or distributions in respect of Junior Financings prior to their scheduled
maturity made, in an aggregate amount, not to exceed the sum of (x) the greater
of (1) $[*] and (2) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such payment or distribution for
which financial statements have been delivered pursuant to Section 5.04 and (y)
the portion, if any, of the Cumulative Credit on the date of such payment or
distribution that the Company elects to apply to this Section 6.09(b)(i), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; or

 



 143 

 

 

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing, or any agreement, document or instrument evidencing or
relating thereto, other than amendments or modifications that (A) are not in any
manner materially adverse to the Lenders and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

 

(c)               Permit any Restricted Subsidiary to enter into any agreement
or instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Company or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Company or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(A)             restrictions imposed by applicable law;

 

(B)              contractual encumbrances or restrictions in effect on the
Closing Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.09, the Senior Secured Notes (so long as such restrictions are no
more restrictive than the analogous provisions of this Agreement), Senior
Unsecured Notes Documents, any New Vessel Financings or any agreements related
to any Permitted Refinancing Indebtedness in respect of any such Indebtedness
that does not expand the scope of any such encumbrance or restriction;

 

(C)              any restriction on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Equity Interests or
assets of such Subsidiary pending the closing of such sale or disposition;

 

(D)             customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business;

 

(E)              any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(F)              any restrictions imposed by any agreement relating to
Indebtedness incurred pursuant to Section 6.01(aa) or Permitted Refinancing
Indebtedness in respect thereof, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Senior
Unsecured Notes Documents;

 

(G)             customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business;

 

(H)             customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(I)                customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 



 144 

 

 

(J)                customary restrictions and conditions contained in any
agreement relating to the sale, transfer, lease or other disposition of any
asset permitted under Section 6.05 pending the consummation of such sale,
transfer, lease or other disposition;

 

(K)             customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Company has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Company and its Subsidiaries to meet their ongoing
obligations;

 

(L)              customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(M)            any agreement in effect at the time an entity becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, and any agreements of the Acquired Company in
effect at the time of the Acquisition;

 

(N)             restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary of the Company that is not a Loan Party;

 

(O)             customary restrictions contained in leases, subleases, licenses
or Equity Interests or asset sale agreements otherwise permitted hereby as long
as such restrictions relate to the Equity Interests and assets subject thereto;

 

(P)              restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business; or

 

(Q)             any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

Section 6.10.             Swap Agreements. Enter into any Swap Agreement, other
than (a) Swap Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities (including raw
material, supply costs and currency risks), (b) any Swap Agreement entered into
in order to effectively cap, collar or exchange interest rates (from floating to
fixed rates, from one floating rate to another floating rate or otherwise) with
respect to any interest bearing liability or investment of the Company or any
Subsidiary and (c) any Swap Agreement entered into in order to swap currency in
connection with funding the business of the Company or any Subsidiary in the
ordinary course of business.

 



 145 

 

 

Section 6.11.             Fiscal Year; Accounting. In the case of the Company,
permit its fiscal year to end on any date other than December 31 without prior
notice to the Administrative Agent given concurrently with any required notice
to the SEC.

 

Section 6.12.             Loan-to-Value Ratio. Permit the Loan-to-Value Ratio to
be greater than or equal to 0.70 to 1.0 at any time.

 

Section 6.13.             Free Liquidity. Permit Free Liquidity to be less than
$50,000,000 at any time.

 

Section 6.14.             Total Net Funded Debt to Total Capitalization. Permit
the ratio of Total Net Funded Debt to Total Capitalization to be greater than or
equal to 0.70 to 1.00 on the last day of any fiscal quarter.

 

Section 6.15.             EBITDA to Consolidated Debt Service. Permit the ratio
of EBITDA to Consolidated Debt Service for the Company and its Subsidiaries on a
consolidated basis at the end of any fiscal quarter, computed for the period of
the four consecutive fiscal quarters ending as at the end of the relevant fiscal
quarter, to be less than 1.25 to 1.0, unless Free Liquidity of the Company and
its Subsidiaries on a consolidated basis at all times during the period of four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter
was equal to or greater than $100,000,000.

 

Section 6.16.             Deferral Period Additional Covenants. During the
Deferral Period, (i) make dividends, payments or distributions with respect to
Equity Interests or Junior Financing that would otherwise be permitted to be
made under Sections 6.06(c), 6.06(e), 6.06(g), 6.06(h) and 6.06(i), (ii) make,
or agree to offer to pay or make, directly or indirectly, any payment or other
distribution that would otherwise be permitted under Section 6.09(b)(E) hereof
(it being understood that, for purposes of this Section 6.16, (x) any conversion
of debt into equity shall not constitute a prepayment that is restricted by
Section 6.09(b) and (y) any customary asset sale and change of control offers or
repurchase rights shall not constitute an agreement or offer to prepay that is
restricted by 6.09(b)), or (iii) make any Investments in Unrestricted
Subsidiaries (or designate any Subsidiary an “Unrestricted Subsidiary” pursuant
to the definition thereof).

 



 146 

 

 

Article VII

[RESERVED]

 

Article VIII

Events of Default

 

Section 8.01.             Events of Default. In case of the happening of any of
the following events (each, an “Event of Default”):

 

(a)               any representation or warranty made or deemed made by any
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;

 

(b)               default shall be made in the payment of any principal of any
Loan or the reimbursement with respect to any L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)               default shall be made in the payment of any interest on any
Loan or in the payment of any Fee or any other amount (other than an amount
referred to in paragraph (b) above) due under any Loan Document, when and as the
same shall become due and payable; provided, however, that no Event of Default
shall occur for purposes of this Section 8.01 until the expiry of three Business
Days following the date on which such payment is due;

 

(d)               default shall be made in the due observance or performance by
any Borrower of any covenant, condition or agreement contained in Sections
‎2.05(c), ‎5.01(a), ‎5.05(a) or ‎5.08 or in Article ‎VI; provided, that, any
breach of Section 6.16 during the Deferral Period shall not constitute an Event
of Default under the Term A Facility or the Revolving Facility and the Term A
Loans and Revolving Facility Loans may not be accelerated as a result thereof
unless there are Term A-1 Loans and Deferred Term A Loans outstanding that have
been accelerated by the Required Deferring Lenders as a result of such breach;

 

(e)               default shall be made in the due observance or performance by
any Borrower or any other Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs ‎(b),
‎(c) and ‎(d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Company;

 

(f)                (i) any event or condition occurs that (A) results in any
Material Indebtedness becoming due prior to its scheduled maturity or (B)
enables or permits (with all applicable grace periods having expired) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) the Company or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 



 147 

 

 

(g)               there shall have occurred a Change in Control;

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Company or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any of the Material Subsidiaries or (iii)
the winding-up or liquidation of the Company or any Material Subsidiary (except,
in the case of any Material Subsidiary, in a transaction permitted by ‎Section
6.05); and such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                 the Company or any Material Subsidiary shall (1) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(2) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph ‎(h) above, (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any Material Subsidiary, (4) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (5) make a general assignment for the benefit of creditors or (6)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;

 

(j)                 the failure by the Company or any Material Subsidiary to pay
one or more final judgments aggregating in excess of $[*] (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Company or
any Material Subsidiary to enforce any such judgment;

 

(k)               (i) a Reportable Event or Reportable Events shall have
occurred with respect to any Plan or a trustee shall be appointed by a United
States district court to administer any Plan, (ii) an ERISA Event or ERISA
Events shall have occurred with respect to any Plan or Multiemployer Plan, (iii)
the PBGC shall institute proceedings (including giving notice of intent thereof)
to terminate any Plan or Plans, (iv) the Company or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) the Company or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan or (vi) any other similar event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

 



 148 

 

 

(l)                 (i) any Loan Document shall for any reason be asserted in
writing by any Borrower or any Subsidiary Guarantor not to be a legal, valid and
binding obligation of any party thereto, (ii) any security interest purported to
be created by any Security Document and which extends to assets that are not
immaterial to the Company and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by any Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or to file Uniform Commercial Code continuation statements or take the actions
required to be taken by the Collateral Agent as described on Schedule ‎3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by any
Borrower or any other Loan Party of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any other Loan Party not to be
in effect or not to be legal, valid and binding obligations;

 

(m)             (i) so long as any Pari Passu Senior Secured Notes are
outstanding, the First Lien Intercreditor Agreement, and (ii) so long as any
other Senior Secured Notes secured on a junior basis to the Liens on the
Collateral securing the Obligations are outstanding and are subject to the
Second Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement
shall, in whole or in part, cease to be effective or cease to be legally valid,
binding and enforceable against any party thereto (or against any person on
whose behalf any such party makes any covenants or agreements therein), or
otherwise not be effective to create the rights and obligations purported to be
created thereunder, unless the same results directly from the action or inaction
of the Administrative Agent;

 

then, and in every such event (other than (x) an event with respect to the
Borrowers described in paragraph (h) or (i) above and (y) an event described in
clause (d) above arising with respect to a failure to comply with Section 6.16
during the Deferral Period, unless the conditions of the first proviso contained
in clause (d) above have been satisfied), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrowers described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding. In the case of an Event of Default under clause (d)
above arising with respect to a failure to comply with Section 6.16 during the
Deferral Period and at any time thereafter during the continuance of such event,
the Administrative Agent, at the request of the Required Deferring Lenders,
shall, by notice to the Company, take any or all of the following actions, at
the same or different times: (i) terminate forthwith the Term A-1 Loan
Commitments and Deferred Term A Loan Commitments, (ii) declare the Term A-1
Loans and Deferred Term A Loans then outstanding to be forthwith due and payable
in whole or in part, whereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued Fees
with respect thereto, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

 



 149 

 

 

Section 8.02.             Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01, in the event that the Company fails (or, but
for the operation of this Section 8.02, would fail) to comply with the
requirements of Section 6.12, 6.13, 6.14 or 6.15 then, until the expiration of
the tenth Business Day subsequent to the date of the certificate calculating
such covenant is required to be delivered pursuant to Section 5.04(c), the
Company may, at its option, cure such non-compliance by:

 

(a)               In the case of a failure to comply with Section 6.12,
delivering additional property over which the Collateral Agent has a perfected,
first priority Lien for the benefit of the Lenders and the other Secured
Parties, which additional property shall be acceptable to the Required Lenders
(it being understood that, in all events, cash shall be acceptable, and separate
approval thereof from any Agent or Lender shall not be required) and following
such delivery the Cure Collateral Fair Market Value of such additional property
shall be added to the Value Component as of the date of measurement; and/or

 



 150 

 

 

(b)               In the case of a failure to comply with Section 6.12, ratably
prepaying (x) outstanding Term Loans (but only to the extent permitted as a
voluntary prepayment under Section 2.11(a)) and (y) Revolving Facility Credit
Exposure, (which, with respect to any issued but undrawn Letters of Credit,
shall mean cash collateralizing such Letters of Credit in the manner provided in
Section 2.05(j)), and following such prepayments, the total amount of such
prepayments shall be subtracted from the Loan Component, as of the date of
measurement; and/or

 

(c)               In the case of a failure to comply with Section 6.13, 6.14 or
6.15, issuing Permitted Cure Securities for cash or otherwise receiving cash
contributions to the capital of the Company (the “Cure Right”), and upon the
receipt by the Company of such cash (the “Cure Amount”) pursuant to the exercise
of such Cure Right, (A) in the case of Section 6.13, Free Liquidity shall be
increased by the Cure Amount, as of the date of measurement, (B) in the case of
Section 6.14, the Total Net Funded Debt shall be decreased by the Cure Amount,
as of the date of measurement and (C) in the case of Section 6.15, the ratio of
EBITDA to Consolidated Debt, as applicable, shall be recalculated giving effect
to a pro forma adjustment by which EBITDA shall be increased with respect to
such applicable quarter and any four quarter period that includes such quarter
by the Cure Amount; provided, that, for purposes of complying with Section 6.15,
(i) in each four-fiscal-quarter period there shall be at least one fiscal
quarter in which the Cure Right is not exercised and (ii) the Cure Amount shall
be no greater than the amount required for purposes of complying with Section
6.15.

 

If,

 

(i)               in case of a failure to comply with Section 6.12, after giving
effect to the transactions in paragraphs (a) and/or (b) of this Section 8.02,
the Company shall then be in compliance with the requirements of Section 6.12;
and/or

 

(ii)              in case of a failure to comply with Section 6.13, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.13; and/or

 

(iii)               in case of a failure to comply with Section 6.14, after
giving effect to the transactions in paragraph (c) of this Section 8.02, the
Company shall then be in compliance with the requirements of Section 6.14;
and/or

 

(iv)               in case of a failure to comply with Section 6.15, after
giving effect to the transactions in paragraph (c) of this Section 8.02, the
Company shall then be in compliance with the requirements of Section 6.15,

 

then in each case, the Company shall be deemed to have satisfied the
requirements of the relevant Section(s) as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such Section(s) that had
occurred shall be deemed cured for all purposes of this Agreement.

 

Section 8.03.             Application of Proceeds. The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent and/or the Collateral Agent
of the remedies provided for herein or in any other Loan Document shall be
applied, in full or in part, together with any other sums then held by the
Administrative Agent or the Collateral Agent pursuant to this Agreement or any
other Loan Document, as provided in Section 4.02 of the Collateral Agreement.

 



 151 

 

 

Article IX

The Agents

 

Section 9.01.             Appointment.

 

(a)               Each Lender (in its capacities as a Lender and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements) and
each Issuing Bank (in such capacities and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent and as
the Mortgage Trustee for such Lender and the other Secured Parties under the
Security Documents, including the Vessel Mortgages, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents to which it is a party, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(b)               In furtherance of the foregoing, each Lender (in its
capacities as a Lender and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby appoints and authorizes the Collateral Agent and the Mortgage
Trustee to act as the agent of such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Collateral Agent and
the Mortgage Trustee (and any Subagents appointed by the Collateral Agent or the
Mortgage Trustee pursuant to Section 9.02 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights or remedies thereunder at the direction
of the Collateral Agent or the Mortgage Trustee) shall be entitled to the
benefits of this Article IX (including Section 9.07) as though the Collateral
Agent and the Mortgage Trustee (and any of their respective Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

(c)               Each Lender (in its capacities as a Lender and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements)) irrevocably authorizes the Administrative
Agent, the Collateral Agent or the Mortgage Trustee, as applicable, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held by the Administrative Agent, the Collateral Agent or the Mortgage
Trustee under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefor has
been made) and the termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document to a person that is not (and is not required to become)
a Loan Party, (C) if approved, authorized or ratified in writing in accordance
with Section 10.08 of this Agreement or (D) to the extent excluded from the
security interest granted under the Collateral Agreement pursuant to Section
3.01 thereof, (ii) to release any Subsidiary Guarantor from its obligations
under the Loan Documents if such person ceases to be a Subsidiary as a result of
a transaction permitted hereunder, (iii) to subordinate any Lien on any property
granted to or held by the Collateral Agent or Mortgage Trustee under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(e)(2)(b) and (iv) enter into any First Lien Intercreditor Agreement and any
Second Lien Intercreditor Agreement, to the extent contemplated by the terms
hereof, and acknowledge that any such First Lien Intercreditor Agreement and
Second Lien Intercreditor Agreement will be binding upon them. Upon request by
an Agent, at any time, the Required Lenders will confirm in writing the
Administrative Agent’s, the Collateral Agent’s or the Mortgage Trustee’s, as
applicable, authority to release its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations under the
Loan Documents.

 



 152 

 

 

(d)               In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 



 153 

 

 

Section 9.02.             Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) by or through agents, employees or attorneys in fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent may
also from time to time, when the Administrative Agent deems it to be necessary
or desirable, appoint one or more trustees, co trustees, collateral co agents,
collateral subagents or attorneys in fact (each, a “Subagent”) with respect to
all or any part of the Collateral; provided that no such Subagent shall be
authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the Administrative Agent.
Should any instrument in writing from any Loan Party be required by any Subagent
so appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney in fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

 

Section 9.03.             Exculpatory Provisions. Neither any Agent or its
Affiliates nor any of their respective officers, directors, employees, agents,
attorneys in fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to such Agent by a Borrower, a Lender or an
Issuing Bank. Neither Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 



 154 

 

 

Section 9.04.             Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) or conversation believed by it
to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. The
Administrative Agent may conclusively rely on information provided to it by the
Former Agent with respect to the Original Credit Agreement prior to the First
Restatement Effective Date. In determining compliance with any condition
hereunder to any Credit Event, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to such Credit Event. The Administrative Agent
may consult with legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document (including with respect to any matter hereunder or under any other Loan
Document that is subject to such Agent’s consent or approval) unless it shall
first receive such advice or concurrence of the Required Lenders (or, if so
specified by this Agreement, all or other Lenders) as it (or, in the case of the
Collateral Agent, the Administrative Agent) deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all of the Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 



 155 

 

 

Section 9.05.             Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received notice from a Lender, or
a Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all or
any other portion of the Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

Section 9.06.             Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 



 156 

 

 

Section 9.07.             Indemnification. The Lenders severally agree to
indemnify each Agent and each Issuing Bank in its capacity as such (to the
extent not reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so), in the amount of its pro rata share (based on its
aggregate Revolving Facility Credit Exposure, outstanding Term Loans and unused
Commitments hereunder; provided, that the aggregate principal amount of L/C
Disbursements owing to any Issuing Bank shall be considered to be owed to the
Revolving Facility Lenders ratably in accordance with their respective Revolving
Facility Credit Exposure), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or such Issuing Bank in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct. The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder, and the resignation or removal of any Agent or any Issuing Bank.

 

Section 9.08.             Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued, or Letter of Credit participated in, by it, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

Section 9.09.             Successor Administrative Agent. The Administrative
Agent may resign as Administrative Agent upon 10 days’ notice to the Lenders and
the Borrowers. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be withheld or delayed unreasonably),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” means such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. The provisions of this Section 9.09 shall apply mutatis
mutandis to the Collateral Agent, provided that the Administrative Agent and the
Collateral Agent shall at all times be the same person.

 



 157 

 

 

Section 9.10.             Withholding Tax. To the extent required by any
applicable laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Loan Party and without limiting the obligation of any applicable Loan
Party to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Section 9.10. For
the avoidance of doubt, the term “Lender” shall include any Issuing Bank.

 

Section 9.11.             Agent and Arrangers. Neither the Joint Bookrunners,
the Co-Documentation Agents nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such. Without limiting any other
provision of this Article, neither the Joint Bookrunners, the Co-Documentation
Agents nor any of the Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender (including
any Issuing Bank) or any other person by reason of this Agreement or any other
Loan Document.

 

Section 9.12.             Ship Mortgage Trust. The Mortgage Trustee agrees and
declares, and each of the other Secured Parties acknowledges, that, subject to
the terms and conditions of this Section 9.12, the Mortgage Trustee holds the
Trust Property in trust for the Secured Parties absolutely.  Each of the other
Secured Parties agrees that the obligations, rights and benefits vested in the
Mortgage Trustee shall be performed and exercised in accordance with this
Section 9.12.  For the avoidance of doubt, the Mortgage Trustee shall have the
benefit of all of the provisions of this Agreement (including exculpatory and
indemnification provisions) benefiting it in its capacity as Collateral Agent
for the Secured Parties.  In addition, the Mortgage Trustee and any attorney,
agent or delegate of the Mortgage Trustee may indemnify itself or himself out of
the Trust Property against all liabilities, costs, fees, damages, charges,
losses and expenses sustained or incurred by it or him in relation to the taking
or holding of any of the Trust Property or in connection with the exercise or
purported exercise of the rights, trusts, powers and discretions vested in the
Mortgage Trustee or any other such person by or pursuant to the Vessel Mortgages
or in respect of anything else done or omitted to be done in any way relating to
the Vessel Mortgages (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the Mortgage Trustee’s gross negligence or willful
misconduct).

 



 158 

 

 

Article X

Miscellaneous

 

Section 10.01.         Notices; Communications.

 

(a)               Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.01(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier or other
electronic means as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)               if to any Loan Party, the Administrative Agent, the Collateral
Agent or an Issuing Bank to the address, telecopier number, electronic mail
address or telephone number specified for such person on Schedule 10.01; and

 

(ii)              if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

(b)               Notices and other communications to the Lenders and the
Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by them,
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)               Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received. Notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

 

(d)               Any party hereto may change its address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.

 

(e)               Documents required to be delivered pursuant to Section 5.04
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically (including as set forth in
Section 10.17) and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Loan Parties post such documents, or provides a link
thereto on the Loan Parties’ website on the Internet at the website address
listed on Schedule 10.01, or (ii) on which such documents are posted on the Loan
Parties’ behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that (A) the
Loan Parties shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrowers to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (B) the Loan Parties shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrowers shall
be required to provide paper copies of the certificates required by
Section 5.04(c) to the Administrative Agent. Except for such certificates
required by Section 5.04(c), the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 



 159 

 

 

Section 10.02.         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

Section 10.03.         Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies of this Agreement
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
Borrowers, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

 

Section 10.04.         Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) a Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by such
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 10.04), and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 



 160 

 

 

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender (such Lender, an “Assignor”) may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

 

(A)             the Company; provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person;

 

(B)              the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund or an
Affiliate of the Borrowers made in accordance with this Section 10.04(b)(i) or
Section 10.21; and

 

(C)              the Issuing Banks; provided that no consent of the Issuing
Banks shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1,000,000 in the case of Term Loans and (y) $1,000,000 in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Company and
the Administrative Agent otherwise consent; provided that (1) no such consent of
the Company shall be required if an Event of Default under Sections 8.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Approved Funds shall be treated as
one assignment), if any;

 

(B)              the parties to each assignment shall (1) execute and deliver to
the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in each case, together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the discretion of the Administrative Agent);

 



 161 

 

 

(C)              the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

 

(D)             the Assignee shall not be a natural person or the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries; except in accordance with
Section 10.04(b)(i) or Section 10.21.

 

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

(iii)               Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.

 

(iv)               The Administrative Agent, acting for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and Revolving L/C Exposure owing to, each Lender pursuant
to the terms of this Agreement from time to time (the “Register”). The entries
in the Register shall be conclusive absent manifest error, and the Borrowers,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
person whose name is recorded in the Register pursuant to the terms of this
Agreement as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)              Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to such assignment required
by paragraph (b) of this Section and any applicable tax forms, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

 



 162 

 

 

(vi)               If the consent of the Company to an assignment or to an
Approved Fund is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified in Section
10.04(b)(ii)(A)), the Company shall be deemed to have given its consent ten
Business Days after the date written notice thereof has been delivered by the
Assignor (through the Administrative Agent or the electronic settlement system
used in connection with any such assignment) unless such consent is expressly
refused by the Company prior to such tenth Business Day.

 

(c)               By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its applicable Commitment, and the outstanding balances of its Term Loans and
Revolving Facility Loans, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Company or any Subsidiary or the performance or observance by
the Company or any Subsidiary of any of its obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes each the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent, as
applicable, by the terms of this Agreement, together with such powers as are
reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

(d)               (i) Any Lender may, without the consent of the Borrowers or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 10.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 2.17 (subject to the limitations
and requirements of those Sections and Section 2.19 and it being understood that
the documentation required under Section 2.17(e) shall be delivered solely to
the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.06 as though it were a Lender, provided
that such Participant shall be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with a Tax audit or
other Tax proceeding to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 



 163 

 

 

(ii)              A Participant shall not be entitled to receive any greater
payment under 2.14, 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent (which consent shall not be
unreasonably withheld or delayed), which consent shall state that it is being
given pursuant to this Section 10.04(d)(ii); provided that each potential
Participant shall provide such information as is reasonably requested by the
Company in order for the Company to determine whether to provide its consent.

 

(e)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority and in
the case of any Lender that is an Approved Fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender, including to
any trustee for, or any other representative of, such holders, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 



 164 

 

 

(f)                The Borrowers, upon receipt of written notice from any
relevant Lender, agree to issue Notes to such Lender requiring Notes to
facilitate transactions of the type described in paragraph (e) above.

 

(g)               Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrowers or the Administrative Agent. Each Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

(h)               If the Borrowers wish to replace the Loans or Commitments
under any Facility with ones having different terms, they shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (1) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (2) amend the terms
thereof in accordance with Section 10.08 (with such replacement, if applicable,
being deemed to have been made pursuant to Section 10.08(d)). Pursuant to any
such assignment, all Loans and Commitments to be replaced shall be purchased at
par (allocated among the Lenders under such Facility in the same manner as would
be required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(i)                 Notwithstanding anything to the contrary in Section 2.18(c)
(which provisions shall not be applicable to clauses (i) or (j) of this
Section 10.04), the Borrowers may purchase by way of assignment and become
Assignees with respect to Term Loans at any time and from time to time from
Lenders in accordance with Section 10.04(b) hereof (“Permitted Loan Purchases”);
provided that (A) any such purchase occurs pursuant to Dutch auction procedures
open to all applicable Lenders on a pro rata basis in accordance with customary
procedures to be agreed between the applicable Borrower and the Administrative
Agent; provided that the Borrowers shall be entitled to make open market
purchases of the Term Loans without complying with such Dutch auction procedures
so long as the aggregate principal amount (calculated on the par amount thereof)
of all Term Loans purchased in open market purchases from the Closing Date does
not exceed the Permitted Loan Purchases Amount, (B) for the avoidance of doubt,
no Revolving Facility Commitments or Revolving Facility Loans may be purchased
by the Borrowers, (C) no Permitted Loan Purchases shall be made from the
proceeds of any Revolving Facility Loans, (D) no Default or Event of Default has
occurred and is continuing or would result from the Permitted Loan Purchase, (E)
upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 10.04(j) and (F) in connection with
any such Permitted Loan Purchase, the applicable Borrower and such Lender that
is the Assignor shall execute and deliver to the Administrative Agent a
Permitted Loan Purchase Assignment and Acceptance (and for the avoidance of
doubt, shall not be required to execute and deliver an Assignment and Acceptance
pursuant to Section 10.04(b)(ii)(B)) and shall otherwise comply with the
conditions to assignments under this Section 10.04.

 



 165 

 

 

(j)                 Each Permitted Loan Purchase shall, for purposes of this
Agreement (including without limitation, Section 2.08(b)) be deemed to be an
automatic and immediate cancellation and extinguishment of such Term Loans and
the applicable Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

 

Section 10.05.         Expenses; Indemnity.

 

(a)               Costs and Expenses. The Borrowers jointly and severally agree
to pay (i) all reasonable and documented out-of-pocket expenses (including Other
Taxes) incurred by the Administrative Agent in connection with the preparation
of this Agreement and the other Loan Documents, or by the Administrative Agent
in connection with the syndication of the Commitments or in the administration
of this Agreement (including expenses incurred in connection with due diligence
and initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Company and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions of this Agreement or
thereof (whether or not the Transactions hereby contemplated shall be
consummated), including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent and the Arrangers,
and, if necessary, the reasonable fees, charges and documented out-of-pocket
expenses and disbursements of one local counsel per jurisdiction, and (ii) all
out-of-pocket expenses (including Other Taxes) incurred by the Agents and any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and disbursements of counsel for the Agents or, after any Event of
Default under Section 8.01(b), (c), (h) (with respect to the Borrowers) or (i)
(with respect to the Borrowers), counsel for the Lenders (in each case including
any special and local counsel).

 



 166 

 

 

(b)               Indemnification by the Borrowers. The Borrowers jointly and
severally agree to indemnify the Administrative Agent, the Agents, the
Arrangers, the Joint Bookrunners, each Issuing Bank, each Lender, each of their
respective Affiliates and each of their respective directors, trustees,
officers, employees, agents, trustees and advisors (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (except the allocated costs
of in house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby (including the
Acquisition Transactions), (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnitee is a party thereto and regardless
of whether such matter is initiated by a third party or by the Company or any of
its subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Arranger, any Joint
Bookrunner, any Issuing Bank or any Lender shall be treated as several and
separate Indemnitees, but each of them together with its respective Related
Parties, shall be treated as a single Indemnitee). Subject to and without
limiting the generality of the foregoing sentence, the Borrowers jointly and
severally agree to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of any Environmental Claim or Environmental
Liability related in any way to the Company or any of the Subsidiaries or its
predecessors; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Company or any of the subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities, the Transactions or
the Acquisition Transactions. The provisions of this Section 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 10.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

 



 167 

 

 

(c)               Taxes. Except as expressly provided in Section 10.05(a) with
respect to Other Taxes, which shall not be duplicative with any amounts paid
pursuant to Section 2.17, this Section 10.05 shall not apply to any Taxes (other
than Taxes that represent losses, claims, damages, liabilities and related
expenses resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)               Survival. The agreements in this Section 10.05 shall survive
the resignation or removal of either Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

 

Section 10.06.         Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of the Borrowers or any Subsidiary against any of and all the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document held by such Lender or such Issuing Bank, irrespective
of whether or not such Lender or such Issuing Bank shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured. The rights of each Lender and each Issuing Bank under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have. Each Lender
and Issuing Bank agrees to notify the Administrative Agent promptly after any
such set off and application; provided that the failure to give such notice
shall not affect the validity of such set off and application.

 

Section 10.07.         Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Section 10.08.         Waivers; Amendment.

 

(a)               No failure or delay of either Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
each Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Borrower or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances.

 



 168 

 

 

(b)               Subject to Section 2.14, neither this Agreement nor any other
Loan Document nor any provision of this Agreement or thereof may be waived,
amended or modified except (x) as provided in Section 2.21, (y) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders and (z) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Agent party thereto and consented to by the Required
Lenders; provided, however, that no such agreement shall

 

(i)               decrease or forgive the principal amount of, or extend the
final maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
applicable Revolving Facility Maturity Date, without the prior written consent
of each Lender directly affected thereby, except as provided in Section 2.05(c);
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

 

(ii)              increase or extend the Commitment of any Lender or decrease
the Commitment Fees or L/C Participation Fees or other fees of any Lender
without the prior written consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender),

 

(iii)               extend or waive any Term Loan Installment Date or reduce the
amount due on any Term Loan Installment Date or extend any date on which payment
of interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender adversely affected thereby,

 

(iv)               amend the provisions of Section 4.02 of the Collateral
Agreement, or any analogous provision of any other Security Document, in a
manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby,

 



 169 

 

 

(v)              amend or modify the provisions of this Section 10.08 or the
definition of the terms “Required Lenders,” “Majority Lenders,” or any other
provision of this Agreement specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date),

 

(vi)               release all or substantially all the Collateral or all or
substantially all of the Subsidiary Guarantors from their respective Guarantees
under the Collateral Agreement, unless, in the case of a Subsidiary Guarantor,
all or substantially all the Equity Interests of such Subsidiary Guarantor is
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender, or

 

(vii)              effect any waiver, amendment or modification that by its
terms adversely affects the rights in respect of payments or collateral of
Lenders participating in any Facility differently from those of Lender
participating in another Facility, without the consent of the Majority Lenders
participating in the adversely affected Facility (it being agreed that the
Required Lenders may waive, in whole or in part, any prepayment or Commitment
reduction required by ‎Section 2.11 so long as the application of any prepayment
or Commitment reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of either Agent or an Issuing Bank hereunder without
the prior written consent of such Agent or such Issuing Bank acting as such at
the effective date of such agreement, as applicable. Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 10.08 and
any consent by any Lender pursuant to this Section 10.08 shall bind any Assignee
of such Lender.

 

Notwithstanding the foregoing, (i) only the consent of the Required Revolving
Facility Lenders shall be required to (and only the Required Revolving Facility
Lenders shall have the ability to) waive, amend or modify the conditions set
forth in Section 4.01and (ii) only the consent of the Required Deferring Lenders
shall be required (and only the Required Deferring Lenders shall have the
ability to) waive, amend or modify Section 6.16.

 

(c)               Without the consent of any Arranger or Lender or Issuing Bank,
the Loan Parties and the Administrative Agent and/or Collateral Agent, as
applicable, may (in their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 



 170 

 

 

(d)               Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

(e)               Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the
Borrowers and the Administrative Agent to the extent necessary to integrate any
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
in a manner consistent with Section 2.21, including, with respect to Other
Incremental Revolving Loans or Other Incremental Term Loans, as may be necessary
to establish such Incremental Term Loan Commitments or Revolving Facility Loans
as a separate Class or tranche from the existing Term Loan Commitments or
Incremental Revolving Facility Commitments.

 

Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate; provided that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 10.09.         Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter of this Agreement. Any previous agreement among or representations from
the parties or their Affiliates with respect to the subject matter of this
Agreement is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, any fee letters previously entered into between
the Agents, the Arrangers and the Joint Bookrunners shall survive the execution
and delivery of this Agreement and remain in full force and effect. Nothing in
this Agreement or in the other Loan Documents, expressed or implied, is intended
to confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 10.10.         No Liability of the Issuing Bank. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither any
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrowers shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrowers, to the extent of any direct, but not
consequential, damages suffered by the Borrowers that the Borrowers prove were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 



 171 

 

 

Section 10.11.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.11.

 

Section 10.12.         Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 10.13.         Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 10.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original. The words “execution,”
“signed,” “signature,” and words of like import in this Agreement and the other
Loan Documents, including, without limitation, any Assignment and Assumption or
Incremental Assumption Agreement, shall be deemed to include electronic
signatures or the keeping of electronic records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 



 172 

 

 

Section 10.14.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 10.15.         Jurisdiction; Consent to Service of Process.

 

(a)               Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City in the borough of Manhattan,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 

(b)               Waiver of Venue. Each of the parties hereto hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Loan Documents in any New York Court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)               Service of Process. Each Loan Party irrevocably appoints
National Registered Agents, Inc. at 875 Avenue of the Americas, Suite 501,
New York, New York 10001 as its authorized agent (the “Process Agent”) on which
any and all legal process may be served in any action, suit or proceeding
brought in any New York Court. Each Loan Party agrees that service of process in
respect of it upon the Process Agent, together with written notice of such
service given to it in the manner provided for notices in Section 10.01, shall
be deemed to be effective service of process upon it in any such action, suit or
proceeding. Each Loan Party agrees that the failure of the Process Agent to give
notice to it of any such service shall not impair or affect the validity of such
service or any judgment rendered in any such action, suit or proceeding based
thereon. If for any reason the Process Agent named above shall cease to be
available to act as such, each Loan Party agrees to irrevocably appoint a
replacement process agent in New York City, as its authorized agent for service
of process, on the terms and for the purposes specified in this paragraph (c).
Nothing in this Agreement or any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by applicable
law or to obtain jurisdiction over any party or bring actions, suits or
proceedings against any party in such other jurisdictions, and in such matter,
as may be permitted by applicable law.

 



 173 

 

 

Section 10.16.         Confidentiality. Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to any Loan Party and any Subsidiary furnished to it by or
on behalf of such Loan Party or any Subsidiary (other than information that (a)
has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 10.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to such
Loan Party or any other Subsidiary) and shall not reveal the same other than to
its Related Parties with a need to know and any numbering, administration or
settlement service providers or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, (C) to its parent companies, Affiliates or auditors (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 10.16), (D) in order to enforce its rights under
any Loan Document in a legal proceeding, (E) to any pledgee under
Section 10.04(e) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (or any of its Related
Parties) (so long as such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16) and (G) to any credit insurance provider
relating to the Borrowers and their obligations (so long as such person shall
have been instructed to keep the same confidential in accordance with this
Section 10.16). In addition, each Agent, each Issuing Bank and each Lender may
disclose the existence of this Agreement and customary information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents, the Issuing Banks and the Lenders
in connection with the administration and management of this Agreement and the
other Loan Documents.

 

Section 10.17.         Platform; Borrower Materials. The Borrowers hereby
acknowledge that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all the Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the Issuing Banks and
the Lenders to treat the Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 



 174 

 

 

Section 10.18.         Release of Liens and Guarantees. In the event that any
equity holder conveys, sells, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Subsidiary Guarantor
to a person that is not thereby required to enter into a Subsidiary Guarantor
Pledge Agreement in a transaction not prohibited by Section 6.05 the Collateral
Agent, without any recourse to or representation by it, shall promptly (and the
Lenders hereby authorize the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrowers and at the
Borrowers’ expense to release any Liens created by any Loan Document in respect
of such Equity Interests or assets, and, in the case of a disposition of the
Equity Interests of any Subsidiary Guarantor in a transaction permitted by
Section 6.05 and as a result of which such Subsidiary Guarantor would cease to
be a Subsidiary, terminate such Subsidiary Guarantor’s obligations under its
Guarantee (and, in each case, the Administrative Agent and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents. In addition, the
Collateral Agent agrees, without any recourse to or representation by it, to
take such actions as are reasonably requested by the Borrowers and at the
Borrowers’ expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefore
has been made) are paid in full and all Letters of Credit and Commitments are
terminated. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. Any representation, warranty or
covenant contained in any Loan Document relating to any such Equity Interests,
asset or subsidiary of a Borrower shall no longer be deemed to be made once such
Equity Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.

 



 175 

 

 

Section 10.19.         Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of any Loan Party in respect of any such sum due from it to any Agent
or Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other person who may be
entitled thereto under applicable law).

 

Section 10.20.         USA PATRIOT Act Notice. Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

Section 10.21.         Affiliate Lenders.

 

(a)               Each Lender who is an Affiliate of the Borrowers (each, an
“Affiliate Lender”; it being understood that neither the Borrowers, nor any of
the Subsidiaries may be Affiliate Lenders), in connection with any (i) consent
(or decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clauses (i), (ii) or (iii) of the first proviso of
Section 10.08(b), such Affiliate Lender shall be deemed to have voted its
interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliate Lenders.
Subject to clause (c) below, the Borrowers and each Affiliate Lender hereby
agree that if a case under Title 11 of the United States Code is commenced
against a Borrower, such Borrower shall seek (and each Affiliate Lender shall
consent) to designate the vote of any Affiliate Lender and the vote of any
Affiliate Lender with respect to any plan of reorganization of such Borrower or
any Affiliate of such Borrower shall not be counted. Each Affiliate Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

 



 176 

 

 

(b)               Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (a) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrowers are not then present, (b)
receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or their representatives, or (c) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents, (d) own more than 25% of the aggregate
principal amount of outstanding Term Loans or (e) purchase Revolving Facility
Loans or Revolving Facility Commitments. It shall be a condition precedent to
each assignment to an Affiliate Lender that such Lender shall have represented
in the applicable Assignment and Acceptance, and notified the Administrative
Agent (i) that it is (or will be, following the consummation of such assignment)
an Affiliate Lender, (ii) that the aggregate amount of Term Loans held by it
giving effect to such assignments shall not exceed the amount permitted by
clause (d) of the preceding sentence, and (iii) that, as of the date of such
purchase and assignment, it is not in possession of material non-public
information with respect to the Borrowers, their subsidiaries or their
respective securities that (A) has not been disclosed to the assigning Lender
prior to such date and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to assign Terms
Loans to such Affiliate Lender.

 

Section 10.22.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of the Transactions contemplated hereby, the Borrowers
acknowledge and agree that: (i) the credit facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, the other Loan Parties and their respective Affiliates, on the one
hand, and the Agents, the Arrangers and the Lenders, on the other hand, and the
Borrowers and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Agent, each Arranger and each Lender
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrowers, any Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other person; (iii) none
of the Agents, any Arranger or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Arranger or any Lender has advised or is currently advising the
Borrowers or any other Loan Party or their respective Affiliates on other
matters) and none of the Agents, any Arranger or any Lender has any obligation
to any of the Borrowers, the other Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and the other Loan Parties and their respective Affiliates, and none
of the Agents, any Arranger or any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. Each Borrower hereby agrees
that it will not claim that any of the Agents, the Arrangers, the Lenders or
their respective affiliates has rendered advisory services of any nature or
respect or owes any fiduciary duty to it in connection with any aspect of any
transaction contemplated hereby.

 



 177 

 

 

Section 10.23.         Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)               the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 10.24.         Borrower Representative. Each Borrower hereby designates
and appoints the Company as its representative and agent on its behalf (the
“Borrower Representative”) for the purposes of issuing Borrowing Requests,
Interest Election Requests, and requests for Letters of Credit, delivering
certificates, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any Borrower or the Borrowers under the Loan Documents. The
Borrower Representative hereby accepts such appointment. Each Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower Representative as a notice or communication from both
Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

 



 178 

 

 

Section 10.25.         Joint and Several Liability. The obligations of each
Borrower hereunder are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
other Borrower under this Agreement or any other Loan Document, or any
substitution, release or exchange of any other guarantee of or security for any
of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.25 that the joint and several obligations
of the Company and the Co-Borrower hereunder shall be absolute and unconditional
under any and all circumstances.

 

Section 10.26.         Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers, the Joint Bookrunners and each Co-Documentation Agent and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 



 179 

 

 

(iii)               (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)               such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, the Joint Bookrunners and the
Co-Documentation Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, any Arranger, any Joint Bookrunner
or any Co-Documentation Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).

 

(c)               The Administrative Agent, each Arranger, each Joint Bookrunner
and each Co-Documentation Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 



 180 

 

 

Section 10.27.         Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 

[Remainder of page left blank intentionally; signature pages follow.]

 

 181 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 



  NCL CORPORATION LTD.,   as the Company         By: /s/ Mark Kempa     Name:
Mark Kempa     Title: Executive Vice President & Chief Financial Officer        
VOYAGER VESSEL COMPANY, LLC,   as the Co-Borrower         By: /s/ Frank J. Del
Rio     Name: Frank J. Del Rio     Title: Authorized Person         With respect
to Section 1.04 only:         NORWEGIAN DAWN LIMITED   NORWEGIAN STAR LIMITED,  
as Subsidiary Guarantors       By: /s/ Frank J. Del Rio     Name: Frank J. Del
Rio     Title: Assistant Secretary         NORWEGIAN GEM, LTD.   NORWEGIAN
PEARL, LTD.   NORWEGIAN SPIRIT, LTD.   NORWEGIAN SUN LIMITED   NORWEGIAN SKY,
LTD.   as Subsidiary Guarantors       By: /s/ Frank J. Del Rio     Name: Frank
J. Del Rio     Title: President & Chief Executive Officer

 



 

 

 



  MARINER, LLC   INSIGNIA VESSEL ACQUISITION, LLC   NAUTICA ACQUISITION, LLC  
REGATTA ACQUISITION, LLC   NAVIGATOR VESSEL COMPANY, LLC,   as Subsidiary
Guarantors         By: /s/ Frank J. Del Rio     Name: Frank J. Del Rio    
Title: Authorized Person         JPMORGAN CHASE BANK, N.A.,   as Administrative
Agent and Collateral Agent         By: /s/ Nadeige Dang     Name: Nadeige Dang  
  Title: Executive Director

  



 

 